      Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 1 of 93




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

MICHELE BAKER; CHARLES CARR; ANGELA
CORBETT; PAMELA FORREST; MICHAEL
HICKEY, individually and as parent and natural
guardian of O.H., infant; KATHLEEN MAIN-
LINGENER; KRISTIN MILLER, as parent and
natural guardian of K.M., infant; JENNIFER
PLOUFFE; SILVIA POTTER, individually and as
parent and natural guardian of C.P, infant; and
DANIEL SCHUTTIG, individually and on behalf
of all others similarly situated,

                         Plaintiffs,                               CIV. No. 1:16-CV-917 (LEK/DJS)

       v.

SAINT-GOBAIN PERFORMANCE PLASTICS
CORP., HONEYWELL INTERNATIONAL
INC. f/k/a ALLIED-SIGNAL INC. and/or
ALLIEDSIGNAL LAMINATE SYSTEMS, INC.,
E.I. DUPONT DE NEMOURS AND COMPANY
and 3M CO.,

                    Defendants.
________________________________________________

                            DECLARATION OF DAVID A. SAVITZ, Ph.D.

I, David A. Savitz, declare and state as follows:

    1. I prepared the Expert Report attached as Exhibit A to this Declaration.

    2. Each of the opinions in the Expert Report is stated to a reasonable degree of scientific certainty

        and was arrived at using reliable and generally accepted scientific methods.

    3. If called as a witness, I will testify competently to the matters stated in this Expert Report.

    4. I declare under penalty of perjury under the laws of the United States of America that the

        foregoing is true and correct.

Dated: March 14, 2020                                      __________________________
                                                           DAVID A. SAVITZ, Ph.D.
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 2 of 93




                EXHIBIT A
    Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 3 of 93




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

IN RE HOOSICK FALLS PFOA CASES                  Case No. 1:19-mc-00018-LEK-DJS

_____________________________________________




         EXPERT REPORT OF
        DAVID A. SAVITZ, PH.D.
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 4 of 93




I.         PRIOR TESTIMONY AND COMPENSATION

          I have not testified as an expert at a trial or deposition in the past four years. My rate of

compensation is $400 per hour.

II.        QUALIFICATIONS & RELEVANT EXPERIENCE

          I am Professor of Epidemiology at the School of Public Health and Professor of Obstetrics

and Gynecology and Pediatrics at the Warren Alpert Medical School of Brown University in

Providence, RI. A copy of my C.V. is attached as Exhibit A. I received my Ph.D. in epidemiology

from the University of Pittsburgh’s Graduate School of Public Health in 1982 and have had

academic appointments at several academic institutions since 1981. Throughout my career, I have

served as the Principal Investigator on approximately 40 public health studies and have been an

author on more than 350 articles in the peer-reviewed, scientific literature and more than 20 book

chapters.

          I have extensive experience analyzing the health effects of PFOA in humans. I have

published thirteen scientific papers in the peer-reviewed literature regarding PFOA health effects,

most focused on health effects related to pregnancy and children, which are listed and highlighted

in Exhibit A. I was asked to serve as a Peer Reviewer of the June 2018 Draft Toxicological Profile

for Perfluoroalkyls (a class of chemicals that includes PFOA) by the United States Department of

Health and Human Services, Agency for Toxic Substances and Disease Registry (ATSDR). 1 I

recently chaired a scientific panel to advise the State of Michigan Science Advisory Panel on

addressing the health and environmental concerns related to perfluoroalkyl substances (PFAS)

exposure and provided a report entitled “Scientific Evidence and Recommendations for Managing

PFAS Contamination in Michigan 2 I was also one of three epidemiologists chosen to serve on the


1
    https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf
2
    https://www.michigan.gov/documents/pfasresponse/Science_Advisory_Board_Report_641294_7.pdf.

                                                      1
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 5 of 93




C8 Science Panel to evaluate the probable causal link between exposure to PFOA and the

development of certain diseases.

        I provide this report in support of plaintiffs’ Motion for Class Certification.

III.    BACKGROUND ON EPIDEMIOLOGY

Epidemiology is the study of the patterns and determinants of disease in human populations,

seeking an understanding of the causes of disease in order to determine needed actions to improve

the health of the public. As trained epidemiologists, we conduct and review studies of populations

first to determine whether there is evidence indicative of a statistical association between some

potentially causative agent and a human illness or condition. This typically requires comparing

the frequency of disease in a group that has relatively elevated exposure to the frequency of disease

in a group that is unexposed or has a lower level of exposure.

        When we determine those who are more highly exposed have an elevated risk of disease

relative to those who are not, we conduct analyses needed to make an informed judgment regarding

whether it is likely that the exposure has in fact caused an elevated risk of disease. While this

cannot be proven with 100% certainty, the field of epidemiology has developed clear principles

and methodologic tools to make a reasoned, scientifically grounded judgment. By considering

alternative explanations of the association, including biases and random error, and conducting

analyses to address those alternative explanations, the case for a causal interpretation can be

strengthened or weakened, depending on what is found. I co-authored a book devoted to practical

strategies for making such inferences in a methodical, transparent, informative manner. (Savitz

DA, Wellenius GA, Interpreting Epidemiologic Evidence: Connecting Research to Applications.

New York: Oxford University Press, 2016.)




                                                  2
      Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 6 of 93




        The question of causality is central to epidemiology since the study of statistical

associations alone without evaluating the causal significance offers no guidance for methods of

preventing disease to improve public health. There is a continuum of evidence that can support

causal inferences, with the example of smoking and lung cancer being one for which the evidence

of a causal effect is compelling yet for many years was challenged with the simplistic mantra

“correlation is not causation.” The judgment to be made is whether the evidence of an association

is or is not likely to reflect a causal impact. While scientific certainty of causality is difficult to

establish with any exposure and may take decades of study to reach this level, epidemiologists are

able to make informed use of available data to address questions of causality. By considering the

body of scientific evidence and interpreting it with an appreciation of the underlying methodologic

strengths and limitations, reliable judgments can be made, including when a causal link is more

likely than not to be present.

        An important point that needs to be emphasized is that in epidemiology, a negative study,

i.e., a study that does not show a statistically significant association between an exposure and a

specific illness, also needs to be scrutinized for its validity in suggesting there is no association.

Just as for a positive indication of an association, studies that generate an absence of association

are subject to biases and random error that can generate a false negative finding, i.e., failing to find

an association even when a causal effect is truly present. There is no reason to automatically

accept “lack of correlation” as a clear indicator of “no causal effect” any more than to accept

“presence of correlation” as a clear indicator of “causal effect present.” The interpretation of either

result calls for a thorough assessment. An overall assessment considers the full range of studies

that provide pertinent information regardless of their results and integrates the full range of relevant

studies. Negative studies may reflect insufficient statistical power to detect associations due to



                                                   3
      Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 7 of 93




small populations or limited range of exposure, a particular challenge in studying rare diseases like

cancer. Studies that do not measure exposure accurately are also more likely to fail to detect a true

association that may be present, with the error in exposure estimation tending to shift measures of

association towards the null value (showing little or no association).

       Epidemiologists cannot ethically conduct experiments with controls where one group of

people is intentionally exposed to a suspected toxic agent while a control group is not and then

follow these groups to compare how many from each group develops a particular disease.

Epidemiologists must instead study groups that have already been exposed to assess the incidence

of disease in comparison to an unexposed population to determine whether those who were more

highly exposed to the toxic substance have a greater risk of disease than those not exposed.

Epidemiologists may study occupational exposures, where people in a particular occupation are

exposed through their work to a suspected toxicant, or community exposures, which are often more

difficult to study because of the challenge in measuring exposure and possible confounders that

may be associated with exposure. For this reason, the C8 Health Project was unique in that it

enabled the study of nearly 70,000 people whose exposure was markedly elevated in some cases

and could be reconstructed given the well-defined source of contamination. The extensive data

collection on this large, highly exposed population substantially advanced our understanding of

the potential human health effects of elevated exposure to PFOA.

IV.     PFOA EXPOSURE IN HUMANS

       C8 is a name given to perfluorooctanoic acid (PFOA), a man-made chemical used in

manufacturing various consumer products including non-stick cookware, protective finishes on

carpets and fabrics as well as water-resistant clothing. DuPont's West Virginia Washington Works

Plant in southwest Parkersburg released PFOA into the air and Ohio River from the 1950s until



                                                 4
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 8 of 93




the early 2000s. C8 reached drinking water supplies by entering the groundwater and was detected

in six water districts near the DuPont plant in 2002. A class action lawsuit brought by the

communities against DuPont resulted in a Settlement Agreement in the Wood County Circuit

Court. As part of that settlement, Brookmar Inc., an independent company, was set up and

conducted a year-long survey (August 2005 - July 2006) called the C8 Health Project. The C8

Health Project gathered information through interviews and questionnaires and collected blood

samples from about 69,000 people living near the Washington Works plant in West Virginia. The

settlement also established that a group of public health scientists would assess whether or not

there is a probable link between PFOA exposure and disease in the community. The members of

the Science Panel were jointly selected by the lawyers for the community and DuPont. The C8

Science Panel consisted of Dr. Tony Fletcher of the London School of Hygiene and Tropical

Medicine, Dr. Kyle Steenland of Emory University in Atlanta and myself. We were chosen

because of our extensive experience designing and carrying out environmental health studies and

the view of the parties in the settlement that we would be able to objectively generate and evaluate

the evidence. We came to the C8 Science Panel as independent epidemiologists--scientists trained

in gathering information to evaluate whether environmental factors may or may not be causing

disease in groups of people and remained independent and neutral throughout. The settlement paid

for our work but the parties to that case did not direct what we did or how we did it. We had no

preconceived notion as to whether or not C8 exposure affected human health.

       The first stage of our work was compiling what was known from the research of others

regarding health effects of PFOA and designing and implementing the new research needed to

make an informed assessment about possible health effects. These new studies on exposure to

PFOA and health were conducted in the communities in the Mid-Ohio Valley. As these studies



                                                 5
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 9 of 93




were completed, we shared the results with the Court overseeing the settlement, the community of

the Mid-Ohio Valley, and scientists. These results became available at different times, not all at

once, and were shared as they became available. The Panel emphasized the results of these studies

provided background and valuable information for making an evaluation of whether there is or is

not a probable link between PFOA exposure and any disease, but that evaluation was a separate

phase of the Science Panel's work.

       Following the research studies the next task was to make a judgment regarding the evidence

of a causal link between PFOA and the risk of developing a disease. The Settlement Agreement

between the plaintiffs and the defendant DuPont required the Science Panel determine whether

there is or is not a probable causal link between PFOA exposure and any disease. This

determination was to be based on health research carried out by the Science Panel in the Mid-Ohio

Valley population exposed to PFOA, as well as other published scientific research which could

help in that assessment. Once all the studies concerned with a specific disease were completed,

shared with the court, and made public, we combined those findings with those of studies done by

others, including laboratory research, to make our assessment of whether or not there is a probable

link between C8 exposure and that illness. The research results and the assessment of whether

there is a probable causal link were completed at different times for different illnesses. Our

interpretation and judgment regarding the concept of “probable link” was based on the potential

for a causal influence of PFOA, taking into account whether observed associations were more

likely to be due to some bias or artifact versus due to a causal effect of PFOA. When we came to

the conclusion that a causal effect was more likely to be responsible, even if only slightly more

likely, we determined that a probable link was present.




                                                6
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 10 of 93




       To make this determination, we considered the full range of available evidence, including

the research we conducted, epidemiologic studies previously reported, and toxicology of these

chemicals. Where associations were identified, we examined the likelihood that they reflected a

cause and effect relationship versus a spurious correlation due to reverse causality or some other

influences on disease risk. These are standard, well-accepted principles in making a judgment

about the potential for an exposure to affect risk of disease used by epidemiologists As a result of

the above analyses, the C8 Science Panel came to the conclusion there Is a probable causal link

between PFOA exposure and six human diseases and conditions: kidney cancer, testicular cancer,

ulcerative colitis, thyroid disease, hypercholestolemia and pregnancy induced hypertension

(preeclampsia). It is important to note that in performing our assigned task the C8 Science Panel

was instructed to focus only on disease, not on changes in biomarkers that could potentially be

used to predict future disease. For example, as a result, we analyzed whether PFOA caused the

recognized condition of “hypercholesterolemia” but not whether it generally resulted in elevation

of cholesterol levels that did not yet rise to the level required to diagnose hypercholesterolemia.

Similarly, the C8 Science Panel did not analyze whether elevated liver enzymes levels or uric acid

levels were associated with PFOA exposure. However, other researchers have addressed these

associations as described in more detail below and have concluded that there is likely to be a causal

link to these elevated biomarkers as well.

       For this report, I updated the research done by the panel regarding probable causal links

between PFOA exposure and human disease and provide my opinions on this topic below. My

opinions have been reached to a reasonable degree of scientific certainty and are based on my work

on the C8 Panel, my review of the scientific literature performed before, during and after the




                                                 7
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 11 of 93




completion of that work 3, and my education, training and experience in the field of epidemiology.

The methodology I employed here to review the scientific literature and reach the opinions below

is the same methodology I use daily as an epidemiologist. I describe this methodology above in

the Background on Epidemiology section.

           Thyroid disease – There is support in the scientific literature for a causal link between

cumulative         PFOA       exposure      and    thyroid       disease,   specifically     hyperthyroidism   and

hypothyroidism. Based upon my evaluation of this research, and the collective opinion of the C8

Science Panel, it is more probable than not that exposure to PFOA is capable of causing thyroid

disease in human. This causal relationship is supported by research done as part of the C8 Health

Project (116) 4, with some support from the analysis of National Health and Nutrition Examination

Survey (NHANES) data (74). In the analysis of the Ohio/West Virginia population, there was an

association between historical PFOA exposure and increased risk of both hypothyroidism and

hyperthyroidism in women but not men. However, the prospective study which began with

enrollment in the C8 Health Project and identified new cases of thyroid disease going forward

found a clear positive association of PFOA with hypothyroidism in men and a somewhat weaker

association with hyperthyroidism in men. For hypothyroidism in women, there was a clear dose-

response gradient, with the first indication of an increased risk in the third quintile of exposure

which became larger in the higher exposure groups. For hyperthyroidism in woman, a dose-

response relationship was found with an increase in incidence being found starting in the second

quintile and continuing to rise with increasing exposure. For prospective cases (diagnosed after

PFOA was measured), hypothyroidism among men increased starting in the third quintile and




3
    A Bibliography of the published articles on this topic I reviewed is attached as Exhibit B.
4
    Parenthetical numerical references are to articles in listed in Exhibit B.

                                                             8
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 12 of 93




showed a consistently increasing risk with increasing exposure above that level, rising to a two-

fold increased risk in the uppermost quintile.

       A study of thyroid disease in children in the same population also found a higher risk of

thyroid disease, largely hypothyroidism, associated with measured PFOA exposure (120). A

recently published study from a community in Sweden with elevated exposure to PFOS and

PFHxS, with modest elevation in PFOA, did not find increased risk of thyroid disease (Andersson

et al., 2019). Studies of changes in thyroid hormone levels have been mixed, with some indicative

of changes in various thyroid hormones and others not (121). Although the research has been

somewhat variant in regard to hypothyroidism vs. hyperthyroidism, decreased or increased thyroid

hormones levels, and associations for men and women, the overall body of evidence indicates an

elevated risk of thyroid disorders resulting from elevated levels of PFOA.

       Ulcerative Colitis - Increasing levels of PFOA are associated with increased risk of

developing ulcerative colitis based on a series of studies conducted by the C8 Science Panel. Thus,

it is my opinion, and the collective opinion of the C8 Science Panel, that it is more probable than

not that exposure to PFOA is capable of causing ulcerative colitis. Epidemiologic studies from

the C8 Science Panel, with results from the combined community and occupational cohort (99)

and from the study of disease incidence in DuPont workers (100) clearly demonstrates this

association. In the first study, there was a strong dose-response gradient of increasing risk with

increasing cumulative exposure. Using a cumulative exposure measure of nanograms per milliliter

(ng/mL), quartiles of the distribution were examined and each of the upper three quartiles was

compared to the lowest. Exposures >158 ng/ml were associated with increasing risk and the risk

continued to rise with more elevated exposure. Other approaches to evaluating exposure were

considered, with varying details, but all tending to show increased risk above the lowest quartile



                                                 9
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 13 of 93




of exposure. The study of DuPont workers (100) had more limited numbers of cases (28 in total)

but also supported the presence of a positive association. A recent report from Sweden that

addressed a different constellation of PFAS exposure as noted for thyroid disease (markedly

elevated PFOS and PFHxS, modestly elevated PFOA) did not find increased risk of ulcerative

colitis (122). Nonetheless, based on the strong evidence from the studies in Ohio/West Virginia,

the evidence supports an effect of elevated PFOA on the risk of ulcerative colitis.

       Kidney Cancer - There is consistent evidence of a strong association and dose-response

relationship between PFOA exposure and kidney cancer based on the work of the C8 Science Panel

and, it is my opinion, and the collective opinion of the C8 Science Panel, that it is probable

exposure to PFOA is capable of causing kidney cancer. This opinion is based on three different

studies all conducted as part of the C8 Science Panel research in the Ohio/West Virginia area. The

studies consist of a geographic study by Vieira et al. (112), an occupational study of mortality

DuPont workers by Steenland and Woskie (98), and a cancer incidence study that combined

occupational and community cohorts by Barry et al. (6). Although there is some overlap in the

populations, the methods and coverage are different enough to consider these somewhat

independent of one another. In the geographic study, kidney cancer was elevated only in the Little

Hocking and Tuppers Plains water districts, but not in the exposed water districts more generally

compared to nearby counties. The association that was restricted to the most highly exposed water

districts is a form of a dose-response gradient. Using estimated serum levels (assuming a 10-year

residence in the current water district there is a clear gradient, with risk increasing above around

30 ug/l. Smoking information was not available in this study. In the occupational mortality study

of DuPont workers (98), kidney cancer mortality was examined, with and without lags (in which

the most recent exposure is ignored to focus on past exposures). Across the quartiles of exposure,



                                                10
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 14 of 93




each compared to a population consisting of Appalachian DuPont workers at other plants, the

standardized mortality ratio (relative risk) generally increased with increasing exposure. Analyses

assuming 10 and 20 year lags showed the same pattern – an increased risk of kidney cancer death

in the highest exposure group, which was >2700 ppm-years for the unlagged exposure. Smoking

data was not available for adjustment in this study. Finally, the combined community and worker

study of cancer incidence (6) integrated the strongest features of the previous studies, looking at

incident cases rather than deaths, accounting for individual exposure histories, and adjusting for

cigarette smoking unlike the other studies. Comparing the 2nd, 3rd, and 4th quartiles to the first

quartile as the referent category, the relative risk was found to increase with increasing level of

exposure . The increase in risk of kidney cancer incidence began around a cumulative exposure

of 812 ng/ml-yr. Only one of the studies adjusted for smoking but there is little reason to suspect

strong confounding given the source of the exposure. A study of highly exposed 3M workers

(123) did not find elevated risk of kidney cancer, but had limited power due to the small study

size. While the evidence indicating an effect of PFOA on kidney cancer has not become stronger

subsequent to the reports of the C8 Science Panel, it remains solid based on those studies.

       Testicular Cancer – The epidemiological literature generated by the C8 Science Panel

supports an association between PFOA exposure and an increased risk of developing testicular

cancer. It is my opinion, and the collective opinion of the C8 Science Panel, that it is more probable

than not that exposure to PFOA is capable of causing testicular cancer. There are two studies that

address PFOA and testicular cancer, one a geographic study in Ohio and West Virginia (111) and

the other the study of the combined community and occupational cohort by the C8 Science Panel

(6). In the geographic study, the numbers of cases were limited, making the results imprecise.

Only one of the districts, Little Hocking, showed an elevated risk. In the examination of estimated



                                                 11
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 15 of 93




PFOA serum levels, the relative risks for low, medium, and high exposure groups were all below

1.0 and highly imprecise, with evidence of elevated risk in the very high group. While there was

not a gradient of risk across the exposure range considered, the isolation of elevated risk in the

highest exposure group is of note. The community and occupational cohort study (6) included 32

reported incident cases of testicular cancer of which 19 were validated. Across the range of

exposure, there was an increasing risk of testicular cancer per log unit change in cumulative PFOA

and across quartiles of exposure. Similar results were found with a 10-year lag. These two studies

are consistent with an elevated risk of testicular cancer associated with increased levels of PFOA

exposure. Based on the Barry et al. (6) study, the elevated risk begins above 812 ng/ml-yr

cumulative exposure but this estimate is imprecise because of the rarity of this form of cancer.

       Uric Acid Levels - There is rather clear and convincing evidence that higher levels of

PFOA are associated with higher levels of serum uric acid. Thus, it is my opinion that it is more

probable than not that exposure to PFOA is capable of causing increased uric acid levels. This is

seen in the analyses of the C8 Health Project participants (97), with notable increases in average

serum uric acid levels and the risk of being above the cut point defining hyperuricemia

(significantly elevated serum uric acid) across the spectrum of PFOA exposure. The increase in

risk was especially strong in the lower range and reflects somewhat of a ceiling effect with less of

an increase across the highest levels. An elevation in risk was clear in going from the first to the

second quintile of exposure, above 11.4 ng/ml of PFOA and increasing modestly with higher

exposures. Evidence of this association was corroborated in studies in children (38; 84) and adults

(13; 42) in other populations. While studies based on serum markers of PFOA and serum uric acid

are susceptible to spurious associations due to kidney function, this is not plausible in studies based

on variation in water levels as done by the C8 Science Panel.



                                                  12
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 16 of 93




       Hyperlipidemia (high cholesterol) – A substantial number of studies have found clear

associations between PFOA exposure and both total and LDL cholesterol (124). It is my opinion

based on these studies that it is more probable than not that exposure to PFOA causes an increase

in both total and LDL cholesterol.    A preponderance of studies shows a positive association

between PFOA and elevated levels of total cholesterol and LDL cholesterol, but this is not

universal across studies, some of which show no association with either total or LDL cholesterol

or both. Again, generalizing across a large body of studies, the most consistent and compelling

association would be with total cholesterol in part because more studies have addressed this

measure. This association is found in adults, children and adolescents, and pregnant women with

some consistency. While an increase in average lipid levels with increasing PFOA means it is

likely that hypercholesterolemia, generally defined as a total cholesterol >240 mg/dL or LDL

cholesterol >110 mg/DL, will also be increased, there are fewer studies of hypercholesterolemia

because much larger study populations are required. Using cross-sectional data from the C8 Health

Project, Steenland et al. (95) found clear evidence that higher levels of PFOA are associated with

greater risk of hypercholesterolemia, with increasing odds ratios across exposure quartiles and

with a similar pattern for LDL cholesterol. In an analysis of the community and worker cohort

developed by the C8 Science Panel, Winquist and Steenland (115) again found increased risk of

hypercholesterolemia when compared to the lowest quintile.                An association with

hypercholesterolemia was also found in National Health and Nutrition Examination Survey

(NHANES) data (38) where an increased risk of elevated levels of LDL cholesterol was also found.

There is a strong empirical basis for concluding that higher levels of PFOA are associated with

higher levels of total and LDL cholesterol, and that PFOA is associated with increased risk of

hypercholesterolemia. Further support for a causal effect comes from a demonstration that the



                                               13
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 17 of 93




magnitude of decline in PFOA levels was associated with the magnitude of decline in serum

cholesterol and LDL in the C8 Science Panel study population (125).

       An important point to note, which may explain some of the inconsistency in the findings

across studies, is that the dose-response gradient shows a rapid increase in total cholesterol in the

lower range of PFOA exposure but appears to plateau, with little increased risk as exposure rises

further. This was true in the cross-sectional study (96) and even clearer in the cohort study in

which risk increased from the first to second quintiles of PFOA exposure but did not increase

further across the highest four quintiles (115). Highly exposed populations such as occupational

cohorts do not consistently report associations of PFOA with cholesterol, possibly because all

those studied are in the relatively high exposure range, whereas community studies of background

exposure ranges more consistently identify an association.         Focusing specifically on HDL

cholesterol, which is inversely related to cardiovascular disease risk (higher HDL cholesterol

predicts a lower risk of cardiovascular disease), fewer studies have examined the association with

PFOA. The expected effect of PFOA would be to reduce HDL cholesterol levels and this has been

found in some studies. In the occupational health literature, a negative association between PFOA

and HDL cholesterol was found by Olsen and Zobel (67) and Wang et al. (112), but not in a number

of comparable studies (e.g., 81; 86; 13). The community studies are likewise mixed in regard to

an association with HDL, with the cross-sectional study of C8 Health Project participants not

showing an association between PFOA and HDL cholesterol in adults (96) or children (34). An

absence of association was reported for studies in community populations with background

exposure (77; 31; 30; 39). One study of children did find a reduction in HDL cholesterol with

higher PFOA levels (118), and another study found higher HDL cholesterol levels with increasing

exposure to PFOA during pregnancy (95). Thus, the inverse association between PFOA exposure



                                                 14
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 18 of 93




and lowered HDL cholesterol is less clear than the positive association with total cholesterol and

LDL cholesterol.

       Elevated Liver Enzymes – There is support in the scientific literature for an association

between PFOA exposure and elevation of at least some liver enzymes in the blood serum, reviewed

recently by Knutsen et al. (2018) (124). It is my opinion that it is more probable than not that

exposure to PFOA is capable of causing an increase in liver enzyme levels in the blood. A

substantial number of studies have examined the correlation between serum levels of PFOA and

an array of liver enzymes.     Those that are most frequently studied include ALT (alanine

transferase), ALP (alkaline phosphatase), AST (aspartate aminotransferase), GGT (gamma

gluatmyl transferase), bilirubin (total and direct), and CCK (cholecystokinin). Many of the studies

examine the entire panel of routinely assayed liver enzymes and others do so selectively. Given

the large number of enzymes and large number of studies, there are an array of results which are

not entirely consistent but with some patterns present. Elevated liver enzymes usually do not

indicate the presence of chronic liver disease but more often some reversible cause such as

inflammation or injury to the liver that has caused leakage of liver enzymes into the bloodstream.

Often elevation in liver enzymes is caused by medications (over the counter or prescription),

drinking alcohol, or underlying disease such as hepatitis or heart failure. The most consistent

finding is an association of PFOA with increased levels of ALT, observed in the C8 Science Panel

research (36; 17) in the National Health and Nutrition Examination Survey (68; 42), and in some

of the occupational studies (82; 86; 13). While some other studies found no association, there is a

clear weight of evidence in support of a positive association of PFOA with elevated ALT. Perhaps

the next most commonly observed association is with PFOA and elevated GGT, found in some

occupational studies (82; 86) and in the National Health and Nutrition Examination Survey (68;



                                                15
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 19 of 93




42) but not in the C8 Science Panel research. Beyond that, the findings for all the other enzymes,

including AST and bilirubin as the most frequently studied, are not supportive of an association

with PFOA.

       Immune System Effects - Several studies support an association between PFOA exposure

and immune response, particularly from prenatal exposures and subsequent immune response in

children (Rappazzo et al., 2017; Liew et al., 2018) (128; 129). Based upon these studies, it is my

opinion that it is probable that exposure to PFOA can affect the immune response to pathogens.

While there are a number of studies of indicators of PFOA and immune function, fewer studies

considered PFOA exposure and actual infectious disease. In a study of prenatal exposure and early

childhood illness in Denmark (29), no association was observed overall or for boys alone, but for

girls, there was a gradient of increasing risk of infectious disease with a clear dose-response

gradient across quartiles of PFOA. Another Danish study (14) evaluated prenatal PFOA levels in

relation to infectious diseases among children ages 1-4. Across three levels of PFOA exposure,

there was a gradient of increasing risk for fever, but not for cough, nasal discharge, diarrhea, or

vomiting. A study from Japan (80) had small numbers that limited ability to examine the one

infectious disease considered, otitis media (ear infection) for which they found an adjusted odds

ratio showing increased incidence.       Self-reported influenza infections and colds among

participants in the C8 Health Project did not indicate an association between PFOA level and risk

of these diseases (71). In the National Health and Nutrition Examination Survey data, a positive

association was found for PFOA and risk of rhinitis but a negative association for the risk of

mumps and rubella (105). Although the numbers of cases were small, a Norwegian study reported

a modest association between PFOA and episodes of colds and gastroenteritis and a negative

association with rubella antibodies (36). More recent studies continue to yield mixed findings



                                                16
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 20 of 93




(Impinen et al., 2018, 2019) (130;129). The possibility of PFOA being associated with increased

risk of infection is supported indirectly by some research suggesting elevated levels of PFOA are

associated with a weaker response to influenza vaccination (57), though another study noted a

more favorable response to influenza vaccination with higher PFOA levels (106). Several studies

have reported a decreased response to vaccine to prevent diphtheria (a bacterial respiratory disease)

associated with higher PFOA levels (43; 61; 45). It is difficult to draw any firm conclusions given

the diversity of conditions examined and inconsistent results. It seems plausible, perhaps even

likely, that there is some increase in infections in relation to PFOA serum levels, but the research

does not provide clear or consistent evidence of increased risk of specific infectious diseases

associated with elevated PFOA. .

       Preeclampsia, Pregnancy Induced Hypertension – There is some evidence in the

published literature for an association between PFOA exposure and the incidence of preeclampsia

or pregnancy induced hypertension. Our study of the C8 community showed an increased risk for

preeclampsia. (89). Another study of this population showed a weak association between PFOA

exposure and pregnancy induced hypertension (16). Attempts at replicating these findings have

not been supportive (Huang et al., 2019; Wikstrom et al., 2019) (126; 127) (calling this association

into question given the modest increases found in the C8 Science Panel studies and non-supportive

evidence in subsequent studies.

       In addition to the above adverse health effects that I believe more probably than not are

related to PFOA exposure, there are a number of other health conditions that are under study and

may reach this threshold in the future. The health effects discussed below fall into this category.

       Prostate Cancer – There is limited evidence supporting an association between PFOA

exposure and risk of prostate and ovarian cancers. In the study by Hardell et al. (51), the



                                                 17
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 21 of 93




association between PFOA and prostate cancer was divided by family history. Since family history

predisposes to prostate cancer at a younger age, this has indirect relevance to an age-specific effect.

They did find that PFOA above the median was associated with increased risk of prostate cancer

in the subgroup with a family history of prostate cancer. In a study of 3M workers, Raleigh et al.

(2014) (123) did not find an association between PFOA and prostate cancer whereas in a study of

DuPont workers, Steenland et al. (2015) (132) reported a trend towards higher risk of medically

confirmed prostate cancer with higher levels of PFOA exposure. The relationship of PFOA to

prostate specific antigen (PSA) was examined by Ducatman et al. (22) and stratified by age, with

weak evidence that there was a positive association among younger men (20-49). PSA level is

considered a marker for the development of prostate cancer, although the accuracy of this marker

has been questioned in recent years.

       Ovarian Cancer – There is limited evidence supporting an association between PFOA

exposure and ovarian cancer. The only evidence addressing PFOA and ovarian cancer comes from

the geographic study by Vieira et al. (111) and the analysis of combined community and

occupational cohort by Barry et al. (6). Vieira et al. (111) identified 48 cases of ovarian cancer

and found elevated risks in the Little Hocking and Belpre water districts. Examining estimated

serum levels of PFOA, and dividing the population into quartiles, there was evidence of an

association. In contrast, the cohort study (6) which included 43 confirmed cases found no

association with a continuous measure of PFOA exposure.

       It is important to note that as more research is conducted on PFOA exposed populations,

more evidence has accumulated suggesting associations between PFOA and human illness.




                                                  18
      Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 22 of 93




Because drinking water has only recently become a focus of attention for PFOA contamination

and because a testing of both public and private drinking water sources had detected significant

levels of PFOA in many locations across the United States, it is highly likely that more research

will be done that may add to support for an association between PFOA and adverse human health

effects in the future.

         Based upon my research, specifically including my work on the C8 Science Panel, my

review of the medical, scientific and epidemiological literature, as well as my education, training

and experience as an epidemiologist, it is my opinion to a reasonable degree of scientific certainty

that elevated PFOA exposure increases the risk of the development of certain diseases and

conditions referenced above. The question of a lower limit for this effect is not resolved at present,

but there is evidence that for exposures above background levels, elevated risks are likely to be

present, particularly for developmental immune disorders but possibly for other conditions 5 Even

at current US “background” levels, studies have repeatedly suggested biological effects on the

immune system with negative effects being seen with increasing PFOA blood levels. Studies of

Norwegian children (46), a study from the Danish National Birth Cohort (29) and a study of

children in the Faroe Islands (43) have all shown negative immune response with increasing PFOA

blood levels at or near U.S. background levels. Because PFOA demonstrates adverse biological

effects even near “background” levels, evidence does not exist for establishing a level of PFOA

exposure below which no negative effects can be assured. While it is true that evidence of

increased incidence of disease for some conditions listed above were only seen in the highest




5
  In the Michigan report “Scientific Evidence and Recommendations for managing PFAS Contamination in
Michigan” we concluded that the current EPA health advisory limit of 70 ppt for drinking water might not be
sufficiently protective because increases in ulcerative colitis, some cancers and other health effects have been
reported for exposures predicted in people consuming water containing this level of PFOA.
https://www.michigan.gov/documents/pfasresponse/Science_Advisory_Board_Report_641294_7.pdf, at p. 11.

                                                         19
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 23 of 93




exposed groups, for other outcomes such as elevated cholesterol and ulcerative colitis, increased

risks were present in the near-background exposure range. It is unclear whether exposures at or

below background are associated with all of the diseases causally linked to PFOA exposure, but

since a dose- response relationship has emerged for a number of the associated illnesses, what is

clear is that as exposure increases above background so does risk of disease.

       Of note about the exposures involved in the Ohio River Valley studied in the C8 Health

Project is that they varied by community to a significant extent. Little Hocking, OH had very high

levels of PFOA in its municipal water supply and the population there had correspondingly higher

PFOA levels in their blood. The other communities studied, Lubeck, WV, Tupper Plains, OH and

Mason County, WV had variably elevated levels, much lower but still substantially elevated above

background levels of PFOA in their municipal water supplies and again residents of those

communities had levels of PFOA in their blood that corresponded to the levels in their drinking

water source when tested (Shin et al., 2011) (133). Accordingly, the almost 70,000 people who

participated in the C8 project had a wide range of exposures to PFOA and a wide range of PFOA

blood levels.

       In this case, the data I have seen from the NYSDOH indicates that there were two rounds

of testing and some individuals were tested twice.

REDACTED PURSUANT TO PROTECTIVE ORDER (ECF NOs. 131 & 132)




                                                                                       This mean

exposure level is lower than Little Hocking, OH and Lubeck, WV, but higher or analogous to



                                               20
      Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 24 of 93




Belpre and Tuppers Plain, OH, and Mason County, WV that were part of the C8 Health Project

(Frisbee et al., 2009) (134). 6

         I have reviewed the Cancer Incidence Investigation 1995-2014 conducted by the NYS

Department of Health for the Village of Hoosick Falls in May of 2017. This report provides data

on cancer incidence in the Hoosick Falls community. Such information is routinely collected by

the state cancer registry and can be used for general surveillance purposes. It is not designed to be

nor is it useful for etiologic studies of the potential effect of an environmental toxicant on diseases

in the population. There are several reasons that it is not suitable for such purposes: 1) There is

no exposure information other than that the person resided in a community with elevated levels of

PFOA in the water at the time of diagnosis with no information on how long they resided in that

community, and no direct information on the levels of PFOA in the water over the period that the

person lived there or even a basis for estimating cumulative PFOA exposure. For example, if

someone were exposed to the elevated levels of PFOA in the water and moved prior to diagnosis,

such cases would not be included in the tabulation; 2) There is no information on other potential

causes of these cancers that may need to be taken into account to isolate any effect of PFOA, which

might mask true associations or generate spurious associations; 3) The numbers of events for the

cancers of particular interest are simply too small to be informative. As a scientific contribution

to the previously conducted studies examining potential health effects of PFOA exposure, there is

no added value to this analysis. It is entirely reasonable to tabulate and share the data as a general


6
 Participation in the C8 Health Project required that minimum 12 month exposure to drinking water of 500 ppt or
greater. NYSDOH had no such requirement and people in the Town of Hoosick who did not drink from a
contaminated well were likely included in those tested. The class definition in this case requires that the person with
PFOA in their blood above 1.86 ug/L also consumed contaminated drinking water from a private well or the
Hoosick Falls municipal water system. Therefore, comparison of the mean blood levels in the C8 Health Project
communities to the subset of people in the Town of Hoosick who meet the class definition is more appropriate than
comparing the mean of all people tested to the C8 Health Project community levels. Moreover, because we do not
know at this point how many of the people above 1.86 ug/L in the NYSDOH testing would not meet the class
definition, the mean likely understates the true class mean once the class is identified.

                                                          21
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 25 of 93




description of the community’s health experience but it simply is not suitable for addressing cause

and effect relationships in this population or more generally.

           My approach with the C8 Panel and in coming to the opinions stated herein was based

upon generally accepted principles practiced in the field of epidemiology and that my opinions

regarding the causal link between PFOA exposure and human health effects are generally

accepted in my field. My opinions and conclusions are also supported by the June 2018 Draft

Toxicological Profile for Perfluoroalkyls which states: “The available epidemiology studies

suggest links between perfluoroalkly exposure and several health outcomes..” listing hepatic

effects, cardiovascular effects, endocrine effects, immune effects, reproductive effects and

developmental effects linking PFOA exposure in each of these adverse health outcomes. 7 The

2018 report by the Health Effects Subcommittee of the New Jersey Water Quality Institute

supporting the lowering of the maximum amount of PFOA that should be permitted in drinking

water to 14 ppt. also succinctly states what I believe be the consensus view of epidemiologists

and public health experts about PFOA:

                In summary, associations of PFOA with numerous health endpoints have been
                found in human populations with evidence supporting criteria for causality for
                some endpoints. These health endpoints include both non-carcinogenic effects
                in the general population and both non-carcinogenic effects and cancer in
                communities with drinking water exposure. The epidemiologic data for PFOA
                are notable because of the consistency between results among human
                epidemiologic studies in different populations, the concordance with
                toxicological findings from experimental animals, the use of serum
                concentrations as a measure of internal exposure, the potential clinical
                importance of endpoints for which associations are observed, and the




7
    https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf, at p. 25.


                                                            22
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 26 of 93
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 27 of 93




                EXHIBIT A
   Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 28 of 93

                                CURRICULUM VITAE

                                    September 2019
                               David A. Savitz, Ph.D.
                                 Providence, RI 02912
                       401-863- 6090(Phone) 401-863-3713(Fax)
                              David_Savitz@Brown.edu
____________________________________________________________________________

EDUCATION

                  BA, Brandeis University, Waltham, Massachusetts - 1971-1975

                  Ohio State University College of Medicine, Columbus, Ohio
                  (Passed Part I, National Boards) - 1975-1976

                  MS, Ohio State University, Department of Preventive Medicine
                  Columbus, Ohio - 1976-1978

                  PhD, University of Pittsburgh, Department of Epidemiology
                  Graduate School of Public Health
                  Pittsburgh, Pennsylvania - 1979-1982

HONORS/AWARDS

           1975 - Highest Honors in Psychology
                  Brandeis University
                  B.A., summa cum laude
                  Brandeis University

           1983 - Excellence in Teaching Award, Second Year Medical
                  Students, University of Colorado School of Medicine

           1999 - Elected to American Epidemiological Society

                  William R. Gemma Award, Outstanding Alumnus,
                  Department of Preventive Award, Ohio State University

           2003 - Slone Memorial Lecturer, Slone Epidemiology Center at
                  Boston University

           2004 - Advancing Knowledge Award, Coalition for Excellence in
                  Maternal and Child Health Epidemiology

                  Distinguished Graduate Award, University of Pittsburgh
                  Graduate School of Public Health

           2007 - Elected Member, National Academy of Medicine (formerly Institute of
                  Medicine)

           2011 - Distinguished Lecturer, Occupational and Environmental
                  Epidemiology Branch, National Cancer Institute


                                            1
   Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 29 of 93


ACADEMIC APPOINTMENTS


          2010–Present   Professor of Epidemiology
                         School of Public Health
                         Brown University
                         Providence, Rhode Island

          2010–Present   Professor of Obstetrics and Gynecology
                         The Warren Alpert Medical School
                         Brown University
                         Women and Infants Hospital
                         Providence, Rhode Island

          2018-Present   Professor of Pediatrics
                         The Warren Alpert Medical School
                         Brown University
                         Women and Infants Hospital
                         Providence, Rhode Island

          2018-Present   Associate Dean for Research
                         School of Public Health
                         Brown University
                         Providence, Rhode Island

          2013-2017      Vice President for Research
                         Brown University
                         Providence, Rhode Island

          2006-2010      Charles W. Bluhdorn Professor of Preventive Medicine
                         Director, Disease Prevention and Public Health Institute
                         Mount Sinai School of Medicine
                         New York, New York

          2003-2005      Cary C. Boshamer Distinguished Professor
                         Department of Epidemiology
                         School of Public Health
                         University of North Carolina
                         Chapel Hill, North Carolina
          1999-2005      Associate Director, Center for Infectious Diseases
          1996-2005      Professor and Chair
          1993-1996      Professor
          1992-2005      Member, Lineberger Comprehensive Cancer Center
          1989-1992      Associate Professor
          1986-2005      Fellow, Carolina Population Center
          1985-1989      Assistant Professor

          1981-1985      Assistant Professor
                         Department of Preventive Medicine and Biometrics
                         University of Colorado School of Medicine
                         Denver, Colorado

          1979-1981      Public Health Service Trainee in Psychiatric Epidemiology

                                            2
   Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 30 of 93
                           Department of Epidemiology
                           Graduate School of Public Health
                           University of Pittsburgh
                           Pittsburgh, Pennsylvania

           1977-1979       Researcher (Epidemiology)
                           Ecology and Ecosystems Analysis Section
                           Battelle-Columbus Laboratories
                           Columbus, Ohio



OTHER PROFESSIONAL APPOINTMENTS

    Elected Positions in Professional Societies

           Society for Epidemiologic Research
           1987-1991                      Secretary-Treasurer
           1994-1997                      Executive Committee Member
           1999-2000                      President-Elect
           2000-2001                      President
           2001-2002                      Past President

           International Epidemiological Association
           1996-2001                      North American Regional Councilor

           Society for Pediatric and Perinatal Epidemiologic Research
           2003-2004                        President-Elect
           2004-2005                        President

           International Society for Environmental Epidemiology
           2012-2014                        Executive Council Member

    Appointed Membership to Editorial Boards

           1988-1990, 2010-Present         Associate Editor, American Journal of Epidemiology
           1990-1998                       Editor, American Journal of Epidemiology
           1989-1990                       Editorial Board, Bioelectromagnetics
           1993-1997, 2009-Present         Editorial Board, Environmental Health Perspectives
           1996-2001                       Editorial Board, Japanese Journal of Epidemiology
           1998-2005                       Editorial Board, Pediatric and Perinatal Epidemiology
           2001-2013                       Editor, Epidemiology
           2005                            Editorial Board, Annual Reviews in Public Health
           2008-2012                       Editorial Board, Journal of Neurodevelopmental
                                           Disorders

           Manuscript Review               American Industrial Hygiene Association Journal
                                           American Journal of Epidemiology
                                           American Journal of Industrial Medicine
                                           American Journal of Obstetrics and Gynecology
                                           American Journal of Preventive Medicine
                                           American Journal of Public Health
                                           Annals of Epidemiology
                                           Bioelectromagnetics
                                           Birth Defects Research A
                                                  3
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 31 of 93
                                    British Journal of Obstetrics and Gynecology
                                    CA -- A Cancer Journal for Clinicians
                                    Cancer Epidemiology Biomarkers and Prevention
                                    Cancer Causes and Control
                                    Cancer Research
                                    Critical Reviews in Toxicology
                                    Developmental Origins of Health and Disease
                                    Drug Safety
                                    Environment International
                                    Environmental Health Perspectives
                                    Environmental Research
                                    Environmental Technology Letters
                                    Epidemiology
                                    Ethnicity and Diseases
                                    International Journal of Epidemiology
                                    Journal of the American Medical Association
                                    Journal of Clinical Epidemiology
                                    Journal of Exposure Analysis and Environmental
                                    Epidemiology
                                    Journal of the National Cancer Institute
                                    Journal of Occupational and Environmental Medicine
                                    Journal of Pediatrics
                                    Journal of Toxicology and Environmental Health
                                    Journal of Urban Health
                                    Mayo Clinic Proceedings
                                    New England Journal of Medicine
                                    Obstetrics and Gynecology
                                    Occupational and Environmental Medicine
                                    Occupational Hygiene
                                    Pediatric and Perinatal Epidemiology
                                    Pediatrics
                                    PLOS One
                                    Preventive Medicine
                                    Reproductive Toxicology
                                    Risk Analysis
                                    Sleep
                                    Teratology


 Intramural/Extramural Committees

       University of Colorado
       1982-1983                    Member, Faculty Senate
       1982-1985                    Member, Admissions Committee
                                    Department of Preventive Medicine and Biometrics
       1983-1985                    Chairperson, Comprehensive Examination Committee
                                    Department of Preventive Medicine and Biometrics
       1983-1985                    Member, Appointments and Promotions Committee
                                    Department of Preventive Medicine and Biometrics
       1984-1985                    Director, Epidemiology Program
                                    Community Health Section
                                    Department of Preventive Medicine and Biometrics

       University of North Carolina
       1986-1992                    Chair, Seminar Committee
                                       4
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 32 of 93
                                Department of Epidemiology
       1986-1989                Member, Institutional Review Board on Research
                                Involving Human Subjects
                                School of Public Health
       1986-1991, 1994-1996     Member, Admissions Committee
                                Department of Epidemiology
       1987-1996                Member, Training Committee
                                Carolina Population Center
       1987-1990                Co-Chairperson, Low Birth Weight Prevention
                                Task Force, Center for Health Promotion
                                and Disease Prevention
       1988-1990                Member, Seminar Committee
                                Carolina Population Center
       1989-1990                Alternate Member, University Faculty Council
       1989-1994                Advisory Council, Carolina Population Center
       1989                     Member, Search Committee, Nutrition
                                Department Chair
       1990                     Member, Strategic Planning Task Force
                                School of Public Health
       1991-1993                Member, Academic Programs Committee
                                School of Public Health
       1993-1996                Member, Appointments and Promotions Committee
                                School of Public Health
       1994-1996                Member, Advisory Committee for the Center for
                                Environmental Medicine and Lung Biology
       1996- 2004               Member Advisory Board, Sheps Center for Health
                                Services Research
       1996-1997                Member, Search Committee, Director of Lineberger
                                Cancer Center
       1997-1998                Chair, Search Committee, Department of
                                Biostatistics Chair
       2002-2003                Chair, Search Committee, Department of Maternal and
                                Child Health Chair
       2004-2005                Chair, Advisory Board, Sheps Center for Health
                                Services Research
       2005                     Chair, Search Committee, Department of Nutrition Chair

       Brown University
       2010-2011                Member, Admissions Committee
       2010-2012                Chair, Search Committee, Environmental Epidemiology
                                Faculty Recruitment
       2012                     Chair, Methods Curriculum Review Committee
       2018-Present             Associate Director, Center for the Study of Children at
                                Risk
       2018-Present             Chair, Internal Advisory Committee, Advance-CTR


       Grant Review

       1983                     Grant Review, American Cancer Society
                                New York, New York
       1983-1989                Grant Review, National Science Foundation
                                Washington, D.C.
       1984, 1986               Grant Review, March of Dimes
       1985, 1988, 1991, 1993   Member, Special NIH Study Section
                                   5
    Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 33 of 93
              1986-1987                     Grant Review, Electric Power Research Institute
              1989                          Grant Review, National Institute of Environmental
                                            Health Sciences
              1989                          Grant Review, Health Effects Institute
              1989-1992                     Member, March of Dimes Research Advisory
                                            Committee on Reproductive Hazards in the
                                            Workplace, Home, Community and Environment
              1990, 1992, 1994              Grant Review, Health and Welfare Canada
              1990                          Grant Review, U.S. Department of Energy
              1991-1993                     Special Reviewer, Epidemiology and Disease
                                            Control I Study Section, National Institutes of Health
              1994-1998                     Charter Member, Epidemiology and Disease Control I
                                            Study Section, National Institutes of Health
              1994                          Grant Review, Dutch Cancer Society
              1998                          Special Reviewer, Radiation Epidemiology Branch
                                            National Cancer Institute
              1999                          Special Reviewer, Occupational Epidemiology Branch
                                            National Cancer Institute, Johnson Foundation
              1989-1992                     Member, March of Dimes Research Advisory
                                            Committee on Reproductive Hazards in the
                                            Workplace, Home, Community and Environment
              1994-1998                     Charter Member, Epidemiology and Disease Control I
                                            Study Section, National Institutes of Health
              2005                          March of Dimes Birth Defects Foundation, Social and
                                            Behavioral Sciences Review Committee
              2005                          Young Epidemiology Scholars Program, Robert Ward
              2012                          Reviewer, Autism Networks and Center Programs Study
                                            Section, National Institutes of Health
              2012                          Ad Hoc Member, Infectious, Reproductive, Asthma, and
                                            Pulmonary Conditions Study Section, National
                                            Institutes of Health
              2012                          Reviewer, Core Infrastructure and Methodological
                                            Research for Cancer Epidemiology Cohorts
                                            Study Section
              2012                          Chair, Contract Review, Exposure to Contaminants in
                                            the Generation R Study, National Institute of
                                             Environmental Health Sciences
              2014-2019                     Member, National Institutes of Health Grant Review,
                                            Conflict/Special Study Sections (multiple)
              2016, 2017                    Chair, GULF Synthesis Grants Review Committee,
                                            GULF Research Program, National Academies of
                                            Sciences, Engineering, and Medicine


Other Scientific Review Committees, Congressional Testimony, and Related Professional Activities

              1982-1983                     Member, Planning Committee
                                            Cancer Prevention Conference
                                            AMC Cancer Center and Penrose Hospital
              1983                          Member, Governor's Advisory Group on
                                            Rocky Flats, Colorado State Government
              1984                          Member, Extremely Low Frequency Electromagnetic
                                            Fields Bioeffects Review Committee
                                            American Institute for Biological Sciences
              1985-1986                     Expert Witness, Benzene Regulation Hearings
                                               6
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 34 of 93
                               U.S. Occupational Safety and Health Administration
       1986-1988               Member, Family Health International Protection
                               of Human Subjects Committee
       1986                    Member, Electric Power Research Institute
                               Program Review on Non-Ionizing Radiation
       1986-1991               Member, National Council on Radiation Protection
                               and Measurements Scientific Committee 79
                               Extremely Low Frequency Electric and
                               Magnetic Fields
       1987                    Testimony, U.S. House of Representatives
                               Subcommittee on Water and Power Resources
                               and Human Development Planning Conference
       1988                    Participant, National Institute for Child Health
                               on the Reproductive Effects of Video Display
                               Terminal Use
       1988                    Member, Ad Hoc Committee on Reproductive and
                               Developmental Epidemiology U.S. Environmental
                               Protection Agency
       1989-1992               Member, Peer Review Committee
                               Woburn Environment and Birth Study
       1989-1992               Chair, Working Group on Electromagnetic Fields
                               Environmental Epidemiology Planning Project
                               Health Effects Institute
       1990                    Member, Planning Committee for International
                               Symposium on Birth Defects Epidemiology
                               March of Dimes Birth Defects Foundation
       1993-1996               Vice Chairman, Committee on Possible Effects of
                               Electromagnetic Fields on Biologic Systems
                               National Research Council, National Academy
                               of Sciences
       1994-1996               Member, Committee to Review the Health
                               Consequences of Service During the Persian Gulf War,
                               Institute of Medicine, National Academy of Sciences
       1997-2001               Member, Maternal and Fetal Medicine Network
                               Advisory Committee, National Institute of Child
                               Health and Human Development
       1999                    Member, Panel of Court Appointed Scientific Experts
                               (CASE) for the American Association for the
                               Advancement of Science (AAAS)
       1999-2004               Member, Board of Scientific Counselors, National
                               Cancer Institute
       1999                    Co-Chair, Scientific Organizing Committee, NIEHS
                               Conference on Epidemiology in the Twenty-First
                               Century
       1999-2000               Member, External Advisory Board, The University of
                               Iowa College of Public Health
       2000-2002               Member, American Cancer Society Breast Cancer
                               Prevention Forum
       2000-2013               Member, Standing Committee on Epidemiology,
                               International Commission on Non-Ionizing Radiation
                               Protection
       2001                    Witness, Senate Cancer Coalition, Hearing on Cancer
                                Clusters
       2001-2005               Member, Advisory Committee for the Trucking Industry
                                Particle Study, Harvard University
                                  7
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 35 of 93
       2002                   Panel Member, Joint Science, Technology, and Law
                              Program and American Law Institute, National
                              Academy of Sciences
       2002                   Panelist, Health Canada Workshop Held to Identify
                              Critical End Points for Assessment of the Health
                              Risks Related to Trihalomethanes in Drinking Water
       2002-2003              Member, Expert Panel on Risks and Benefits of Policies
                              to Reduce Human Methyl Mercury Exposure
                              through Fish Consumption, Harvard Center for Risk
                              Analysis
       2002-2003              Member, Advisory Panel on Health Effects of Blood
                              Lead Levels <10μg/dl in Children, Centers for
                              Disease Control and Prevention, National Center
                              for Environmental Health
                              Consultant, Case-Control Study of Gynecologic
                              Cancers in Northern Vietnam, Family Health
                              International
       2002 – 2012            Member, Agricultural Health Study Advisory
                              Committee
       2004 - 2005            Armed Forces Epidemiologic Board
       2004                   Chair, National Children’s Study Sampling Design
                              Workshop
       2004-2005              Member, Committee on EPA’s Exposure and Human
       2004-2006              Health Reassessment of TCDD and Related Compounds,
                              Board on Environmental Studies and Toxicology,
                              National Academy of Sciences
       2005-2006              Member, Committee on Preterm Birth: Causes,
                              Consequences, and Prevention, Institute of Medicine,
                              National Academy of Sciences
       2006—2009              Member, Advisory Panel on Research, Association of
                              American Medical Colleges
       2006 – 2010            Member, University of North Carolina School of Public
                              Health External Advisory Board
       2006– 2008             Chair, Committee on Making the Best Use of the Agent
                              Orange Exposure Reconstruction Model,
                              Institute of Medicine, National Academy of Sciences
       2007 – 2009            Chair, Committee on Contaminated Drinking Water at
                              Camp Lejeune, National Research Council,
                              National Academy of Sciences
       2008 – 2009            Member, Committee on Reexamination of IOM
                              Pregnancy Weight Guidelines, Institute of Medicine,
                              National Academy of Sciences
       2009                   Member, International Agency for International
                              Research on Cancer, Monograph 100 Working Group
       2010 – 2011            Member, Committee on Obesity Prevention Policies for
                              Young Children, Institute of Medicine, National
                              Academy of Sciences
       2010                   Member, Planning Committee for Institute of Medicine
                              Workshop on Assessing the Effects of the Gulf
                              of Mexico Oil Spill on Human Health
       2012 – 2014            Member, Centre for Research in Environmental
                              Epidemiology Scientific Advisory Committee
       2015 – Present         Co-Chair, ISGlobal (formerly Centre for Research in
                              Environmental Epidemiology [CREAL])
                              Scientific Advisory Committee
                                 8
   Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 36 of 93
          2013-2014                      Chair, Committee to Review of EPA’s Draft Paper on
                                         State of the Science on Nonmonotonic Dose Response,
                                         National Research Council
          2013                           Member, Advisory Council, Population Sciences and
                                         Epidemiology Integrated Review Group Evaluation,
                                         Center for Scientific Review, National Institutes of
                                         Health
          2014-2016                      Member, Board on the Health of Selected Populations,
                                         Institute of Medicine, National Academy of Sciences
          2015                           Chair, World Health Organization Workshop on the
                                         Effect of Maternal Influenza and Influenza Vaccination
                                         on the Developing Foetus,
                                         Montreal, Canada
          2015-2017                      Chair, Committee to Assess the Department of
                                         Veterans Affairs Airborne Hazards and Open
                                         Burn Pit Registry, National Academy of
                                         Medicine
          2017-2018                      Member, Committee on the Review of the
                                         Health Effects of Electronic Nicotine Delivery
                                         Systems (ENDS), National Academy of
                                         Medicine
          2017-Present                   Academic Advisor, Michigan PFAS Action Response
                                         Team
          2018-Present                   Chair, Research Committee, Health Effects Institute
          2019-Present                   Chair, Committee to Review the Long-Term Effects of
                                         Antimalarial Drugs, National Academy of Medicine

TRAINING RECORD AS PRIMARY ADVISOR TO MASTERS AND DOCTORAL
STUDENTS

    Masters

          University of North Carolina

          1988                           Lisa Feingold, MSPH
                                         Peter S. Kapernick, MPH
          1989                           Sally S. Harris, MPH
          1990                           Michael T. O’Shea, MPH
                                         Sara M. Sarasua, MSPH
          1991                           Kathryn M. Menard, MPH
          1992                           Josephine A. Evans, MPH
          1996                           Kurtis Andrews, MSPH
                                         Michael Gallagher, MSPH
                                         Gayle Shimokura, MSPH
          1997                           Valerie King, MPH
          2004                           Nora Franceschini, MPH
                                         Yevgeniy Sheyn, MPH
          2005                           Cherrie Heller, MPH
          2010                           Michele La Merrill, MPH




                                            9
   Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 37 of 93
           Brown University

           2012                           Paul Davis, MPH
                                          Hannah Shamjii, MPH


    Doctoral

           University of North Carolina

           1987                           Hillary Klonoff-Cohen, PhD
           1989                           Debora Barnes, PhD
           1990                           Ester John, PhD
           1991                           Katherine M. Brett, PhD
                                          Martha Ann Keels, PhD
                                          Howard Morrison, PhD
                                          Shao Lin, PhD
           1992                           Cheryl Blackmore, PhD
                                          Debra E. Irwin, PhD
           1993                           Elizabeth M. Barnett, PhD
           1994                           Tye E. Arbuckle, PhD
                                          Laurie Elam Evans, PhD
                                          Kristine-Anne ToloPhD
                                          Suzanne L. West, PhD
                                          Jun Zhang, PhD
           1996                           Cande Ananth, PhD
                                          Kathryn Curtis, PhD
                                          Linda, Kaste, PhD
           1997                           Linda Pastore, PhD
           1998                           Amy Sayle, PhD
           1999                           Katherine E. Hartmann, PhD
           2001                           Nancy Dole, PhD
                                          Rukmini Bagchee Balu, PhD
           2002                           Juan Yang, PhD
                                          Lisa Pompeii, PhD
           2004                           Sherry Farr, PhD
           2005                           Emily Harville, PhD

           Brown University
           2014                           Valery Danilack
           2017                           Kimberly Glazer


TEACHING ACTIVITIES

    University Courses

           University of Colorado

           1981-1985                      Discussion group leader, Epidemiology course for
                                          Medical Students – 12 contact hours each year
           1983                           Excellence in Teaching Award, Second Year Medical
                                          Students, University of Colorado School of Medicine
           1982-1984                      Introduction to Occupational and Environmental
                                          Health – 30 contact hours
                                            10
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 38 of 93
                1984-1985                       Advanced Epidemiologic Methods – 30 contact hours

                University of North Carolina

                1985-1996, 1998-2005            Epidemiologic Research Methods – 35 contact hours
                1986-1994                       Reproductive Epidemiology – 26 contact hours
                1997                            Advanced Epidemiologic Methods – 30 contact hours

                Brown University

                2011-2012                       Environmental and Occupational Epidemiology –
                                                40 contact hours
                2011                            Critical Epidemiology – 40 contact hours
                2013, 2016-2017, 2019           Interpretation and Application of Epidemiology –
                                                40 contact hours
                2018-2019                       Reproductive Epidemiology – 40 contact hours



        Other Teaching

                1988                            New England Epidemiology Institute Summer Program
                                                Course on Occupational and Environmental
                                                Epidemiology
                1991                            University of Michigan Summer Program in
                                                Epidemiology Course on Environmental Epidemiology
                1997                            Faculty for the Society for Epidemiologic Research
                                                Student Workshop


GRANT AND CONTRACT SUPPORT

Completed

Reproductive Hazard Surveillance Among Oil, Chemical, and Atomic Workers Union Members (M.
Orleans, Principal Investigator, D. Savitz, Co-Investigator) March of Dimes, $32,000, January 1, 1981-
August 31, 1984.

Case-Control Study of Invasive Cervical Cancer (R.F. Hamman, Principal Investigator, D. Savitz, Project
Director), National Cancer Institute through Westat Subcontract, $140,961, June 1, 1982-July 31, 1984.

Oil Shale Technology Health and Environmental Effects Risk Analysis (W. Marine, Principal
Investigator, D. Savitz, Co-Investigator), U.S. Department of Energy, $20,723, September 1, 1982-
August 31, 1983; $25,000, December 1, 1983-September 30, 1984.

Ethnicity and Cancer Risk in Colorado Hispanics (D. Savitz, Principal Investigator), Biomedical Research
Assistance Committee, University of Colorado, $5,670, September 1, 1982-February 28, 1983.

Cancer Risk Among Oil, Chemical, and Atomic Workers Exposed to Halogenated Hydrocarbons
(D. Savitz, Principal Investigator), American Cancer Society Institutional Research Grant, $5,000,
October 1, 1982-December 31, 1983.




                                                   11
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 39 of 93
Childhood Cancer and Electromagnetic Field Exposure (D. Savitz, Principal Investigator), Health
Research, Incorporated, New York State Department of Health, $391,000, December 1, 1983-August 31,
1987.

Association of Parental Occupation with Late Fetal Mortality and Low Birth Weight (D. Savitz, Principal
Investigator), March of Dimes, $50,000, January 1, 1986-November 30, 1987.

Low Birth Weight among Offspring of Smokeless Tobacco Users: A Feasibility Study (D. Savitz,
Principal Investigator), University of North Carolina Research Program, $1,500, January 1, 1987 -
December 31, 1987.

Epidemiologic Study of Utility Workers Exposed to Electric and Magnetic Fields (D. Savitz, Principal
Investigator), Electric Power Research Institute, $5,381,303, July 1, 1987 - December 31, 1997.

Adverse Pregnancy Outcomes among Cosmetologists. (D. Savitz, Principal Investigator with doctoral
student, E. John), National Institute for Occupational Safety and Health, $30,000, October 1, 1987-May
31, 1990.

Adverse Pregnancy Outcomes among Cosmetologists. (D. Savitz, Principal Investigator with doctoral
student, E. John), March of Dimes, $53,000, December 1, 1987-March 31, 1990.

Development of Capabilities for Microcomputer Data Analyses of Epidemiologic Data (D. Savitz,
Principal Investigator), University of North Carolina Junior Faculty Development Award, $3,000, January
1, 1988-December 31, 1988.

Epidemiology of Pregnancy Outcome in a Textile Community (D. Savitz, Principal Investigator),
National Institutes of Health, National Institute of Child Health and Development, $350,000, March 1,
1988-February 28, 1993.

Menstrual Cycle Patterns and Risk of Breast Cancer (D. Savitz, Principal Investigator with doctoral
student, E. Whelan), National Institutes of Health, National Cancer Institute, $25,000, August 1, 1988-
December 31, 1989.

The Effect of Exposure to Mercury Vapor and Nitrous Oxide on the Risk of Spontaneous Abortion
among Female Dental Assistants (D. Savitz, Principal Investigator with doctoral student, A. Rowland),
March of Dimes, $50,000, January 1, 1989-December 31, 1990.

Phenoxy Herbicides and Spontaneous Abortions in Ontario (D. Savitz, Principal Investigator with
doctoral student, T. Arbuckle), National Institutes of Health, National Institute of Environmental Health
Sciences, $404,982, May 15, 1991 - April 30, 1995.

Lead in Pregnancy, Hypertension, and Neonatal Health (I. Hertz-Picciotto, Principal Investigator, D.
Savitz, Co-Investigator), National Institutes of Health, National Institute of Environmental Health
Sciences, $855,694, August 1, 1991 - July 31, 1994.

Case-Control Study of Risk Factors in Neuroblastoma (A. Olshan, Principal Investigator, D. Savitz, Co-
Investigator), National Institutes of Health, National Cancer Institute, $1,211,736, September 30, 1991 -
August 31, 1997.

Genetic susceptibility and dietary factors in ovarian dysfunction: galactose consumption, metabolism, and
reproductive impairment (D. Savitz, Principal Investigator with doctoral student, Glinda Cooper), March
of Dimes Birth Defects Foundation, $39,216, January 1, 1992 - July 31, 1995.



                                                    12
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 40 of 93
Mercury and Reproductive Health in Women Dentists (D. Savitz, Principal Investigator, L. Kaste, Co-
Investigator), National Institutes of Health, National Institute of Dental Research, $34,245, May 1, 1992 -
April 30, 1993.

Parental Occupation and Pregnancy Outcome: Analysis of the National Maternal and Infant Health
Survey (D. Savitz, Principal Investigator), March of Dimes Birth Defects Foundation, $54,285, April 1,
1993 - March 31, 1995.

Parents' Drinking, Toxicant Interactions, and Pregnancy (D. Savitz, Principal Investigator), National
Institute of Alcoholism and Alcohol Abuse, $50,000, July 1, 1993 - June 30, 1995.

Psychosocial Risks and Preterm in African-American Women, (D. Savitz, Principal Investigator), Centers
for Disease Control, $122,222 October 1, 1996 - September 30, 1998.

Cancer Mortality in Minority Workers (D. Loomis, Principal Investigator, D. Savitz, Co-Investigator),
National Institute of Occupational and Statistical Health, $243,895, September 30, 1995 - September 29,
1997.

Epidemiology of Preterm Premature Rupture of Membranes (D. Savitz, Principal Investigator), National
Institute of Child Health and Human Development, $1,182,246, January 1, 1995 - December 31, 1998.

Pesticides and Breast Cancer in North Carolina (D. Savitz, Principal Investigator), National Institute of
Environmental Health Sciences, $883,813, January 1, 1995 - December 31, 1998.

Predictors of Urinary Tract Infection During Pregnancy, (L. Pastore, Principal Investigator, D. Savitz, Co-
Investigator), Agency for Health Care and Policy Research, $20,000, September 1, 1995 - December 31,
1996.

Environment and Breast Cancer (D. Savitz, Principal Investigator), National Cancer Institute, $201,793,
September 30, 1994 - September 29, 1998.

Supplement to Epidemiology of Preterm Premature Rupture of the Membranes on Cocaine and Preterm
Delivery, (D. Savitz, Principal Investigator), National Institute of Child Health and Human Development,
$492,914, September 9, 1996 - December 31, 1998.

Research to Advance Environmental Epidemiology: Improving the Use of Human Data in Risk
Assessment (D. Savitz, Principal Investigator), US Environmental Protection Agency, $1,584,928, July 1,
1992 - June 30, 1999.

Nutritional Biochemistry and Epidemiology of Cancer Training Grant (L. Kohlmeier, Principal
Investigator), National Institute of Environmental Health Sciences, $423,297, July 1, 1997 – June 30,
2002.

Pfiesteria-Related Illness Surveillance and Prevention (C. Moe, Principal Investigator), North Carolina
Department of Health and Human Services, $1,362,821, April 1, 1998 – March 31, 2001.

Influence of Iron, Zinc and Folate on Preterm Delivery (D. Savitz, Principal Investigator), National
Institute of Child Health and Human Development, $1,405,542, January 1, 1999 – December 31, 2001.

Occupational Exertion and Preterm Delivery (D. Savitz, Principal Investigator), March of Dimes Birth
Defects Foundation, $94,877, June 1, 1999 – May 31, 2000.

Psyschosocial Factors in African-American and Preterm Birth, (D. Savitz, Principal Investigator),
Association of Schools of Public Health/Centers for Disease Control and Prevention, $170,952,
September 9, 1999 – September 8, 2002.
                                                     13
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 41 of 93


Community-Level Social Influences on Preterm Birth, (D. Savitz, Principal Investigator), Association of
Schools of Public Health/Centers for Disease Control and Prevention, $196,791, October 1, 1999 –
September 30, 2002.

ANCA Glomerulonephritis: From Molecules to Man (R. Falk, Principal Investigator, D. Savitz, Co-
Investigator) National Institute of Diabetes and Digestive and Kidney Diseases $1,070,474, September 1,
2000 – August 31, 2005

Drinking Water Disinfection By-Products and Spontaneous Abortion (D. Savitz, Principal Investigator)
American Water Works Association Foundation $3,500,000, November 1, 1999 – September 30, 2005

Reliability, Validity, and Variability in Behavioral Determinants of Drinking Water Disinfection By-
Products Exposure (D. Savitz, Principal Investigator) US Environmental Protection Agency $471,000,
September 15, 2001 – September 14, 2005

Drinking Water Disinfection By-Products and Male Reproductive Health: Semen Quality and Sperm
Biomarkers (A. Olshan, Principal Investigator; D. Savitz, Co-Investigator) US Environmental Protection
Agency $557,340, Octdober 1, 2001 – September 30, 2005

Environmental Epidemiology and Exposure Assessment Training Grant Project (L. Kupper, Principal
Investigator; D. Savitz, Co-Principal Investigator) National Institute of Environmental Health Sciences
$5,642,423, July 1, 2002 – June 30, 2007

Epidemiology of Exertion, Stress, and Preterm Delivery Project (D. Savitz, Principal Investigator)
National Institute of Child Health and Human Development $2,154,340, February 1, 2000 – January 31,
2006

Placental Vascular Compromise and Preterm Delivery (J. Thorp, Principal Investigator, D. Savitz, Co-
Principal Investigator) National Institute of Child Health and Human Development $2,281,788,
September 1, 2001 – August 31, 2006

National Children’s Study Duplin County Vanguard Center (B. Entwisle, Principal Investigator; D.
Savitz, Original Principal Investigator, consultant). National Institute of Child Health and Human
Development $1,091,825, September 30, 2005 – September 29, 2008

Ethnicity and Birth Outcome in New York City (D. Savitz, Principal Investigator) National Institute of
Child Health and Human Development, $275,000, January 1, 2006 – December 31, 2008

Risk Factors for Onset and Persistence of TMD (W. Maixner, Principal Investigator; D. Savitz, Co-
Investigator through July 2009) National Institute of Dental and Craniofacial Research, $17,216,202,
October 1, 2005 – July 31, 2012

National Children’s Study Queens County Vanguard Center (P. Landrigan, Principal Investigator; D.
Savitz, Co-Investigator). National Institute of Child Health and Human Development $1,091,825,
September 30, 2005 – September 29, 2008

C8 and Reproductive and Neurodevelopmental Outcomes (D. Savitz, Principal Investigator, Garden City
Group, Inc., $605,693 September 1, 2010 – August 31, 2013

The Epidemiology of Hospitalized Postpartum Depression (D. Savitz, Principal Investigator, NIH
5R21HD0588111-02, $116,629, September 1, 2010 – March 31, 2014



                                                    14
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 42 of 93
The National Standard for Normal Fetal Growth (E. Chien, Principal Investigator, D. Savitz, Co-
Investigator). National Institute of Child Health and Human Development $8,815. September 30, 2010 –
December 31, 2011

Metals in Hair and Child Neurobehavioral Development (C. Stein, Principal Investigator; D. Savitz,
Subcontract Principal Investigator), Mount Sinai/NIEHS, $41,517, September 1, 2011 – August 31, 2013

Air Pollution and Pregnancy Outcome in New York City (D. Savitz, Principal Investigator), NIH 1-R01 -
ES019955, $339,071, April 1, 2011 – March 31, 2015

The epidemiology of postpartum depression and associated childhood outcomes (M. Silverman, Principal
Investigator; D. Savitz, Co-Investigator) NIH 1R21HD073010, $24,308, August 1/13- July 31, 2015

Residential Air Pollution and Preeclampsia (D. Savitz, Co-Investigator), NIEHS 1R21ES023073,
$204,778, July 1, 2013 – June 30, 2016

Marcellus shale development, respiratory & reproductive outcomes in Pennsylvania (B. Schwartz,
Principal Investigator; D. Savitz, Co-Investigator)) NIH 1R21ES023675, $11,748, December 1, 2013 –
November 30, 2015

Residential Air Pollution and Preeclampsia (G. Wellenius, Principal Investigator, D. Savitz, Co-
Investigator) R21ES023073-01, $160,035, August 9, 2013 – July 31, 2017.

Effect of Iatrogenic Delivery at 34-38 Weeks’ Gestation on Pregnancy Outcome (D. Savitz, Principal
Investigator) 1R01HD077592-01A1, $345,602, May 15, 2014 – April 30, 2019

CURRENT SUPPORT

Children's Health Exposure Analysis Resource (CHEAR): Coordinating Center (U24) (B. O’Brien,
Principal Investigator, D. Savitz, Co-Investigator) 1U24ES026539-01, $2,650,342, September 30, 2015 –
August 31, 2019

Environmental Influences on Neurodevelopmental Outcome in Infants Born Very Preterm (B. Lester,
Principal Investigator, D. Savitz, Co-Investigator). 5UG3OD023347-02, $3,470,797, September 21, 2016-
August 31, 2020
Role: Co-Investigator


PUBLICATIONS:

         Published Peer-Reviewed Articles including Research with Original Data, Reviews, and
         Commentaries

1980

   1.    Rogers SE, Savitz DA. Toxic substances from coal: Some policy implications for the future.
         Journal of Environmental Management 1980;11:165-82.

1984

   2.    Savitz DA, Harley B, Krekel S, Marshall J, Bondy J, Orleans M. Survey of reproductive hazards
         among Oil, Chemical, and Atomic Workers exposed to halogenated hydrocarbons. American
         Journal of Industrial Medicine 1984;6:253-64.


                                                   15
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 43 of 93
   3.    Savitz DA, Moure R. Review of epidemiologic studies of cancer risk among oil refinery workers.
         Journal of Occupational Medicine 1984;26:662-70.

1985

   4.    Savitz DA, Grace C. Determinants of medical record access for an epidemiologic study.
         American Journal of Public Health 1985;75:1425-6.

   5.    Savitz DA, Redmond CK. Screening for geographic heterogeneity of disease rates: Application
         to cancer incidence in Allegheny County, Pennsylvania, 1969-71. Journal of Chronic Diseases
         1985;38:145-56.

1986

   6.    Brinton LA, Huggins GR, Lehman HF, Mallin K, Savitz DA, Trapido E, Rosenthal J, Hoover R.
         Long-term use of oral contraceptives and risk of invasive cervical cancer. International Journal
         of Cancer 1986; 38:339-44.

   7.    Brinton LA, Schairer C, Haenszel W, Stolley P, Lehman HF, Levine R, Savitz DA. Smoking and
         invasive cervical cancer. Journal of the American Medical Association 1986;255:3265-69.

   8.    Savitz DA. Changes in Spanish surname cancer rates relative to other Whites in the Denver area.
         American Journal of Public Health 1986; 76:1210-15.

   9.    Savitz DA, Hamman RF, Grace C, Stroo K. Respondents' attitudes regarding participation in an
         epidemiologic study. American Journal of Epidemiology 1986;123:362-6.

1987

 10.     Alderman BA, Baron AE, Savitz DA. Maternal exposure to neighborhood carbon monoxide and
         risk of low infant birth weight. Public Health Reports 1987;102:410-4.

 11.     Brinton LA, Tashima KT, Lehman HF, Levin RS, Mallin, Savitz DA, Stolley PD, Fraumeni JF Jr.
         Epidemiology of cervical cancer by cell type. Cancer Research 1987;47:1706-11.

 12.     Savitz DA, Calle EE. Leukemia and occupational exposure to electromagnetic fields. Review of
         epidemiologic surveys. Journal of Occupational Medicine 1987; 29:47-51.

 13.     Savitz DA, Zuckerman DL. Childhood cancer in the Denver metropolitan area, 1976-83. Cancer
         1987;59:1539-42.

1988

 14.     Davis MD, Savitz DA, Graubard BI. Infant feeding and childhood cancer. Lancet 1988;2:365-8.

  15.    Mayer EJ, Hamman RF, Gay EC, Lezotte DC, Savitz DA, Klingensmith GJ. Reduced risk of insulin
         dependent diabetes mellitus among breast-fed children. The Colorado IDDM Registry. Diabetes
         1988;37:1625-32.

 16.     Savitz DA. Human studies of human health hazards - comparison of epidemiology and
         toxicology. Statistical Science 1988;3:306-13.

  17.    Savitz DA, Pierce NE. Control selection with incomplete case ascertainment. American Journal of
         Epidemiology 1988;127:1109-17.


                                                       16
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 44 of 93
 18.    Savitz DA, Wachtel H, Barnes FA, John EM, Tvrdik JG. Case-control study of childhood cancer
        and exposure to 60-Hz magnetic fields. American Journal of Epidemiology 1988;128:21-38.

1989

 19.    Barnes F, Wachtel H, Savitz D, Fuller J. The use of wiring configurations and wire codes for
        estimating externally-generated electric and magnetic fields. Bioelectromagnetics 1989;10:13-
        21.

 20.    Klonoff-Cohen HS, Savitz DA, Cefalo RC, McCann MF. An epidemiologic study of
        contraception and pre-eclampsia. Journal of the American Medical Association 1989;262:3143-7
        (Also published in French, Indian, and Japanese JAMA).

 21.    Narendrenathan M, Sandler RS, Suchindran CM, Savitz DA. Male infertility in inflammatory
        bowel disease. Journal of Clinical Gastroenterology 1989;11:403-6.

 22.    Savitz DA, Baron AE. Estimating and correcting for confounder misclassification. American
        Journal of Epidemiology 1989;129:1062-71.

 23.    Savitz DA, Feingold L. Association of childhood cancer with residential traffic density.
        Scandinavian Journal of Work, Environment and Health 1989;15:360-3.

 24.    Savitz DA, Pearce NE, Poole C. Methodological issues in the epidemiology of electromagnetic
        fields and cancer. Epidemiologic Reviews 1989;11:59-78.

 25.    Savitz DA, Whelan EA, Kleckner RC. Effect of parents' occupational exposures on risk of
        stillbirth, preterm delivery, and small-for-gestational-age infants. American Journal of
        Epidemiology 1989;129:1201-18.

 26.    Savitz DA, Whelan EA, Kleckner RC. Self-reported exposure to pesticides and radiation in
        relation to pregnancy outcome: Results from the National Natality and Fetal Mortality surveys.
        Public Health Reports 1989;104:473-7.

1990

 27.    Ad Hoc Working Group, International Agency for Research on Cancer. Extremely low-
        frequency electric and magnetic fields and risk of human cancer. Bioelectromagnetics
        1990;11:91-9.

 28.    Brenner H, Savitz DA. The effects of sensitivity and specificity of case selection on validity,
        sample size, precision, and power in hospital-based case-control studies. American Journal of
        Epidemiology 1990;132:181-92

 29.    Dole N, Gleiter K, Savitz DA, Chimbira THK, Mbizvo MT. Birth weight patterns in Harare,
        Zimbabwe. International Journal of Epidemiology 1990;1998-100.

 30.    Hildesheim A, Brinton LA, Mallin K, Lehman HF, Stolley P, Savitz D, Levine R. Barrier and
        spermicidal contraceptive methods and risk of invasive cervical cancer. Epidemiology
        1990;1:266-72.

 31.    Loomis DP, Savitz DA. Brain cancer and leukemia among electrical workers. British Journal of
        Industrial Medicine 1990;47:633-8.

 32.    Savitz DA, Chen J. Parental occupation and childhood cancer: Review of epidemiologic studies.
        Environmental Health Perspectives 1990; 88:325-37.
                                                    17
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 45 of 93


 33.     Savitz DA, Greenland S, Stolley PD, Kelsey JL. Scientific standards of criticism: A reaction to
         "Scientific standards in epidemiologic studies of the menace of daily life" by A.R. Feinstein.
         Epidemiology 1990;1:78-83.

 34.     Savitz DA, John EM, Kleckner RC. Magnetic field exposure from electric appliances and
         childhood cancer. American Journal of Epidemiology 1990;131:763-73.

 35.     Savitz DA, Whelan EA, Rowland AS, Kleckner RC. Maternal employment and reproductive risk
         factors. American Journal of Epidemiology 1990;132:933-45.

1991

 36.     Albers LL, Savitz DA. Hospital setting and fetal death during labor among low-risk women.
         American Journal of Obstetrics and Gynecology 1991;164:868-73.

 37.     Albers LL, Savitz DA. Hospital setting for birth and use of medical procedures in low-risk
         women. Journal of Nurse-Midwifery 1991;36:327-33.

  38.    Checkoway H, Savitz DA, Heyer NJ. Assessing the effects of nondifferential misclassification of
         exposures in occupational studies. Applied Occupational and Environmental Hygiene 1991;6:528-33.

 39.     Chestnut LG, Schwartz J, Savitz DA, Burchfiel CM. Pulmonary function and ambient particulate
         matter: Epidemiological evidence from NHANES I. Archives of Environmental Health
         1991;46:135-44.

 40.     Flynn MR, West S, Kaune WT, Savitz DA, Chen C-C, Loomis DP. Validation of expert
         judgment in assessing occupational exposure to magnetic fields in the utility industry. Applied
         Industrial Hygiene 1991;6:141-5.

 41.     John EM, Savitz DA, Sandler DP. Prenatal exposure to parents' smoking and childhood cancer.
         American Journal of Epidemiology 1991;133:123-32.

 42.     Lasisse DL, Savitz DA, Hamman RF, Baron AE, Brinton LA, Levine RS. Invasive cervical
         cancer and intrauterine device use. International Journal of Epidemiology 1991;20:865-70.

 43.     Leeper E, Wertheimer N, Savitz D, Barnes F, Wachtel H. Modification of the 1979 "Denver wire
         code" for different wire or plumbing types. Bioelectromagnetics 1991;12:315-8.

  44.    Loomis DP, Savitz DA. Occupation and leukemia mortality among men in 16 states. American Journal of
         Industrial Medicine 1991;19:509-21.

 45.     Savitz DA, Blackmore CA, Thorp JM. Epidemiology of preterm delivery: etiologic
         heterogeneity. American Journal of Obstetrics and Gynecology 1991;164:467-71.

 46.     Savitz DA, Harlow SD. Selection of reproductive health endpoints for environmental risk
         assessment. Environmental Health Perspectives 1991;90:159-64.

 47.     Savitz DA, Schwingl PJ, Keels MA. Influence of paternal age, smoking, and alcohol
         consumption on congenital anomalies. Teratology 1991;44:429-40.

1992

 48.     Brenner H, Greenland S, Savitz DA. The effects of nondifferential confounder misclassification
         in ecologic studies. Epidemiology 1992;5:456-9.
                                                      18
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 46 of 93


 49.     Brenner H, Savitz DA, Jockel KH, Greenland S. Effects of nondifferential exposure
         misclassification in ecologic studies. American Journal of Epidemiology 1992;135:85-95.

 50.     Feingold L, Savitz DA, John EM. Use of a job-exposure matrix to evaluate parental occupation
         and childhood cancer. Cancer Causes and Control 1992;3:161-9.

 51.     O'Shea M, Savitz DA, Hage ML, Feinstein KA. Perinatal events and the risk of
         subependymal/intraventricular hemorrhage in very low birth weight neonates. Paediatric and
         Perinatal Epidemiology 1992;6:352-62.

 52.     Savitz DA, Zhang J. Pregnancy-induced hypertension in North Carolina, 1988-1989. American
         Journal of Public Health 1992;82:675-9.

 53.     Savitz DA, Zhang J, Schwingl P, John EM. Association of paternal alcohol use with gestational
         age and birth weight. Teratology 1992;46:465-71.

 54.     Zhang J, Savitz DA. Preterm birth subtypes among blacks and whites in North Carolina.
         Epidemiology 1992;5:428-33.

 55.     Zhang J, Savitz DA, Schwingl PJ. Case-control study of paternal smoking and birth defects.
         International Journal of Epidemiology 1992;21:273-8.

1993

 56.     Alderman BW, Baron AE, Savitz DA. Cautions in the use of antecedents as surrogates for
         confounders. American Journal of Epidemiology 1993;137:1259-72.

 57.     Brenner H, Savitz DA, Gefeller O. The effects of joint misclassification of exposure and disease
         on epidemiologic measures of association. Journal of Clinical Epidemiology 1993;46:1195-
         1202.

 58.     Dovan T, Kaune WT, Savitz DA. Repeatability of measurements of residential magnetic fields
         and wire codes. Bioelectromagnetics 1993;14:145-59.

 59.     Evans JA, Savitz DA, Kanal E, Gillen J. Infertility and pregnancy outcome among MRI workers.
         Journal of Occupational Medicine 1993;35:1191-5.

 60.     Kanal E, Gillen J, Evans JA, Savitz DA, Shellock FG. Survey of reproductive health among
         female MR workers. Radiology 1993;187:395-9.

 61.     Klonoff-Cohen H, Edelstein S, Savitz D. Cigarette smoking and preeclampsia. American
         Journal of Obstetrics and Gynecology 1993;81:541-4.

 62.     Morrison H, Savitz D, Semenciw R, Hulka B, Mao Y, Morison D, Wigle D. Farming and
         prostate cancer mortality. American Journal of Epidemiology 1993;137:270-80.

 63.     Savitz DA. Epidemiologic studies of electric and magnetic fields and cancer: strategies for
         extending knowledge. Environmental Health Perspectives 1993;101:83-91.

 64.     Savitz DA. Health effects of electric and magnetic fields: overview of research
         recommendations. Environmental Health Perspectives 1993;101:71-2.

  65.    Savitz DA. Is significance testing useful in interpreting data? Reproductive Toxicology 1993;7:95-100.

                                                        19
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 47 of 93
 66.    Savitz DA. Overview of epidemiologic research on electric and magnetic fields and cancer.
        American Industrial Hygiene Association Journal 1993;54:197-204.

 67.    Savitz DA, Kaune WT. Childhood cancer in relation to a modified residential wire code.
        Environmental Health Perspectives 1993;101:76-80.

 68.    Savitz DA, Pearce N, Poole C. Update on methodological issues in the epidemiology of
        electromagnetic fields and cancer. Epidemiologic Reviews 1993;15:558-66.

 69.    Savitz DA, Thang NM, Swenson IE, Stone EM. Infant and childhood mortality in relation to the
        Vietnam war. American Journal of Public Health 1993;83:1134-8.

 70.    Wartenberg D, Savitz DA. Evaluating exposure cutpoint bias in epidemiologic studies of electric
        and magnetic fields. Bioelectromagnetics 1993;14:237-45.

 71.    Zhang J, Savitz DA. Maternal age and placenta previa: a population-based case-control study.
        American Journal of Obstetrics and Gynecology 1993;168:641-5.

1994

 72.    Ananth CV, Savitz DA. Vaginal bleeding and adverse reproductive outcomes: a meta-analysis.
        Paediatric and Perinatal Epidemiology 1994;8:62-78.

 73.    Andrews KW, Savitz DA, Hertz-Picciotto I. Prenatal lead exposure in relation to gestational age
        and birth weight: a review of epidemiologic studies. American Journal of Industrial Medicine
        1994;26:13-32.

 74.    Cooper GS, Hulka BS, Baird DD, Savitz DA, Hughes CL Jr, Weinberg CR, Coleman RA,
        Shields JM. Galactose consumption, metabolism, and follicle-stimulating hormone
        concentrations in women of late reproductive age. Fertility and Sterility 1994;62:1168-75.

 75.    Dargent-Molina P, James SA, Strogatz DS, Savitz DA. Association between maternal education
        and infant diarrhea in different household and community environments of Cebu, Philippines.
        Social Science and Medicine 1994;38:343-50.

 76.    Henriksen TB, Savitz DA, Hedegaard M, Secher NJ. Employment during pregnancy in relation
        to risk factors and pregnancy outcome. British Journal of Obstetrics and Gynaecology
        1994;101:858-65.

 77.    Irwin DE, Savitz DA, Hertz-Picciotto I, St. Andre KA. The risk of pregnancy-induced
        hypertension: black/white differences in a military population. American Journal of Public
        Health 1994;84:1508-10.

 78.    Irwin DE, Savitz DA, St. Andre KA, Hertz-Picciotto I. Study of occupational risk factors for
        pregnancy-induced hypertension among active duty enlisted Navy personnel. American Journal
        of Industrial Medicine 1994;25:349-59.

 79.    John EM, Savitz DA. Effect of a monetary incentive on response to a mail survey. Annals of
        Epidemiology 1994;4:231-5.

 80.    John EM, Savitz DA, Shy CM. Spontaneous abortions among cosmetologists. Epidemiology
        1994;5:147-55.

 81.    Kaune WT, Savitz DA. Simplification of the Wertheimer-Leeper wire-code.
        Bioelectromagnetics 1994;15:275-82.
                                                   20
      Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 48 of 93


82.    Loomis DP, Kromhout H, Peipins LA, Kleckner RC, Iriye R, Savitz DA. Sampling design and
       field methods of a large, randomized, multi-site survey of occupational magnetic field exposure.
       Applied Occupational and Environmental Hygiene 1994;9:49-52.

83.    Loomis DP, Peipins LA, Browning SR, Howard RL, Savitz DA. Organization and classification
       of work history data in industry-wide studies: an application to the electric power industry.
       American Journal of Industrial Medicine 1994;26:413-25.

84.    Loomis DP, Savitz DA. Effect of incomplete exposure assessment on epidemiologic dose-
       response analyses. Scandinavian Journal of Work, Environment, and Health 1994;20:200-5.

85.    Loomis DP, Savitz DA, Ananth CV. Breast cancer mortality among female electrical workers.
       Journal of the National Cancer Institute 1994;86:921-5.

86.    Sarasua S, Savitz DA. Cured and broiled meat consumption in relation to childhood cancer:
       Denver, Colorado (United States). Cancer Causes and Control 1994;5:141-8.

87.    Savitz DA. In defense of black box epidemiology. Epidemiology 1994;5:550-2.

88.    Savitz DA, Ananth CV. Birth characteristics of childhood cancer cases, controls, and their
       siblings. Pediatric Hematology and Oncology 1994;11:587-99.

89.    Savitz DA, Ananth CV. Residential magnetic fields, wire codes, and pregnancy outcome.
       Bioelectromagnetics 1994;15:271-3.

90.    Savitz DA, Baird N, Dole N. Agreement among textile industry exposures during pregnancy
       based on work description, job title, and self-report. Journal of Exposure Analysis and
       Environmental Epidemiology 1994;4:513-24.

91.    Savitz DA, Boyle CA, Holmgreen P. Prevalence of depression among electrical workers.
       American Journal of Industrial Medicine 1994;25:165-76.

92.    Savitz DA, Brett KM, Evans LE, Bowes W. Medically treated miscarriage among Black and
       White women in Alamance County, North Carolina, 1988-1991. American Journal of
       Epidemiology 1994;139:1100-6.

93.    Savitz DA, Ohya T, Loomis DP, Senior RS, Bracken TD, Howard RL. Correlations among
       indices of electric and magnetic field exposure in electric utility workers. Bioelectromagnetics
       1994;15:193-204.

94.    Savitz DA, Sonnenfeld NL, Olshan AF. Review of epidemiologic studies of paternal
       occupational exposure and spontaneous abortion. American Journal of Industrial Medicine
       1994;25:361-83.

95.    Savitz DA, Tolo K-A, Poole C. Statistical significance testing in the American Journal of
       Epidemiology, 1970 to 1990. American Journal of Epidemiology 1994;139:1047-52.

96.    Schober EA, Kusy RP, Savitz DA. Resistance of fetal membranes to the concentrated application
       of force and reconciliation of puncture and burst testing. Annals of Biomedical Engineering
       1994;22:540-8.

97.    Schober EA, Kusy RP, Whitley JQ, Savitz DA. Effect of thickness on the fracture characteristics
       of fetal membranes. Journal of Materials Science: Materials in Medicine 1994;5:130-7.

                                                   21
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 49 of 93
 98.    West SL, Strom BL, Freundlich B, Normand E, Koch G, Savitz DA. Completeness of
        prescription recording in outpatient medical records from a health maintenance organization.
        Journal of Clinical Epidemiology 1994;47:165-71.

1995

 99.    Ananth CV, Peedicayil A, Savitz DA. Effect of hypertensive diseases in pregnancy on birth
        weight, gestational duration, and small-for-gestational-age births. Epidemiology 1995;6:391-5.

100.    Ananth CV, Savitz DA, Bowes WA Jr. Hypertensive diseases of pregnancy and stillbirth in North
        Carolina, 1988 to 1991. Acta Obstetrica et Gynecologica Scandinavica 1995;74:788-793.

101.    Blackmore CA, Savitz DA, Edwards LJ, Harlow SD, Bowes WA Jr. Racial differences in the
        patterns of preterm delivery in central North Carolina. Paediatric and Perinatal Epidemiology
        1995;9:281-95.

102.    Blair A, Burg J, Foran J, Gibb H, Greenland S, Morris R, Raabe G, Savitz D, Teta J, Wartenberg
        D, Wong O, Zimmerman R. Guidelines for application of meta-analysis in environmental
        epidemiology. Regulatory Toxicology and Pharmacology 1995; 22:189-97.

103.    Cooper GS, Baird DD, Hulka BS, Weinberg CR, Savitz DA, Hughes CL. Follicle-stimulating
        hormone concentrations in relation to active and passive smoking. Obstetrics and Gynecology
        1995;85:407-11.

104.    Kromhout H, Loomis DP, Mihlan GJ, Peipins LA, Kleckner RC, Iriye R, Savitz DA. Assessment
        and grouping of occupational magnetic field exposure in five electric utility companies.
        Scandinavian Journal of Work, Environment and Health 1995;21:43-50.

105.    Leiss JK, Savitz DA. Case-control study of home pesticide use and childhood cancer. American
        Journal of Public Health 1995;85:249-52.

106.    Millikan R, DeVoto E, Newman B, Savitz D. Studying environmental influences on breast
        cancer risk: suggestions for an integrated population-based approach. Breast Cancer Research
        and Treatment 1995;34:79-89.

107.    Olshan AF, Ananth CV, Savitz DA. Intrauterine growth retardation as an endpoint in mutation
        epidemiology: an evaluation based on paternal age. Mutation Research 1995; 344:89-94.

108.    Pastore LM, Savitz DA. A case-control study of caffeinated beverages and preterm delivery.
        American Journal of Epidemiology 1995;141:61-69.

109.    Pearce N, Sanjose S, Boffetta P, Kogevinas M, Saracci R, Savitz D. Limitations of biomarkers of
        exposure in cancer epidemiology. Epidemiology 1995,6:190-4.

110.    Rowland AS, Baird DD, Shore DL, Weinberg CR, Savitz DA, Wilcox AJ. Nitrous oxide and
        spontaneous abortion in female dental assistants. American Journal of Epidemiology
        1995;141:531-8.

111.    Savitz DA. Exposure assessment strategies in epidemiological studies of health effects of electric
        and magnetic fields. Science of the Total Environment 1995;168:143-53.

112.    Savitz DA. Overview of occupational exposure to electric and magnetic fields and cancer:
        advancements in exposure assessment. Environmental Health Perspectives 1995, 103(Suppl
        2):69-74.

                                                   22
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 50 of 93
113.     Savitz DA, Andrews KW, Brinton LA. Occupation and cervical cancer. Journal of Occupational
         and Environmental Medicine 1995;37:357-61.

114.     Savitz DA, Andrews KW, Pastore LM. Drinking water and pregnancy outcome in central North
         Carolina: source, amount, and trihalomethane levels. Environmental Health Perspectives
         1995;103:592-6.

115.     Savitz DA, Loomis DP. Magnetic field exposure in relation to leukemia and brain cancer
         mortality among electric utility workers. American Journal of Epidemiology 1995;141:123-34.
         [Erratum: American Journal of Epidemiology 1996:144;205.]

116.     Savitz DA, Olshan AF. Multiple comparisons and related issues in the interpretation of
         epidemiologic data. American Journal of Epidemiology 1995; 142:904-8.

117.     Schnitzer PG, Olshan AF, Savitz DA, Erickson JD. Validity of mother's report of father's
         occupation in a study of paternal occupation and congenital malformations. American Journal of
         Epidemiology 1995;141:872-7.

 118.    Wertheimer N, Savitz DA, Leeper E. Childhood cancer in relation to indicators of magnetic fields from
         ground current sources. Bioelectromagnetics 1995;16:86-96.

119.     West SL, Savitz DA, Koch G, Strom BL, Guess H, Hartzema A. Recall accuracy for prescription
         medications: self-report compared to database information. American Journal of Epidemiology
         1995; 142:1103-12.
1996

120.     Ananth CV, Savitz DA, Luther ER. Maternal cigarette smoking as a risk factor for placental
         abruption, placenta previa, and vaginal bleeding in pregnancy. American Journal of
         Epidemiology 1996;144:881-9.

121.     Ananth CV, Savitz DA, Williams MA. Placental abruption and its association with hypertension
         and prolonged rupture of the membranes: a methodological review and meta-analysis. Obstetrics
         and Gynecology 1996;88:309-18.

122.     Ananth CV, Wilcox AJ, Savitz, DA, Bowes WA, Luther ER. Effect of maternal age and parity
         on the risk of uteroplacental bleeding disorders in pregnancy. Obstetrics and Gynecology
         1996;88:511-16.

123.     Feychting M, Kaune WT, Savitz DA, Ahlbom A. Estimating exposure in studies of residential
         magnetic fields and cancer -- importance of short-term variability, time interval between
         diagnosis and measurement, and distance to power lines. Epidemiology 1996;7:220-24.

124.     Irwin DE, Savitz DA, Bowes WA Jr, St Andre KA. Race, age and cesarean delivery in a military
         population. Obstetrics and Gynecology 1996;88:530-3.

125.     Passaro KT, Little RE, Savitz DA, Noss J. The effect of maternal drinking before conception and
         in early pregnancy on infant birth weight. Epidemiology 1996;7:377-83.

126.     Savitz DA, Brett KM, Baird N, Tse C-K. Male and female employment in the textile industry in
         relation to miscarriage and preterm delivery. American Journal of Industrial Medicine
         1996;30:307-16.

127.     Savitz DA, Olshan AF, Gallagher K. Maternal occupation and pregnancy outcome.
         Epidemiology 1996;7:269-74.

                                                       23
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 51 of 93
128.    Sayle AE, Cooper GS, Savitz DA. Menstrual and reproductive history of mothers of
        galactosemic children. Fertility and Sterility 1996;65:534-8.

129.    Zhang J, Savitz DA. Exercise during pregnancy among U.S. women. Annals of Epidemiology
        1996;6:53-9.

1997

130.    Ananth CV. Savitz DA, Bowes WA Jr, Luther ER. Influence of hypertensive disorders during
        pregnancy on placental abruption and uterine bleeding during pregnancy. British Journal of
        Obstetrics and Gynecology 1997;104:572-8.

131.    Ananth CV, Savitz DA, Luther ER, Bowes WA Jr. Pre-eclampsia and preterm birth subtypes in
        Nova Scotia, 1986 to 1992. American Journal of Perinatology 1997;14:17-23.

132.    Brett KM, Strogatz DS, Savitz DA. Employment, job strain, and low birthweight delivery.
        American Journal of Public Health 1997;87:199-204.

133.    Curtis KM, Savitz DA. Effects of cigarette smoking, caffine consumption, and alcohol intake on
        fecundability. American Journal of Epidemiology 1997;146:32-41.

134.    Daniels JL, Olshan AF, Savitz DA. Pesticides and childhood cancers. Environmental Health
        Perspectives 1997;105:1068-77.

135.    Kromhout H, Loomis DP, Kleckner RC, Savitz DA. Sensitivity of the relation between
        cumulative magnetic field exposure and brain cancer mortality to choice of monitoring data
        grouping scheme. Epidemiology 1997;8:442-5.

136.    Loomis D, Browning SR, Schenck AP, Gregory E, Savitz DA. Cancer mortality among electric
        utility workers exposed to polychlorinated biphenyls. Occupational and Environmental Medicine
        1997;54:720-8.

137.    Passaro KT, Noss J, Savitz DA, Little RE, ALSPAC Study Team. Agreement between self and
        partner reports of patenal smoking and drinking. International Journal of Epidemiology
        1997;26:315-20.

138.    Savitz DA. The alternative to epidemiologic theory: whatever works. Epidemiology 1997;8:210-
        2.

139.    Savitz DA, Ananth CV. Luther ER, Thorp JM. Influence of gestational age on the time from
        spontaneous rupture of the chorioamniotic membranes to the onset of labor. American Journal of
        Perinatology 1997;14:129-33.

140.    Savitz DA, Andrews KW. Review of epidemiologic evidence on benzene and lymphatic and
        hematopoietic cancers. American Journal Industrial Medicine 1997;31:287-95

141.    Savitz DA, Arbuckle T, Kaczor D, Curtis KM. Male pesticide exposure and pregnancy outcome.
        American Journal of Epidemiology 1997;146:1025-36.

142.    Savitz DA, Bornschein RL, Amler RW, Bove FI, Edmonds LD, Hanson JW, Kaye WE, Khoury
        M, Kiely M, Lemasters GK, Sever LE, Shepard TH, Spengler RF, Steinberg KK, Yeargin-
        Allsopp M. Assessment of reproductive disorders and birth defects in communities near
        hazardous chemical sites. I. Birth defects and developmental disorders. Reproductive Toxicology
        1997;11:223-30.

                                                   24
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 52 of 93
143.    Savitz DA, Brett KM, Dole N, Tse C-K J. Male and female occupation in relation to miscarrage
        and preterm delivery in central North Carolina. Annals of Epidemiology 1997;7:509-16.

144.    Savitz DA, Dufort V, Armstrong B, Theriault G. Lung cancer in relation to employment in the
        electrical utility industry and exposure to magnetic fields. Occupational and Environmental
        Medicine 1997;54:396-402.

145.    Schroeder JC, Savitz DA. Lymphoma and multiple myeloma mortality in relation to magnetic
        field exposure among electric utility workers. American Journal of Industrial Medicine
        1997;32:392-402.

146.    Zohoori N, Savitz DA. Econometric approaches to epidemiologic data: relating endogeneity and
        unobserved heterogeneity to confounding. Annals of Epidemiology 1997;17:251-7.
1998

147.    Berkowitz GS, Blackmore-Prince C, Lapinski RH, Savitz DA. Risk factors for preterm birth
        subtypes. Epidemiology 1998;9:279-85.

148.    Gallagher MD, Nuckols JR, Stallones L, Savitz DA. Exposure to trihalomethanes and adverse
        pregnancy outcomes. Epidemiology 1998;9:484-9.

149.    Kaune WT, Feychting M, Ahlbom A, Ulrich RM, Savitz DA. Temporal characteristics of
        transmission-line loadings in the Swedish childhood cancer study. Bioelectromagnetics
        1998;19:354-65.

150.    Loomis D, Kromhout H, Kleckner RC, Savitz DA. Effects of the analytical treatment of
        exposure data on associations of cancer and occupational magnetic field exposure. American
        Journal of Industrial Medicine 1998;34:49-56.

151.    Marcus PM, Savitz DA, Millikan RC, Morgenstern H. Female breast cancer and trihalomethane
        levels in drinking water in North Carolina. Epidemiology 1998;9:156-60.

152.    Millikan CR, Pittman GS, Tse C-K J, Duell E Newman B, Savitz D, Moorman PG, Boissy RJ,
        Bell DA. Catechol-O-methyltransferase and breast cancer risk. Carcinogenesis 1998;19:1943-7.

153.    Millikan CR, Pittman GS, Newman B, Tse C-K J, Selmin O, Rockhill B, Savitz D, Moorman PG,
        Bell DA. Cigarette smoking, N-acetyltransferases 1 and 2, and breast cancer risk. Cancer
        Epidemiology, Biomarkers and Prevention 1998;7:371-8.

154.    Passaro KT, Little RE, Savitz DA, Noss J, Alspac Study Team. Effect of paternal alcohol
        consumption before conception on infant birth weight. Teratology 1998;57:294-301.

155.    Savitz DA, Checkoway H, Loomis DP. Magnetic field exposure and neurodegenerative disease
        mortality among electric utility workers. Epidemiology 1998;9:398-404.

156.    Savitz DA, Koppelman LF. Occupational and environmental influences on preterm birth.
        Prenatal and Neonatal Medicine 1998;3:25-8.

157.    Savitz DA, Loomis DP, Tse C-K J. Electrical occupations and neurodegenerative disease:
        analysis of US mortality data. Archives of Environmental Health 1998;53:71-4.

158.    Savitz DA, Olshan AF. Describing data requires no adjustment for multiple comparisons: a reply
        from Savitz and Olshan. American Journal of Epidemiology 1998;147:813-4.


                                                  25
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 53 of 93
159.     Shimokura GH, Savitz DA, Symanski E. Assessment of water use for estimating exposure to tap
         water contaminants. Environmental Health Perspectives 1998;106:55-9.

160.     Zaffanella LE, Savitz DA, Greenland S, Ebi KL. The residential case-specular method to
         studywire codes, magnetic fields, and disease. Epidemiology 1998;9:16-20.
1999

161.     Ananth CV, Berkowitz TS, Savitz DA, Lapinski RL. Placental abruption and adverse perinatal
         outcomes. Journal of the American Medical Association 1999;282:1646-51.

162.     Andrews KW, Savitz DA. Accuracy of industry and occupation on death certificates of electric
         utility workers: implications for epidemiologic studies of magnetic fields and cancer.
         Bioelectromagnetics 1999;20:512-18.

163.     Arbuckle TE, Savitz DA, Mery LS, Curtis KM. Exposure to phenoxy herbicides and the risk of
         spontaneous abortion. Epidemiology 1999;10:752-60.

 164.    Blackmore-Prince C, Harlow SD, Gargiullo P, Lee MA, Savitz DA. Chemical hair treatments and adverse
         outcome among black women in central North Carolina. American Journal of Epidemiology
         1999;149:712-6.

165.     Curtis KM, Savitz DA, Weinberg CR, Arbuckle TE. The effect of pesticide exposure on time to
         pregnancy. Epidemiology 1999;10:112-117.

166.     Hartmann KE, Thorp JM, McDonald TL, Savitz DA, Granados JL. Cervical dimensions and risk
         of preterm birth: a prospective cohort study. Obstetrics and Gynecology 1999;93:504-9.

167.     Kheifets LI, Gilbert ES, Sussman SS, Guénel P, Sahl JD, Savitz DA, Thériault G. Comparative
         analyses of the studies of magnetic fields and cancer in electric utility workers: studies from
         France, Canada, and the United States. Occupational and Environmental Medicine 1999;56:567-
         74.

 168.    Pastore LM, Royce RA, Jackson TP, Thorp, Jr, JM, Savitz DA, Kreaden US. Association between
         bacterial vaginosis and fetal fibronectin at 24-29 weeks’ gestation. Obstetrics and Gynecology
         1999;93:117-23.

 169.    Royce RA, Jackson T, Thorp JM Jr, Hillier SL, Rabe LK, Pastore LM, Savitz DA. Race/ethnicity, vaginal
         flora patterns, and pH during pregnancy. Sexually Transmitted Diseases 1999;26:96-102.

 170.    Royce RA, Thorp J, Granados JL, Savitz DA. Bacterial vaginosis associated with HIV infection in
         pregnant women from North Carolina. Journal of Aquired Immune Deficiency Syndromes and Human
         Retrovirology 1999;20:382-6.

 171.    Savitz DA, Dole N, Williams J, Thorp JM, McDonald T, Carter AC, Eucker B. Determinants of
         participation in an epidemiologic study of preterm delivery. Paediatric and Perinatal Epidemiology
         1999;13:114-25.

 172.    Savitz DA, Liao D, Sastre A, Kleckner RC, Kavet R. Magnetic field exposure and cardiovascular disease
         mortality among electric utility workers. American Journal of Epidemiology 1999;149:135-42.

 173.    Savitz DA, Poole C, Miller WC. Reassessing the role of epidemiology in public health. American Journal
         of Public Health 1999;89:1158-61.

174.     Van Wijngaarden E, Savitz DA, Kleckner RC, Mihlan G, Nylander-French LA, Dufort V, Cai J,
         Loomis D, Kromhout H. Refinements in magnetic field exposure assignment for a case-cohort
         study of electric utility workers. Annals of Occupational Hygiene 1999;43:485-92.
                                                        26
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 54 of 93
2000

175.    Carozza SE, Wrensch M, Miike R, Newman B, Olshan AF, Savitz DA, Yost M, Lee M.
        Occupation and adult gliomas. American Journal of Epidemiology 2000;152:838-46.

176.    Duell EJ, Millikan RC, Savitz DA, Newman B, Smith JC, Schell MJ, Sandler DP. A population-
        based case-control study of farming and breast cancer in North Carolina. Epidemiology
        2000;11:523-31.

177.    Millikan R, DeVoto E, Tse C-K, Duell E, Newman B, Moorman P, Savitz D. DDE, PCBs and
        breast cancer: A case-control study of African-American and white women. Cancer
        Epidemiology, Biomarkers and Prevention 2000;9:1233-40.

178.    Millikan R, Pittman G, Tse C-K, Savitz DA, Newman B, Bell D. Glutathione-s-transferases M1,
        T1, and P1 and breast cancer. Cancer Epidemiology, Biomarker and Prevention 2000;9:567-73

179.    Padungtod C, Savitz DA, Overstreet JW, Christiani DC, Ryan LM, Xu X. Occupational pesticide
        exposure and semen quality among Chinese workers. Journal of Occupational and
        Environmental Medicine 2000;42:982-92.

180.    Pastore LM, Hartmann K, Thorp J, Royce R, Jackson T, Savitz DA. Bacterial vaginosis and
        cervical dilation and effacement at 24-29 weeks gestation. American Journal of Perinatology
        2000;17:83-8.

181.    Savitz DA, Ananth CV, Berkowitz GS, Lapinski R. Concordance among measures of pregnancy
        outcome based on fetal size and duration of gestation. American Journal of Epidemiology 2000;
        151:627-33.

182.    Savitz DA, Cai J, Van Wijngaarden E, Loomis D, Mihlan G, Dufort V, Kleckner RC, Nylander-
        French L, Kromhout H, Zhou H. Case-cohort analysis of brain cancer and leukemia in electric
        utility workers using a refined magnetic field job-exposure matrix. American Journal of
        Industrial Medicine 2000;38:417-25.

183.    Savitz DA. Failure to publish results of epidemiologic studies is unethical. Epidemiology 2000;
        11:361-3.

184.    Van Wijngaarden E, Savitz DA. Occupational sunlight exposure in relation to suicide among
        electric utility workers. American Journal of Industrial Medicine 2000; 38:149 –54.

185.    Van Wijngaarden E, Savitz DA, Kleckner RC, Cai J, Loomis D. Exposure to electromagnetic
        fields and suicide among electric utility workers: a nested case-control study. Occupational
        Environmental Medicine 2000; 57:258-63
2001

186.    Ahlbom A, Cardis E, Green A, Linet M, Savitz D, Swerdlow A. Review of the epidemiologic
        literature on EMF and health: ICNIRP (International Commission for Non-Ionizing Radiation
        Protection) standing committee on epidemiology. Environmental Health Perspectives
        2001;109(s6):911-33.

187.    DeRoos AJ, Teschke K, Savitz DA, Poole C, Grufferman S, Pollock BH, Olshan AF. Parental
        occupational exposures to electromagnetic fields and radiation and the incidence of
        neuroblastoma in offspring. Epidemiology 2001;12:508-17.



                                                   27
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 55 of 93
188.    Daniels JL, Olshan AF, Teschke K, Hertz-Picciotto I, Savitz DA, Blatt J. Comparison of
        assessment methods for pesticide exposure in a case-control interview study. American Journal
        of Epidemiology 2001;51:1227-32.

189.    Daniels JL, Olshan AF, Teschke K, Hertz-Picciotto I, Savitz DA, Blatt J, Bondy ML, Neglia JP,
        Pollock BH, Cohn SL, Look AT, Seege RC, Castleberry RP. Residential pesticide exposure and
        neuroblastoma. Epidemiology 2001;12:20-7.

190.    DeRoos AJ, Olshan AF, Teschke K, Poole C, Savitz DA, Blatt J, Bondy ML, Pollock BH.
        Parental occupational exposures to chemical and incidence of neuroblastoma in offspring.
        American Journal of Epidemiology 2001;154:106-14

191.    Duell EJ, Millikan RC, Savitz DA, Schell MJ, Newman B, Tse C-K, Sandler DP.
        Reproducibility of reported farming activities and pesticide use among breast cancer cases and
        controls: A comparison of two modes of data collection. Annals of Epidemiology 2001;11:178-
        85.

192.    Hatcher JL, Baris D, Olshan AF, Inskip PD, Savitz DA, Swanson GM, Pottern LM, Greenberg
        RS, Schwartz AG, Schoenberg JB, Brown LM. Diagnostic radiation and the risk of multiple
        myeloma (United States). Cancer Causes and Control 2001;12:755-61.

193.    Hudnell HK, House D, Schmid J, Koltai D, Stopford W, Wilkins J, Savitz DA, Swinker M,
        Music S. Human visual function in the North Carolina clinical study on possible estuary-
        associated syndrome. Journal of Toxicology and Environmental Health, Part A 2001:62;575-94.

194.    McCurdy AL, Wijnberg L, Loomis D, Savitz DA, Nylander-French LA. Exposure to low
        frequency magnetic fields among working women and homemakers. Annals of Occupational
        Hygiene 2001;45:643-50.

195.    Moe CL, Turf E, Oldach D, Bell P, Hutton S, Savitz DA, Koltai D, Turf M, Ingsrisawang L, Hart
        R, Ball JD, Stutts M, McCarter R, Wilson L, Haselow D, Grattan L, Morris JG, Weber DJ.
        Cohort studies of health effects among people exposed to Estuarine Waters: North Carolina,
        Virginia, and Maryland. Environmental Health Perspectives 2001;109(supplement 5):781-86

196.    Savitz, DA, Dole N, Terry, JW, Zhou H, Thorp JM. Smoking and pregnancy outcome among
        African-American and White women in Central North Carolina. Epidemiology 2001;12:636-42.

197.    Savitz DA, Poole C. Do studies of wire code and childhood leukemia point towards or away
        from magnetic fields as the causal agent? Bioelectromagnetics 2001;5:S69-S85.

198.    Sayle AE, Savitz DA, Thorp JM Jr, Hertz-Picciotto I, Wilcox AJ. Sexual activity during late
        pregnancy and risk of preterm delivery. Obstetrics and Gynecology 2001;97:283-9.

199.    Shaw GM, Savitz DA, Nelson V, Thorp JM Jr. Role of structural birth defects in preterm
        delivery. Paediatric and Perinatal Epidemiology 2001;15:106-9

200.    Siega-Riz AM, Herrmann TS, Savitz DA, Thorp JM. Frequency of eating during pregnancy and
        its effect on preterm delivery. American Journal of Epidemiology 2001;153:647-52.

201.    Van Wijngaarden E, Nylander-French L, Millikan RC, Savitz DA, Loomis D. Population-based
        case-control study of occupational exposure to electromagnetic fields and breast cancer. Annals
        of Epidemiology 2001;11:297-03.



                                                   28
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 56 of 93
202.    Van Wijngaarden E, Savitz DA. Occupational sunlight exposure and mortality from non-
        Hodgkins lymphoma among electric utility workers. Journal of Occupational and Environmental
        Medicine 2001;43:548-53.

203.    Van Wijngaarden E, Savitz DA, Kleckner RC, Kavet R, Loomis D. Mortality patterns by
        occupation in a cohort of electric utility workers. American Journal of Industrial Medicine 2001;
        40:667-73.

204.    West SL, Yawn BP, Thorp JM, Korhonen MJH, Savitz DA, Guess HA. Tocolytic therapy for
        preterm labor: assessing its potential for reducing preterm delivery. Paediatric and Perinatal
        Epidemiology 2001;15:243-51.

205.    Yang J, Savitz DA. The effect of vaginal bleeding during pregnancy on preterm and small-for-
        gestational-age births: US national maternal and infant health survey, 1988. Paediatric and
        Perinatal Epidemiology 2001;15:34-9.
2002

206.    Balu RB, Savitz DA, Ananth CV, Hartmann KE, Miller WC, Thorp JM, Heine RP. Bacterial
        vaginosis and vaginal fluid defensins during pregnancy. American Journal of Obstetrics and
        Gynecology 2002;187:1267-71.

207.    Calle EE, Frumkin H, Henley SJ, Savitz DA, Thun MJ. Organochlorines and breast cancer risk.
        CA: Cancer Journal for Clinicians 2002;52:301-9.

208.    Cooper GS, Savitz DA, Milllikan R, Chiu Kit T. Organochlorine exposure and age at natural
        menopause. Epidemiology 2002;13:729-33.

209.    Evenson KR, Siega-Riz AM, Savitz DA, Leiferman JA, Thorp JM Jr. Vigorous leisure activity
        and pregnancy outcome: the Pregnancy, Infection, and Nutrition Study. Epidemiology
        2002;13:653-9.

210.    Kaune WT, Dovan T, Kavet RI, Savitz DA, Neutra RR. Study of high and low current
        configuration homes from the 1988 Denver Childhood Cancer Study. Bioelectromagnetics
        2002;23:177-88.

211.    Parks CG, Cooper GS, Nylander-French LA, Sanderson WT, Dement JM, Cohen PL, Dooley
        MA, Treadwell EL, St Clair EW, Gilkeson GS, Hoppin JA, Savitz DA. Occupational exposure to
        crystalline silica and risk of systemic lupus erythematosus: a population-based, case-control study
        in the southeastern United States. Arthritis and Rheumatism 2002;46:1840-50.

212.    Pastore LM, Thorp JM Jr, Royce RA, Savitz DA, Jackson TP. Risk score for antenatal bacterial
        vaginosis: BV PIN points. Journal of Perinatology 2002;22:125-32.

213.    Peck JD, Hulka BS, Poole C, Savitz DA, Baird D, Richardson BE. Steroid hormone levels
        during pregnancy and incidence of maternal breast cancer. Cancer Epidemiology, Biomarkers,
        and Prevention 2002;11:361-8.

214.    Savitz DA, Hertz-Picciotto I, Poole C, Olshan AF. Epidemiologic measures of the course and
        outcome of pregnancy. Epidemiologic Reviews 2002;24:91-101.

215.    Savitz DA, Henderson L, Dole N, Herring A, Wilkins DG, Rollins D, Thorp JM Jr. Indicators of
        cocaine exposure and preterm birth. Obstetrics and Gynecology 2002;99:458-65.



                                                    29
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 57 of 93
216.    Savitz DA, Terry JW Jr, Dole N, Thorp JM Jr, Siega-Riz AM, Herring AH. Comparison of
        pregnancy dating by last menstrual period, ultrasound, and their combination. American Journal
        of Obstetrics and Gynecology 2002;187:1660-6.

217.    Siega-Riz AM, Bodnar LM, Savitz DA. What are pregnant women eating? Nutrient and food
        group differences by race. American Journal of Obstetrics and Gynecology 2002;186:480-6.
2003

218.    Balu RB, Savitz DA, Ananth CV, Hartmann KE, Miller WC, Thorp JM, Heine RP. Bacterial
        vaginosis, vaginal fluid neutrophil defensins and preterm birth. Obstetrics and Gynecology 2
        003;101:862-8.

219.    Dole N, Savitz DA, Hertz-Picciotto I, Siega-Riz AM, McMahon MJ, Buekens P. Maternal stress
        and preterm birth. American Journal of Epidemiology 2003;157:14-24.

220.    Kaufman JS, Dole N, Savitz DA, Herring AH. Modeling community-level effects on preterm
        birth. Annals of Epidemiology 2003;13:377-84.

221.    Peck JD, Hulka BS, Savitz DA, Baird D, Poole C, Richardson BE. Accuracy of fetal growth
        indicators as surrogate measures of steroid hormone levels during pregnancy. American Journal
        of Epidemiology 2003; 157:258-66.

222.    Saldana TM, Siega-Riz AM, Adair LS, Savitz DA, Thorp JM Jr. The association between
        impaired glucose tolerance and birth weight among black and white women in central North
        Carolina. Diabetes Care 2003; 26:656-61.

223.    Savitz DA. Paternal exposure to known mutagens and health of the offspring: ionizing radiation
        and tobacco smoke. Advances in Experimental Medicine and Biology 2003; 518:49-57.

224.    Savitz DA. Epidemiologic evidence on the carcinogenicity of metal working fluids. Applied
        Occupational and Environmetal Hygiene 2003;18:913-20

225.    Sayle AE, Savitz DA, Williams JF. Accuracy of reporting of sexual activity during late
        pregnancy. Paediatric and Perinatal Epidemiology 2003; 17:143-7.

226.    Siega-Riz AM, Promislow JH, Savitz DA, Thorp JM Jr, McDonald T. Vitamin C intake and the
        risk of preterm delivery. American Journal of Obstetrics and Gynecaology 2003; 189:519-25.

227.    Van Wijngaarden E, Stewart PA, Olshan Af, Savitz DA, Bunin GR. Parental occupational
        exposure to pesticides and childhood brain cancer. American Journal of Epidemiology 2003;
        157:989-97.
2004

228.    Cook MN, Olshan AF, Guess HA, Savitz DA, Poole C, Blatt J, Bondy ML, Pollock BH. Maternal
        medication use and neuroblastoma in offspring. American Journal of Epidemiology 2004 ;159:
        721-31.

229.    Dole N, Savitz DA, Siega-Riz AM, Hertz-Picciotto I, McMahon MJ, Buekens P. Psychosocial
        factors and preterm birth among African-American and White women in Central North Carolina.
        American Journal of Public Health 2004; 94:1358-1365.

230.    Evenson KR, Savitz DA, Huston SL. Leisure-time physical activity among pregnant women in
        the US. Paediatric and Perinatal Epidemiology 2004; 18:400-7.


                                                   30
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 58 of 93
231.     Farr SL, Cooper GS, Cai J, Savitz DA, Sandler DP. Pesticide use and menstrual cycle
         characteristics among premenopausal women in the agricultural health study. American Journal
         of Epidemiology 2004; 160:194-204.

232.     Nguyen N, Savitz DA, Thorp JM. Risk factors for preterm birth in Vietnam. International Journal
         of Gynecology and Obstetrics 2004; 86:70-8.

233.     Promislow JH, Makarushka CM, Gorman JR, Howards PP, Savitz DA, Hartmann KE.
         Recruitment for a community-based study of early pregnancy: the Right From The Start study.
         Paediatric and Perinatal Epidemiology 2004; 18:143-52.

234.     Savitz DA, Kaufman JS, Dole N, Siega-Riz AM, Thorp JM, Kaczor DT. Poverty, education, race
         and pregnancy outcome. Ethnicity and Disease 2004; 14:322-9.

235.     Savitz DA, Kirby RS. Training the next generation of reproductive, perinatal and paediatric
         epidemiologists. Paediatric and Perinatal Epidemiology 2004; 18:240-2.

236.     Siega-Riz AM, Savitz DA, Zeisel SH, Thorp JM, Herring A. Second trimester folate status and
         preterm birth. American Journal of Obstetrics and Gynecology 2004; 191:1851-7.

237.     Symanski E, Savitz DA, Singer PC. Assessing spatial fluctuations, temporal variability, and
         measurement error in estimated levels of disinfection by-products in tap water: implications for
         exposure assessment. Occupational and Environmental Medicine 2004; 61:65-72.

238.     Vahratian A, Zhang J, Troendle JF, Savitz DA, Siega-Riz AM. Maternal prepregnancy
         overweight and obesity and the pattern of labor progression in term nulliparous women.
         Obstetrics and Gynecology 2004; 104:943-51.

239.     Vahratian A, Siega-Riz AM, Savitz DA, Thorp JM. Multivitamin use and the risk of preterm
         birth. American Journal of Epidemiology 2004; 160:886-92.

240.     Vahratian A, Siega-Riz AM, Savitz DA, Zhang J. Maternal pre-pregnancy overweight and
         obesity and the risk of cesarean delivery in nulliparous women. Annals of Epidemiology 2005;
         15:467-74

241.     Yang J, Hartmann KE, Savitz DA, Herring AH, Dole N, Olshan AF, Thorp JM. Vaginal bleeding
         during pregnancy and preterm birth. American Journal of Epidemiology 2004; 160:118-25.
2005

242.     Ananth CV, Platt RW, Savitz DA. Regression models for clustered binary responses: implications
         of ignoring the intracluster correlation in an analysis of perinatal mortality in twin gestations.
         Annals of Epidemiology 2005; 15:293-301.

 243.    Bouzan C, Cohen JT, Connor WE, Kris-Etherton PM, Gray GM, König A, Lawrence RS, Savitz
         DA, Teutsch SM. A quantitative analysis of fish consumption and stroke risk. American Journal
         of Preventive Medicine 2005; 29:347-352.

244.     Cohen JT, Bellinger DC, Connor WE, Kris-Etherton PM, Lawrence RS, Savitz DA, Shaywitz
         BA, Teutsch SM, Gray GM. A quantitative risk-benefit analysis of changes in population fish
         consumption. American Journal of Preventive Medicine 2005; 29:325-334.

245.     König A, Bouzan C, Cohen JT, Connor WE, Kris-Etherton PM, Gray GM, Lawrence RS, Savitz
         DA, Teutsch SM. A quantitative analysis of fish consumption and coronary heart disease
         mortality. American Journal of Preventive Medicine 2005; 29:335-346.

                                                     31
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 59 of 93
246.    Engel SM, Hans CE, Savitz DA, Thorp JM, Chanock SJ, Olshan AF. Risk of spontaneous
        preterm birth is associated with common pro-inflammatory cytokine polymorphisms.
        Epidemiology 2005; 16:46-77.

247.    Engel SM, Olshan AF, Savitz DA, Thorp JM, Erichsen HC, Chanock SJ. Risk of small-for-
        gestational age is associated with common anti-inflammatory cytokine polymorphisms.
        Epidemiology 2005; 16:478-86.

248.    Franceschini N, Savitz DA, Kaufman JS, Thorp JM. Maternal urine albumin excretion and
        pregnancy outcome. American Journal of Kidney Disorders 2005; 45:1010-8.

249.    Gilboa SM, Mendola P, Olshan AF, Langlois PH, Savitz, DA, Loomis D, Herring AH, Fixler DE.
        Relation between ambient air quality and selected birth defects, seven county study, Texas, 1997
        Epidemiology 2000. American Journal of Epidemiology 2005; 162;238-52.

250.    Hall SA, Kaufman J, Millikan R, Ricketts T, Herman, Savitz DA. Urbanization and breast cancer
        Epidemiology incidence in North Carolina, 1995-1999. Annals of Epidemiology 2005; 15:796-
        803

251.    McPheeters ML, Miller WC, Hartmann KE, Savitz DA, Kaufman JS, Garrett JM, Thorp JM. The
        epidemiology of threatened preterm labor: A prospective cohort study. American Journal of
        Obstetrics and Gynecology 2005; 192:1325-9.

252.    Messer LC, Dole N, Kaufman JS, Savitz, DA. Pregnancy intendedness, maternal psychosocial
        factors and preterm birth. Maternal and Child Health Journal 2005; 26:1-10.

253.    Pompeii LA, Savitz DA, Evenson KR, Rogers B, McMahon M. Physical exertion at work and
        the risk of preterm delivery and small-for-gestational-age birth. Obstetrics and Gynecology
        2005; 106:1279-88.

254.    Sagiv SK, Mendola P, Loomis D, Herring AH, Neas LM, Savitz DA, Poole C. A time-series
        analysis of air pollution and preterm birth in Pennsylvania, 1997-2001. Environmental Health
        Perspectives 2005; 113:602-6.

255.    Salafia CM, Maas E, Thorp JM, Eucker B, Pezzullo JC, Savitz DA. Measures of placental
        growth in relation to birth weight and gestational age. American Journal of Epidemiology 2005;
        162: 991-998.

256.    Savitz DA, Dole N, Herring AM, Kaczor D, Murphy J, Siega-Riz AM, Thorp JM, MacDonald
        TL. Should spontaneous and medically indicated preterm births be separated for studying
        aetiology? Paediatric and Perinatal Epidemiology 2005; 19:97-105.

257.    Savitz DA, Dole N, Siega-Riz AM, Kaczor DA, Kaufman J, Herring AH, Thorp JM. Probability
        samples of area births version clinic populations for reproductive epidemiology studies.
        Paediatric and Perinatal Epidemiology 2005; 19:315-322.


258.    Strauss RA, Eucker B, Savitz DA, Thorp JM. Diagnosis of bacterial vaginosis from self-obtained
        vaginal swabs. Infectious Diseases in Obstetrics and Gynecology 2005; 13:31-35.

259.    Vahratian A, Siega-Riz AM, Savitz DA, Zhang J. Maternal pre-pregnancy overweight and
        obesity and the risk of cesarean delivery in nulliparous women. Annals of Epidemiology 2005;
        15;467-74.


                                                   32
        Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 60 of 93
260.     Yang J, Hartmann KE, Herring AH, Savitz DA. Reducing misclassification in assignment of
         timing of events during pregnancy. Epidemiology 2005; 16:121-3.

261.     Yang J, Savitz DA, Dole N, Hartmann KE, Herring AH, Olshan AF, Thorp JM. Predictors of
         vaginal bleeding during the first two trimesters of pregnancy. Paediatric and Perinatal
         Epidemiology 2005; 19:276-83.
2006

262.     Daniels JL, Savitz DA, Bradley C, Dole N, Evenson KR, Eucker B, Herring AH, Siega-Riz AM,
         Thorp JM. Attitudes toward participation in a pregnancy and child cohort study. Paediatric and
         Perinatal Epidemiology 2006;20:260-6.

263.     Engel SM, Olshan AF, Siega-Riz AM, Savitz DA, Chanock SJ. Polymorphisms in folate
         metabolizing genes and risk for spontaneous preterm and small-for-gestational age birth.
         American Journal of Obstetrics and Gynecology 2006;195:1231.e1-11.

 264.    Farr SL, Cai J, Savitz DA, Sandler DP, Hoppin JA, Cooper GS. Pesticide exposure and timing of
         menopause: The Agricultural Health Study. American Journal of Epidemiology 2006; 163:731-
         42

 265.    Forssen UM, Lonn S, Ahlbom A, Savitz DA, Feychting M. Occupational magnetic field exposure
          and the risk of acoustic neuroma. American Journal of Industrial Medicine 2006; 49:112-8.

 266.    Gilboa SM, Mendola P, Olshan AF, Harness C, Loomis D, Langlois PH, Savitz DA, Herring AH.
         Comparison of residential geocoding methods in population-based study of air quality and birth defects.
         Environmental Research 2006; 256-262.

 267.    Gilboa SM, Mendola P, Olshan AF, Savitz DA, Herring AH, Loomis D, Langlois PH, Keating K.
         Characteristics that predict locating and interviewing mothers identified by a state birth defects registry
         and vital records.Birth Defects Research Part A: Clinical and Molecular Teratology 2006; 76:60-5.

268.     Howard DL, Marshall SS, Kaufman JS, Savitz DA.Variations in low birth weight and preterm
         delivery among blacks in relation to ancestry and nativity: New York City, 1998-2002. Pediatrics
         2006; 118:e1399-405.

269.     Laraia BA, Messer L, Kaufmann JS, Dole N, Caughy M, O’Campo P, Savitz DA. Direct
         observation of neighborhood attributes in an urban area of the US south: characterizing the social
         context of pregnancy. International Journal of Health Geography 2006; 17;5:11.

270.     Lindsay L, Jackson LA, Savitz DA, Weber DJ, Koch GG, Kong L, Guess HA. Community
         influenza activity and risk of acute influenza-like illness episodes among healthy unvaccinated
         pregnant and postpartum women. American Journal of Epidemiology 2006; 163:838-48.

271.     Messer LC, Kaufman JS, Dole N, Savitz DA, Laraia BA. Neighborhood crime, deprivation and
         preterm birth. Annals of Epidemiology 2006; 16:455-462.

272.     Savitz DA, Dole N, Herring AH. Methodologic issues in the design and analysis of
         epidemiologic studies of pregnancy outcome. Statistical Methods in Medical Research 2006;
         15:93-102.

273.     Savitz DA, Herring AH, Mezei G, Evenson KR, Terry JW Jr., Kavet R. Physical activity and
         magnetic field exposure in pregnancy. Epidemiology 2006; 17:222-5.

274.     Savitz DA, Meyer RE, Tanzer JM, Mirvish SS, Lewin F. Public health implications of smokeless
         tobacco use as a harm reduction strategy. American Journal Public Health 2006; 96:1934-9.

                                                          33
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 61 of 93


275.    Savitz DA, Singer PC, Herring AH, Hartmann KE, Weinberg HS, Makarushka C. Exposure to
        drinking water disinfection by-products and pregnancy loss. American Journal of Epidemiolology
        2006;164:1043-51.

276.    Weinberg HS, Pereira VRPJ, Singer PC, Savitz DA. Considerations for improving the accuracy
        of exposure to disinfection by-products by ingestion in epidemiologic studies. Science of the
        Total Environment 2006; 354:35-42.

277.    Wright JM, Murphy PA, Nieuwenhuijsen MJ, Savitz DA. The impact of water consumption,
        point-of-use filtration and exposure categorization on exposure misclassification of ingested
        drinking water contaminants. Science of the Total Environment 2006; 366:65-73.
2007

278.    Forssén UM, Herring AH, Savitz DA, Nieuwenhuijsen MJ, Murphy PA, Singer PC, Wright JM.
        Predictors of use and consumption of public drinking water among pregnant women. Journal of
        Exposure Science and Envirnomental Epidemiology 2007; 17:159-69. PMID: 16670711

279.    Harville EW, Savitz DA, Dole N, Herring AH, Thorp JM, Light KC. Patterns of salivary cortisol
        secretion in pregnancy and implications for assessment protocols. Biological Psychology 2007;
        74:85-91. PMID: 16979811

280.    Harville EW, Savitz DA, Dole N, Thorp JM Jr, Herring AH. Psychological and biological
        markers of stress and bacterial vaginosis in pregnant women. BJOG: An International Journal of
        Obstetrics and Gynaecology 2007; 114:216-23. PMID: 17305894

281.    Hogan SL, Cooper GS, Savitz DA, Nylander-French LA, Parks CG, Chin H, Jennette CE,
        Lionaki S, Jennette JC, Falk RJ. Association of silica exposure with anti-neutrophil cytoplasmic
        autoantibody small-vessel vasculitis: a population-based, case-control study. Clinical Journal of
        the American Society of Nephrology 2007; 2:290-9. PMID: 17699427

282.    Kheifets L, Ahlbom A, Johansen C, Feychting M, Sahl J, Savitz D. Extremely low-frequency
        magnetic fields and heart disease. Scandinavian Journal of Work, Environment and Health 2007;
        33:5-12. PMID: 17353960

283.    Kwok RK, Mendola P, Liu ZY, Savitz DA, Heiss G, Ling HL, Xia Y, Lobdell D, Zeng D, Thorp
        JM Jr, Creason JP, Mumford JL. Drinking water arsenic exposure and blood pressure in healthy
        women of reproductive age in Inner Mongolia, China. Toxicology Applied Pharmacology 2007;
        222:337-43. PMID: 17509635

284.    Luben TJ, Olshan AF, Herring AH, Jeffay S, Strader L, Buus RM, Chan RL, Savitz DA, Singer
        PC, Weinberg HS, Perreault SD. The healthy men study: an evaluation of exposure to
        disinfection by-products in tap water and sperm quality. Environmental Health Perspectives
        2007; 115:1169-76. PMCID: PMC1940094

285.    Olshan AF, Perreault SD, Bradley L, Buus RM, Strader LF, Jeffay SC, Lansdell L, Savitz DA,
        Herring A. The healthy men study: design and recruitment considerations for environmental
        epidemiologic studies in male reproductive health. Fertility and Sterility 2007; 87:554-64. PMID:
        17140573
2008

286.    Daniels JL, Forssen U, Hultman CM, Cnattingius S, Savitz DA, Feychting M, Sparen P.
        Parental psychiatric disorders associated with autism spectrum disorders in the offspring.
        Pediatrics 2008; 121:e1357-62. PMID: 18450879

                                                    34
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 62 of 93
287.    Elliott P, Savitz DA. Design issues in small-area studies of environment and health.
        Environmental Health Perspectives 2008; 116:1098-104. PMCID: PMC2516594

288.    Harville EW, Savitz DA, Dole N, Herring AH, Thorp JM, Light KC. Stress and placental
        resistance measured by Doppler ultrasound in early and mid-pregnancy. Ultrasound in Obstetrics
        and Gynecology 2008; 32:23-30. PMID: 18546420

289.    Hoffman CS, Mendola P, Savitz DA, Herring AH, Loomis D, Hartmann KE, Singer PC,
        Weinberg HS, Olshan AF. Drinking water disinfection by-product exposure and fetal growth.
        Epidemiology. 2008; 19:729-37. PMID: 18633330

290.    Hoffman CS, Mendola P, Savitz DA, Herring AH, Loomis D, Hartmann KE, Singer PC,
        Weinberg HS, Olshan AF. Drinking water disinfection by-product exposure and duration of
        gestation. Epidemiology 2008; 19:738-46. PMID: 18633329

291.    Hoffman CS, Messer LC, Mendola P, Savitz DA, Herring AH, Hartmann KE. Comparison of
        gestational age at birth based on last menstrual period and ultrasound during the first trimester.
        Paediatric and Perinatal Epidemiology 2008; 22(6):587-596. PMID: 19000297

292.    MacLehose RF, Savitz DA, Herring AH, Hartmann KE, Singer PC, Weinberg HS. Drinking
        water disinfection by-products and time to pregnancy. Epidemiology 2008;19:451-8. PMID:
        18379423

293.    Nomura Y, Halperin JM, Newcorn JH, Davey C, Fifer WP, Savitz DA, Brooks-Gunn J. The risk
        for impaired learning-related abilities in childhood and educational attainment among adults born
        near-term. Journal of Pediatric Psychology 2008. PMCID: PMC2722131

294.    Savitz DA, Chan RL, Herring AH, Howards PP, Hartmann KE. Caffeine and miscarriage risk.
        Epidemiology 2008; 19:55-62. PMID: 18091004

295.    Savitz DA, Janevic TM, Engel SM, Kaufman JS, Herring AH. Ethnicity and gestational diabetes
        in New York City, 1995-2003. BJOG: An International Journal of Obstetrics and Gynaecology
        2008; 115:969-78. PMID: 18651880

296.    Savitz DA, Oxman RT, Metzger KB, Wallenstein S, Stein D, Moline JM, Herbert R.
        Epidemiologic research on man-made disasters: strategies and implications of cohort definition
        for World Trade Center worker and volunteer surveillance program. Mount Sinai Journal of
        Medicine 2008; 75:77-87. PMID: 18500709

297.    Thorp JM Jr, Dole N, Herring AH, McDonald TL, Eucker B, Savitz DA, Kaczor D. Alteration in
        vaginal microflora, douching prior to pregnancy, and preterm birth. Paediatric and Perinatal
        Epidemiology 2008; 22(6):530-537. PMID: 19000290
2009

298.    Ahlbom A, Feychting M, Green A, Kheifets L, Savitz DA, Swerdlow AJ; ICNIRP (International
        Commission for Non-Ionizing Radiation Protection) Standing Committee on Epidemiology.
        Epidemiologic evidence on mobile phones and tumor risk: a review. Epidemiology 2009; 20:639-
        52. PMID: 19593153

299.    Chan RL, Olshan AF, Savitz DA, Herring AH, Daniels JL, Peterson HB, Martin SL. Maternal
        influences on nausea and vomiting in early pregnancy. Maternal Child Health Journal 2009. DOI
        10.1007/s10995-009-0548-0. PMID: 20012346.



                                                     35
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 63 of 93
300.    Engel SM, Janevic TM, Stein CR, Savitz DA. Maternal smoking, preeclampsia, and infant health
        outcomes in New York City, 1995-2003. American Journal of Epidemiology 2009;169(1):33-40.
        PMCID: PMC2720705

301.    Forssén UM, Wright JM, Herring AH, Savitz DA, Nieuwenhuijsen MJ, Murphy PA. Variability
        and predictors of changes in water use during pregnancy. Journal of Exposure Science and
        Environmental Epidemiology 2009;19:593-602. PMID: 18830235

302.    Harville EW, Savitz DA, Dole N, Herring AH, Thorp JM. Stress questionnaires and stress
        biomarkers during pregnancy. Journal of Womens Health (Larchmount) 2009;18:1425-33.
        PMCID: PMC2825685

303.    Hasan R, Olshan AF, Herring AH, Savitz DA, Siega-Riz AM, Hartmann KE. Self-reported
        vitamin supplementation in early pregnancy and risk of miscarriage. American Journal of
        Epidemiology 2009; 169:1312-8. PMCID: PMC2727248

304.    Laughlin SK, Baird DD, Savitz DA, Herring AH, Hartmann KE. Prevalence of uterine
        leiomyomas in the first trimester of pregnancy: an ultrasound-screening study. Obstetrics &
        Gynecology 2009; 113(3):630-635. PMID: 19300327

305.    Moline JM, Herbert R, Crowley L, Troy K, Hodgman E, Shukla G, Udasin I, Luft B, Wallenstein
        S, Landrigan P, Savitz DA. Multiple myeloma in World Trade Center responders: a case series.
        Journal of Occupational and Environmental Medicine 2009; 51:896-902. PMID: 19620891

306.    Nomura Y, Halperin JM, Newcorn JH, Davey C, Fifer WP, Savitz DA, Brooks-Gunn J. The risk
        for impaired learning-related abilities in childhood and educational attainment among adults born
        near-term. Journal of Pediatric Psychology 2009; 34:406-18. PMCID: PMC2722131

307.    Stein CR, Ellis JA, Savitz DA, Vichinsky L, Perl SB. Decline in smoking during pregnancy in
        New York City, 1995-2005. Public Health Reports 2009;124: 841-9. PMCID: PMC2773948

308.    Stein CR, Savitz DA, Dougan M. Serum levels of perfluorooctonoic acid and perfluorooctone
        sulfonate and pregnancy outcome. American Journal of Epidemiology 2009; 170:837-46. PMID:
        19692329

309.    Stein CR, Savitz DA, Janevic T, Ananth CV, Kaufman JS, Herring AH, Engel SM. Maternal
        ethnic ancestry and adverse perinatal outcomes in New York City. American Journal of
        Obstetrics and Gynecology 2009; 201:584.e1-9. PMCID: PMC2789914

310.    Trasande L, Lee M, Liu Y, Weitzman M, Savitz D. Incremental charges, costs, and length of stay
        associated with obesity as a secondary diagnosis among pregnant women. Medical Care 2009;
        47:1046-52. PMID: 19820612




2010

311.    Chan RL, Olshan AF, Savitz DA, Herring AH, Daniels JL, Peterson HB, Martin SL. Severity and
        duration of nausea and vomiting symptoms in pregnancy and spontaneous abortion. Human
        Reproduction 2010 Nov;25(11):2907-12. PMID: 20861299

312.    Frisbee SJ, Shankar A, Knox SS, Steenland K, Savitz DA, Fletcher T, Ducatman AM.
        Perfluorooctanoic acid, perfluorooctanesulfonate, and serum lipids in children and adolescents:
                                                   36
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 64 of 93
        results from the C8 Health Project. Archives of Pediatric and Adolescent Medicine
        2010;164:860-9. PMID: 20819969

313.    Janevic T, Borrell LN, Savitz DA, Herring AH, Rundle A. Neighborhood food environment and
        gestational diabetes in New York City. Paediatric and Perinatal Epidemiology 2010
        May;24(3):249-54. PMID: 20415754

314.    Janevic T, Stein CR, Savitz DA, Kaufman JS, Mason SM, Herring AH. Neighborhood
        deprivation and adverse birth outcomes among diverse ethnic groups. Annals of Epidemiology
        2010 Jun;20(6):445-51. PMID: 20470971

315.    Laughlin SK, Herring AH, Savitz DA, Olshan AF, Fielding JR, Hartmann KE, Baird DD.
        Pregnancy-related fibroid reduction. Fertility and Sterility 2010 Nov;94(6):2421-3.
        PMID:20451187

316.    Mason SM, Kaufman JS, Emch ME, Hogan VK, Savitz DA. Ethnic density and preterm birth in
        African-, Caribbean-, and US-Born Non-Hispanic Black populations in New York City.
        American Journal of Epidemiology 2010 Oct 1;172(7):800-8. PMID:20801865

317.    Sakr CJ, Taiwo OA, Galusha DH, Slade MD, Fiellin MG, Bayer F, Savitz DA, Cullen MR.
        Reproductive outcomes among male and female workers at an aluminum smelter. Journal of
        Occupational and Environmental Medicine 2010;52:137-43. PMCID: PMC2830270

318.    Savitz DA, Murnane P. Behavioral influences on preterm birth: a review. Epidemiology
        2010;21:291-9. PMID: 20386169

319.    Steenland K, Fletcher T, Savitz DA. Epidemiologic evidence on the health effects of
         perfluorooctanoic acid (PFOA). Environmental Health Perspectives 2010;118:1100-8.
        PMCID: PMC2920088

320.    Wright JM, Hoffman CS, Savitz DA. The relationship between water intake and foetal growth
        and preterm delivery in a prospective cohort study. BMC Pregnancy & Childbirth 2010 Aug
        24;10:48. PMCID: PMC2940790

321.    Wright JM, Hoffman CS, Savitz DA. The relationship between water intake and foetal growth
        and preterm delivery in a prospective cohort study. BMC Pregnancy & Childbirth 2010; 10(1):48.
        PMCID: PMC2940790
2011

322.    Chan RL, Olshan AF, Savitz DA, Herring DA, Daniels JL, Peterson HB, Martin SL. Maternal
        influences on nausea and vomiting in early pregnancy. Maternal and Child Health Journal 2011
        Jan; 15, (1): 122-7. PMID: 20012346

323.    Horton BJ, Luben TJ, Herring AH, Savitz DA, Singer PC, Weinberg HS, Hartmann KE. The
        effect of water disinfection by-products on pregnancy outcomes in two southeastern US
        communities. Journal of Occupational and Environmental Medicine 2011 Oct; 53, (10): 1172-8.
        PMID: 21915074

324.    Janevic T, Savitz DA, Janevic M. Maternal education and adverse birth outcomes among
        immigrant women to the United States from Eastern Europe: a test of the healthy migrant
        hypothesis. Social Science and Medicine 2011 Aug; 73, (3): 429-35. PMID: 21724312

325.    Kaufman JS, MacLehose RF, Torrone EA, Savitz DA. A flexible Bayesian hierarchical model of
        preterm birth risk among US Hispanic subgroups in relation to maternal nativity and education.
        BMC Medical Research Methodology 2011 11, 51. PMID: 21504612
                                                  37
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 65 of 93


326.    La Merril M, Stein CR, Landrigan P, Engel SM, Savitz DA. Prepregnancy body mass index,
        smoking during pregnancy, and infant birth weight. Annals of Epidemiology 2011Jun;21(6):413-
        20PMID: 21421328

327.    Mason SM, Kaufman JS, Daniels JL, Emch ME, Hogan VK, Savitz DA. Neighborhood ethnic
        density and preterm birth across seven ethnic groups in New York City. Health & Place 2011
        Jan;17(1):280-8PMID: 21130677

328.    Mason SM, Kaufman JS, Daniels JL, Emch ME, Hogan VK, Savitz DA. Black preterm birth risk
        in nonblack neighborhoods: effects of Hispanic, Asian, and non-Hispanic white ethnic densities.
        Annals of Epidemiology 2011 Aug; 21, (8): 631-8. PMID: 21737050

329.    Savitz DA, Stein CR, Siega-Riz AM, Herring AH. Gestational weight gain and birth outcome in
        relation to prepregnancy body mass index and ethnicity. Annals of Epidemiology 2011 Feb;
        21(2):78-85. PMID: 20702110

330.    Savitz DA, Stein CR, Ye F, Kellerman L, Silverman M. The epidemiology of hospitalized
        postpartum depression in New York State, 1995-2004. Annals of Epidemiology 2011 Jun; 21,
        (6): 399-406. PMID: 21549277

331.    Stein CR, Savitz DA. Serum perfluorinated compound concentration and attention
        deficit/hyperactivity disorder in children 5-18 years of age. Environmental Health Perspectives
        2011 Oct; 119, (10): 1466-71. PMID: 21665566

332.    Swerdlow AJ, Feychting M, Green AC, Leeka Kheifets LK, Savitz DA. Mobile phones, brain
        tumors, and the interphone study: where are we now? Environmental Health Perspectives 2011
        Nov; 119, (11): 1534-8. PMID: 22171384

333.    Werner EF, Janevic TM, Illuzzi J, Funai EF, Savitz DA, Lipkind HS. Mode of delivery in
        nulliparous women and neonatal intracranial injury. Obstetrics and Gynecology 2011 Dec; 118,
        (6): 1239-46. PMID: 22105252.
2012

334.    Edwards DR, Aldridge T, Baird DD, Funk MJ, Savitz DA, Hartmann KE. Periconceptional over-
        the-counter nonsteroidal anti-inflammatory drug exposure and risk for spontaneous
        abortion. Obstetrics and Gynecology 2012 Jul; 120(1): 113-22. PMID: 22914399

335.    Gong J, Savitz DA, Stein CR, Engel SM. Maternal ethnicity and pre-eclampsia in New York
        City, 1995-2003. Pediatric and Perinatal Epidemiology 2012 Jan; 26, (1): 45-52. PMID:
        22150707

336.    Kim H, Herbert R, Landrigan P, Markowitz SB, Moline JM, Savitz DA, Todd AC, Udasin IG,
        Wisnivesky JP. Increased rates of asthma among World Trade Center disaster responders.
        America Journal of Industrial Medicine 2012 Jan; 55, (1): 44-53. PMID: 22068920

337.    Mocarski M, Savitz DA. Ethnic differences in the association between gestational diabetes and
        pregnancy outcome. Maternal and Child Health Journal 2012 Feb,16(2):364-73 Mar. PMID:
        21365298

338.    Rivera-Núñez Z, Wright JM, Blount BC, Silva LK, Jones E, Chan RL, Pegram RA, Singer PC,
        Savitz DA. Comparison of trihalomethanes in tap water and blood: a case study in the United
        States. Environmental Health Perspectives 2012 May; 120(5): 661-7. PMID: 22281753


                                                   38
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 66 of 93
339.    Savitz DA, Harmon Q, Siega-Riz AM, Herring AH, Dole N, Thorp JM Jr. Behavioral influences
        on preterm birth: integrated analysis of the pregnancy, infection, and nutrition study. Maternal
        Child Health Journal 2012 Aug; 16(6):1151-63. PMID: 21989675

340.    Savitz DA, Harmon Q, Siega-Riz AM, Herring AH, Dole N, Thorp, JM. Behavioral Influences
        on Preterm Birth: Integrated Analysis of the Pregnancy, Infection, and Nutrition Study. Maternal
        Child Health Journal 2012 Aug:16(6):1151-63 PMID: 21989675

341.    Savitz DA, Stein CR, Bartell SM, Elston B, Gong J, Shin HM, Wellenius GA. Perfluorooctanoic
        acid exposure and pregnancy outcome in a highly exposed community. Epidemiology 2012 May;
        23(3): 386-92. PMID: 22370857

342.    Savitz DA, Stein CR, Elston B, Wellenius GA, Bartell SM, Shin HM, Vieira VM, Fletcher
        T. Relationship of perfluorooctanoic Acid exposure to pregnancy outcome based on birth records
        in the mid-ohio valley. Environmental Health Perspectives 2012 Aug; 120(8): 1201-7. PMID:
        22450153

343.    Velez-Edwards DR, Baird DD, Hasan R, Savitz DA, Hartmann KE. First-trimester bleeding
        characteristics associate with increased risk of preterm birth: data from a prospective pregnancy
        cohort. Human Reproduction 2012 Jan; 27, (1): 54-60. PMID: 22052384

344.    Werner EF, Savitz DA, Janevic TM, Ehsanipoor RM, Thung SF, Funai EF, Lipkind HS. Mode of
        delivery and neonatal outcomes in preterm, small-for-gestational-age newborns. Obstetrics and
        Gynecology 2012 Sep; 120(3): 560-4. PMID: 22914464
2013

345.    Engel SM, Scher E, Wallenstein S, Savitz DA, Alsaker ER, Trogstad L, Magnus P. Maternal
        active and passive smoking and hypertensive disorders of pregnancy: risk with trimester-specific
        exposures. Epidemiology 2013 May;24(3):379-86. doi: 10.1097/EDE.0b013e3182873a73.
        PMID: 23429405 [PubMed - in process]

346.    Mukherjee S, Velez Edwards DR, Baird DD, Savitz DA, Hartmann KE. Risk of miscarriage
        among black women and white women in a U.S. Prospective Cohort Study. American Journal of
        Epidemiology 2013 Jun 1;177(11):1271-8. PMID: 23558353

347.    Ness RB, Bodnar L, Holzman C, Platt RW, Savitz DA, Shaw GM, Klebanoff M. Thoughts on the
        future of reproductive and perinatal epidemiology. Paediatric and Perinatal Epidemiology 2013
        Jan; 27(1): 11-9. PMID: 23215705

348.    Nguyen NC, Evenson KR, Savitz DA, Chu H, Thorp JM, Daniels JL. Physical activity and
        maternal-fetal circulation measured by Doppler ultrasound. Journal of Perinatology 2013
        Feb;33(2):87-93 . PMID: 22678142

349.    Savitz DA. Reconciling theory and practice regarding p values. Epidemiology 2013
        Sep;24(5):781-2. doi: 10.1097/EDE.0b013e31829f39d9. No abstract available. PMID: 23903887
        [PubMed - indexed for MEDLINE]

350.    Savitz DA, Bobb JF, Carr JL, Clougherty JE, Dominici F, Elston B, Ito K, Ross Z, Yee M, Matte
        TD. Ambient fine particulate matter, nitrogen dioxide, and term birth weight in New York, New
        York. American Journal of Epidemiology 2014 Feb 15;179(4):457-66. PMID: 24218031

351.    Savitz DA, Danilack VA, Engel SM, Elston B, Lipkind HS. Descriptive Epidemiology of
        Chronic Hypertension, Gestational Hypertension, and Preeclampsia in New York State, 1995-
        2004. Maternal and Child Health Journal 2014 May;18(4):829-38PMID: 23793484

                                                    39
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 67 of 93
352.    Stein CR, Savitz DA, Bellinger DC. Perfluorooctanoate and neuropsychological outcomes in
        children. Epidemiology 2013 Jul;24(4):590-9. doi: 10.1097/EDE.0b013e3182944432. PMID:
        23680941 [PubMed - in process]

353.    Stein CR, Savitz DA, Bellinger DC. Perfluorooctanoate exposure in a highly exposed community
        and parent and teacher reports of behaviour in 6-12-year-old children. Paediatric and Perinatal
        Epidemiology 2014 Mar;28(2):146-56.. PMID: 24320613

354.    Trasande L, Wong K, Roy A, Savitz DA, Thurston G. Exploring prenatal outdoor air pollution,
        birth outcomes and neonatal health care utilization in a nationally representative sample. Journal
        of Exposure Science and Environmental Epidemiology 2013 May-Jun;23(3):315-21. PMID:
        23340702

355.    Watkins DJ, Josson J, Elston B, Bartell SM, Shin HM, Vieira VM, Savitz DA, Fletcher T,
        Wellenius GA. Exposure to perfluoroalkyl acids and markers of kidney function among children
        and adolescents living near a chemical plant. Environmental Health Perspectives 2013
        May;121(5):625-30. PMID: 23482063

356.    Werner EF, Han CS, Savitz DA, Goldshore M, Lipkind HS. Health outcomes for vaginal
        compared with cesarean delivery of appropriately grown preterm neonates. Obstetrics and
        Gynecology 2013 Jun;121(6):1195-200. doi: 10.1097/AOG.0b013e3182918a7e. PMID:
        23812452 [PubMed - in process]
2014

357.    James-Todd T, Janevic T, Brown FM, Savitz DA. Race/ethnicity, educational attainment, and
        pregnancy complications in New York City women with pre-existing diabetes. Paediatric and
        Perinatal Epidemiology 2014 Mar;28(2):157-65. PMID: 24354778

358.    Michels KA, Velez Edwards DR, Baird DD, Savitz DA, Hartmann KE. Uterine leiomyomata and
        cesarean birth risk: a prospective cohort with standardized imaging. Annals of Epidemiology
        2014 Feb;24(2):122-6. PMID: 24321612

359.    McKenzie LM, Guo R, Witter RZ, Savitz DA, Newman LS, Adgate JL. Birth outcomes and
        maternal residential proximity to natural gas development in rural Colorado. Environmental
        Health Perspectives 2014 Apr;122(4):412-7. PMID: 24474681

360.    Prasodjo A, Pfeiffer CM, Fazili Z, Xu Y, Liddy S, Yolton K, Savitz DA, Lanphear BP, Braun
        JM. Serum cotinine and whole blood folate concentrations in pregnancy. Annals of
        Epidemiology 2014 Jul;24(7):498-503.PMID: 24854185

361.    Romano ME Savitz DS, Braun JM. Challenges and future directions to evaluating the association
        between prenatal exposure to endocrine-disrupting chemicals and childhood obesity. Current
        Epidemiology Reports 2014 Jun;1(2):57-66 PMID 25328860

362.    Savitz DA, Danilack VA, Elston B, Lipkind HS. Pregnancy-induced hypertension and diabetes
        and the risk of cardiovascular disease, stroke, and diabetes hospitalization in the year following
        delivery. American Journal of Epidemiology 2014 Jul 1;180(1):41-4 PMID: 24879314

363.    Savitz DA, Klebanoff MA, Wellenius GA, Jensen ET, Longnecker MP. Persistent
        organochlorines and hypertensive disorders of pregnancy. Environmental Research 2014
        Jul;132:1-5 .PMID: 24742720

364.    Stein CR, Savitz DA, Elston B, Thorpe PG, Gilboa SM. Perfluorooctanoate Exposure and Major
        Birth Defects. Reproductive Toxicology 2014 Aug;47:15-20 PMID: 24803403

                                                    40
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 68 of 93
365.    Stroustrup A, Plafkin C, Savitz DA. Impact of physician awareness on diagnosis of fetomaternal
        hemorrhage. Neonatology 2014;105(4):250-5. PMID: 24526231
2015

366.    Avanasi R, Shin HM, Vieira VM, Savitz DA, Bartell SM. Impact of exposure uncertainty on the
        association between perfluorooctanoate and preeclampsia in the C8 Health Project population.
        Environmental Health Perspectives 2016 Jan;124(1):126-32. doi: 10.1289/ehp.1409044.

367.    Lewis RC, Evenson KR, Savitz DA, Meeker JD. Temporal variability of daily personal magnetic
        field exposure metrics in pregnant women. Journal of Exposure Science and Environmental
        Epidemiology 2015 Jan;25(1):58-64. doi: 10.1038/jes.2014.18. Epub 2014 Apr 2. PMID:
        24691007

368.    Savitz DA, Elston B, Bobb JF, Clougherty JE, Dominici F, Ito K, Johnson S, McAlexander T,
        Ross Z, Shmool JL, Matte TD, Wellenius GA. Ambient fine particulate matter, nitrogen dioxide,
        and hypertensive disorders of pregnancy in New York City. Epidemiology 2015 Sep;26(5):748-
        57. PMID: 26237745

369.    Savitz DA, Fell DB, Ortiz JR, Bhat N. Does influenza vaccination improve pregnancy outcome?
        Methodological issues and research needs. Vaccine. 2015 Aug 28. pii: S0264-410X(15)01168-8.
        doi: 10.1016/j.Vaccine 2015.08.041. PMID: 26319740

370.    Shmool JL, Bobb JF, Ito K, Elston B, Savitz DA, Ross Z, Matte TD, Johnson S, Dominici F,
        Clougherty JE. Area-level socioeconomic deprivation, nitrogen dioxide exposure, and term birth
        weight in New York City. Environmental Research 2015 Aug 26;142:624-32. doi:
        10.1016/j.envres.2015.08.019. PMID: 26318257

2016

371.    Borrell LN, Rodriguez-Alvarez E, Savitz DA, Baquero MC. Parental race/ethnicity and adverse
        birth outcomes in New York City: 2000-2010. American Journal of Public Health 2016
        Aug;106(8):1491-7. doi: 10.2105/AJPH.2016.303242. Epub 2016 Jun 16.

372.    Casey JA, Savitz DA, Rasmussen SG, Ogburn EL, Pollak J, Mercer DG, Schwartz BS.
        Unconventional natural gas development and birth outcomes in Pennsylvania, USA.
        Epidemiology 2016 Mar;27(2):163-72. doi: 10.1097/EDE.0000000000000387. PMID: 26426945

373.    Danilack VA, Muri JH, Savitz DA, Caldwell DL, Wood CL. Hospital differences in special care
        nursery use for newborns of gestational diabetic mothers. Journal of Maternal and Fetal Neonatal
        Medicine 2016 Sep;29(18):3045-50. doi: 10.3109/14767058.2015.1114083. Epub 2015 Dec 23.
        PMID: 26700740

374.    Danilack VA, Triche EW, Dore DD, Muri JH, Phipps MG, Savitz DA. Comparing expectant
        management and spontaneous labor approaches in studying the effect of labor induction on
        cesarean delivery. Annals of Epidemiology 2016 Jun;26(6):405-11.e1. doi:
        10.1016/j.annepidem.2016.04.009. Epub 2016 Apr 27. PMID: 27211604

375.    Hutcheon JA, Fell DB, Jackson ML, Kramer MS, Ortiz JR, Savitz DA, Platt RW. Detectable risks
        in studies of the fetal benefits of maternal influenza vaccination. American Journal of
        Epidemiology 2016 Aug 1;184(3):227-32. doi: 10.1093/aje/kww048. Epub 2016 Jun 30. PMID:
        27365363

376.    Johnson S, Bobb JF, Ito K, Savitz DA, Elston B, Shmool JL, Dominici F, Ross Z, Clougherty JE,
        Matte T. Ambient fine particulate matter, nitrogen dioxide, and preterm birth in New York City.

                                                   41
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 69 of 93
        Environmental Health Perspectives 2016 Aug;124(8):1283-90. doi: 10.1289/ehp.1510266. Epub
        2016 Feb 5. PMID: 26862865

377.    Savitz DA. Commentary: response to environmental pollution: more research may not be
        needed. Epidemiology 2016 Nov;27(6):919-20. doi: 10.1097/EDE.0000000000000526. PMID:
        27299193

378.    Stroustrup A, Plafkin C, Tran TA, Savitz DA. Demographic and behavioral predictors of severe
        fetomaternal hemorrhage: a case-control study. Neonatology 2016;109(4):248-54. doi:
        10.1159/000442082. Epub 2016 Feb 10. PMID: 26859152

379.     Xia W, Hu J, Zhang B, Li Y, Wise JP Sr, Bassig BA, Zhou A, Savitz DA, Xiong C, Zhao J, du
        X, Zhou Y, Pan X, Yang J, Wu C, Jiang M, Peng Y, Qian Z, Zheng T, Xu S. A case-control
        study of maternal exposure to chromium and infant low birth weight in China. Chemosphere
        2016 Feb;144:1484-9. doi: 10.1016/j.chemosphere.2015.10.006. Epub 2015 Oct 23. PMID:
        26498095

2017

380.    Cheng L, Zhang B, Zheng T, Hu J, Zhou A, Bassig BA, Xia W, Savitz DA, Buka S, Xiong C,
        Braun JM, Zhang Y, Zhou Y, Pan X, Wu C, Wang Y, Qian Z, Yang A, Romano ME, Shi K, Xu
        S, Li Y. Critical Windows of Prenatal Exposure to Cadmium and Size at Birth. International
        Journal of Environmental Research and Public Health 2017 Jan 9;14(1). pii: E58. doi:
        10.3390/ijerph14010058. PMID: 28075368

381.    Etzel TM, Calafat AM, Ye X, Chen A, Lanphear BP, Savitz DA, Yolton K, Braun JM. Urinary
        triclosan concentrations during pregnancy and birth outcomes. Environmental Research 2017
        Jul;156:505-511. doi: 10.1016/j.envres.2017.04.015. Epub 2017 Apr 26. PMID: 28427038

382.    Fell DB, Azziz-Baumgartner E, Baker MG, Batra M, Beauté J, Beutels P, Bhat N, Bhutta ZA,
        Cohen C, De Mucio B, Gessner BD, Gravett MG, Katz MA, Knight M, Lee VJ, Loeb M, Luteijn
        JM, Marshall H, Nair H, Pottie K, Salam RA, Savitz DA, Serruya SJ, Skidmore B, Ortiz JR;
        WHO taskforce to evaluate influenza data to inform vaccine impact and economic modelling.
        Influenza epidemiology and immunization during pregnancy: Final report of a World Health
        Organization working group. Vaccine 2017 Oct 13;35(43):5738-5750. doi:
        10.1016/j.vaccine.2017.08.037. Epub 2017 Sep 1. PMID: 28867508

383.    Fell DB, Bhutta ZA, Hutcheon JA, Karron RA, Knight M, Kramer MS, Monto AS, Swamy GK,
        Ortiz JR, Savitz DA. Report of the WHO technical consultation on the effect of maternal
        influenza and influenza vaccination on the developing fetus: Montreal, Canada, September 30-
        October 1, 2015. Vaccine 2017 Apr 25;35(18):2279-2287. doi: 10.1016/j.vaccine.2017.03.056.
        Epub 2017 Mar 24. PMID: 28343772

384.    Hartmann KE, Velez Edwards DR, Savitz DA, Jonsson-Funk ML, Wu P, Sundermann AC, Baird
        DD. Prospective cohort study of uterine fibroids and miscarriage risk. American Journal of
        Epidemiology 2017 Jun 7:1-9. doi: 10.1093/aje/kwx062. [Epub ahead of print] PMID: 2859

385.    Kingsley SL, Eliot MN, Glazer K, Awad YA, Schwartz JD, Savitz DA, Kelsey KT, Marsit CJ,
        Wellenius GA. Maternal ambient air pollution, preterm birth and markers of fetal growth in
        Rhode Island: results of a hospital-based linkage study. Journal of Epidemiology and Community
        Health 2017 Dec;71(12):1131-1136. doi: 10.1136/jech-2017-208963. Epub 2017 Sep 25. PMID:
        28947670



                                                 42
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 70 of 93
386.    Romano ME, Hawley NL, Eliot M, Calafat AM, Jayatilaka NK, Kelsey K, McGarvey S, Phipps
        MG, Savitz DA, Werner EF, Braun JM. Variability and predictors of urinary concentrations of
        organophosphate flame retardant metabolites among pregnant women in Rhode Island.
        Environmental Health 2017 Apr 11;16(1):40. doi: 10.1186/s12940-017-0247-z. PMID:
        28399857

387.    Silverman ME, Reichenberg A, Savitz DA, Cnattingius S, Lichtenstein P, Hultman CM, Larsson
        H, Sandin S. The risk factors for postpartum depression: A population-based study. Depression
        and Anxiety 2017 Feb;34(2):178-187. doi: 10.1002/da.22597. Epub 2017 Jan 18. PMID:
        28098957

2018

388.    Chenwi HF, Savitz DA. Distribution of preventive dental care during pregnancy in Rhode Island,
        2012 to 2015. Rhode Island Medical Journal 2013;. 2018 Nov 1;101(9):19-22. PMID: 30384514

389.    Choe SA, Kauderer S, Eliot MN, Glazer KB, Kingsley SL, Carlson L, Awad YA, Schwartz JD,
        Savitz DA, Wellenius GA. Air pollution, land use, and complications of pregnancy. Science of
        the Total Environment 2018; Dec 15;645:1057-1064. doi: 10.1016/j.scitotenv.2018.07.237.
        PMID: 30248831

390.    Glazer KB, Eliot MN, Danilack VA, Carlson L, Phipps MG, Dadvand P, Savitz DA, Wellenius
        GA. Residential green space and birth outcomes in a coastal setting. Environmental Research
        2018; May;163:97-107. doi: 10.1016/j.envres.2018.01.006. Epub 2018 Feb 22. PMID: 29433021

391.    Guelfo JL, Marlow T, Klein DM, Savitz DA, Frickel S, Crimi M, Suuberg EM. Evaluation and
        management strategies for per- and polyfluoroalkyl substances (PFASs) in drinking water
        aquifers: perspectives from impacted U.S. northeast communities. Environmental Health
        Perspectives 2018 Jun 15;126(6):065001. doi: 10.1289/EHP2727. PMID: 29916808

392.    Katon JG, Zephyrin L, Meoli A, Hulugalle A, Bosch J, Callegari L, Galvan IV, Gray KE, Haeger
        KO, Hoffmire C, Levis S, Ma EW, Mccabe JE, Nillni YI, Pineles SL, Reddy SM, Savitz DA,
        Shaw JG, Patton EW. Reproductive health of women Veterans: a systematic review of the
        literature from 2008 to 2017. Seminars in Reprodive Medicine 2018 Nov;36(6):315-322. doi:
        10.1055/s-0039-1678750. Epub 2019 Apr 19. PMID: 31003246

393.    Mason SM, Schnitzer PG, Danilack VA, Elston B, Savitz DA. Risk factors for maltreatment-
        related infant hospitalizations in New York City, 1995-2004. Annals of Epidemiology 2018
        Sep;28(9):590-596. doi: 10.1016/j.annepidem.2018.05.010. Epub 2018 Jun 2. PMID: 30153909

394.    Savitz DA. When is epidemiological research a helpful response to industrial contamination?
        Epidemiologia & Prevenzione 2018 Sep-Dec;42(5-6S1):89-92. doi: 10.19191/EP18.5-
        6.S1.P089.091. PMID: 30322239

395.    Steenland K, Barry V, Savitz D. Serum perfluorooctanoic acid and birthweight: an updated meta-
        analysis with bias analysis. Epidemiology 2018 Nov;29(6):765-776. doi:
        10.1097/EDE.0000000000000903. PMID: 30063543

2019

396.    Bengtson AM, Sanfilippo AM, Hughes BL, Savitz DA. Maternal immunisation to improve the
        health of HIV-exposed infants. Lancet Infect Dis. 2019 Apr;19(4):e120-e131. doi:
        10.1016/S1473-3099(18)30545-0. PMID: 30529212

                                                  43
       Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 71 of 93
397.    Choe SA, Eliot MN, Savitz DA, Wellenius GA. Ambient air pollution during pregnancy and risk
        of gestational diabetes in New York City. Environmental Research 2019 Aug;175:414-420. doi:
        10.1016/j.envres.2019.04.030. Epub 2019 May 24. PMID: 31154231

398.    Drucker AM, Li WQ, Savitz DA, Weinstock MA, Han J, Li T, Qureshi AA, Cho E. Association
        between health maintenance practices and skin cancer risk as a possible source of detection bias.
        JAMA Dermatology 2019 Mar 1;155(3):353-357. doi: 10.1001/jamadermatol.2018.4216. PMID:
        30586131

399.    Savitz DA, Wellenius GA, Trikalinos TA. The problem with mechanistic risk of bias
        assessments in evidence synthesis of observational studies and a practical alternative: assess the
        impact of specific sources of potential bias. American Journal of Epidemiology 2019 May 30.
        pii: kwz131. doi: 10.1093/aje/kwz131. PMID: 31145434




BOOKS

Bertollini R, Lebowitz MD, Saracci R, Savitz DA (editors). Environmental epidemiology. Exposure and
disease. Proceedings of an international workshop on priorities in environmental epidemiology. Boca
Raton, FL: Lewis Publishers, 1995.

Steenland K, Savitz DA (editors). Topics in environmental epidemiology. New York, NY: Oxford
University Press, 1997.

Savitz DA. Interpreting epidemiologic evidence: strategies for study design and analysis. New York, NY:
Oxford University Press, 2003.

Savitz DA, Wellenius GA. Interpreting epidemiologic evidence: connecting research to applications,
Second Edition. New York, NY: Oxford University Press, 2016.


Invited Editorials/Commentaries

Savitz DA. Measurements, estimates, and inferences in reporting study results. American Journal of
Epidemiology 1992;135:223-4.

Savitz DA. Health effects of low-frequency electric and magnetic fields. Environmental Science and
Technology 1993;27:52-4.

Feychting M, Ahlbom A, Savitz D. Electromagnetic fields and childhood leukemia. Epidemiology
1998;9:225-6.

Savitz DA. Invited commentary: what can we infer from author order in epidemiology? American
Journal of Epidemiology 1999;149:401-3.

Savitz DA. Reply: comment by S. Milham. Bioelectromagnetics 2000; 21:412.

Savitz DA. Commentary: Prior specification of hypotheses: cause or just a correlate of informative
studies? International Journal of Epidemiology 2001;30:957-58.

Savitz DA. Environmental exposure and childhood cancer: Doing our best may not be good enough.
American Journal of Public Health 2001;91:562-63.

                                                    44
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 72 of 93


Savitz DA. Invited commentary: Electromagnetic fields and cancer in railway workers. American
Journal of Epidemiology 2001;153:836-38.

Savitz DA. Occupational exposure to magnetic fields and brain cancer. Occupational and Environmental
Medicine 2001;58:617-18.

Savitz DA. Commentary: Magnetic fields and miscarriage. Epidemiology 2002;13:1-3

Savitz, DA. Commentary: Health effects of electric and magnetic fields: Are we done yet?
Epidemiology 2003;14:15-17.

Savitz, DA Commentary: Ethnic differences in gestational age exist, but are they ‘normal’? International
Journal of Epidemiology 2004; 33:114-5

Savitz DA. Mixed signals on cell phones and cancer. Epidemiology 2004; 15:651-2.

Savitz DA. Why senior epidemiologists should write and publish papers. Epidemiology 2004; 15:381-2.

Savitz DA. Delimiting the role of ethical reasoning in epidemiology. European Journal of Epidemiology
2007;22:211- 3.

Savitz DA. Guest editorial: biomarkers of perfluorinated chemicals and birth weight. Environmental
Health Perspectives 2007; 115:A528-9.

Savitz DA. Delimiting the role of ethical reasoning in epidemiology. European Journal of Epidemiology
2007; 22:211-3.

Savitz DA. Disaggregating preterm birth to determine etiology. American Journal of Epidemiology 2008;
PMID: 18756017.

Savitz DA. Low prior + frightening implications = inflammatory epidemiology? Epidemiology 2008;
19:534-5.

Samet JM, Savitz DA. Education in epidemiology: "The times they are a-changin'". Epidemiology 2008;
19:345-6.

Savitz DA. How far can prenatal screening go in preventing birth defects? Journal of Pediatrics
2008;152:3-4.

Wilcox AJ, Savitz DA, Samet JM. A tale of two toxicants: lessons from Minamata and Liaoning.
Epidemiology 2008;19:1-2.

Savitz DA. Disaggregating preterm birth to determine etiology. American Journal of Epidemiology
2008; 168:990-2.

Savitz DA, Ness RB. Saving the National Children's Study. Epidemiology 2010;21:598-601.
PMID: 20631622

Savitz DA. The etiology of epidemiologic perseveration: when enough is enough. Epidemiology.
2010;21:281-3. PMID: 20386168

Savitz DA, Engel LS. Lessons for study of the health effects of oil spills. Annals of Internal Medicine.
Oct 19;153(8):540-1. PMID: 20733179

                                                    45
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 73 of 93
Savitz DA. Biomarkers of exposure to drinking water disinfection by-products--are we ready yet?
American Journal of Epidemiology 2011 Dec. [Epub ahead of print] PMID: 22156021

Savitz DA. Registration of observational studies does not enhance validity. Clinical Pharmacology and
Therapeutics 2011 Nov; 90, (5): 646-8. PMID: 22012311

Savitz DA. Commentary: A niche for ecologic studies in environmental epidemiology. Epidemiology.
2012 Jan; 23(1): 53-4. PMID: 22157303

Savitz DA. Invited commentary: biomarkers of exposure to drinking water disinfection by-products--are
we ready yet? American Journal of Epidemiology 2012 Feb; 15, 175(4): 276-8. PMID: 22156021

Savitz DA. Sample Selection for the National Children's Study: Form Must Follow Function. Paediatric
and Perinatal Epidemiology 2013 Jan; 27(1): 31-3. PMID: 23215709

Savitz DA. Sample selection for the National Children's Study: form must follow function. Paediatric and
Perinatal Epidemiology 2013 Jan; 27(1):31-3. PMID: 23215709

Savitz DA. Commentary: reconciling theory and practice: what is to be done with P values?
Epidemiology 2013 Mar;24(2):212-4. PMID: 23377090

Hernán MA, Savitz DA. From "big epidemiology" to "colossal epidemiology": when all eggs are in one
basket. Epidemiology 2013 May;24(3):344-5. PMID: 23549177

Savitz DA. Invited commentary: interpreting associations between exposure biomarkers and pregnancy
outcome. American Journal of Epidemiology 2014 Mar 1;179(5):545-7. PMID: 24401560

Steenland K, Savitz DA, Fletcher T. Commentary: class action lawsuits: can they advance epidemiologic
research? Epidemiology 2014 Mar;25(2):167-9. PMID: 24487199

Savitz DA, Werner EF. Invited commentary: isolating preterm birth to assess its impact. American
Journal of Epidemiology 2015 Nov 1;182(9):759-61. PMID: 26409236

Hutcheon JA, Savitz DA. Invited Commentary: influenza, influenza immunization, and pregnancy-it's
about time. American Journal of Epidemiology 2016 Aug 1;184(3):187-91. PMID: 27449413

Savitz DA, Wellenius GA. Exposure biomarkers indicate more than just exposure. American Journal of
Epidemiology 2017 Nov 16. doi: 10.1093/aje/kwx333. [Epub ahead of print ]PMID: 29155925

Savitz DA, Westreich D. Editorial: innovations in study design--a call for creative solutions. American
Journal of Epidemiology 2017 Nov 1;186(9):1024-1025. doi: 10.1093/aje/kwx320. PMID: 29040350


BOOK CHAPTERS

Cornaby BW, Savitz DA, Pomerantz L, Murthy KS. Development of environmental objectives based on
health and ecological effects. In C. Bliss (ed), Proceedings of the Fifth International Conference on
Fluidized-Bed Combustion, Mitre Technical Document, 1978.

Savitz DA. Potential uses of a Synthetic Fuels Worker Registry. In final report of the Committee on
Synthetic Fuels Facilities Safety, Safety Issues Related to Synthetic Fuels Facilities, pp. 265-8.
Washington, D.C.: National Academy Press, 1982.



                                                   46
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 74 of 93
Savitz DA. A critical review of the Hanford worker studies: Cancer risk and low-level radiation. In
Epidemiology Applied to Health Physics, Proceedings of the Sixteenth Midyear Topical Symposium of
the Health Physics Society, CONF-830101, pp. 495-503. Albuquerque: Health Physics Society, 1983.

Savitz DA, Marine WM, Gratt LB, Perry BW. Hydrocarbon-induced cancer risks in oil shale
processing. In JH Gary (ed), Seventeenth Oil Shale Symposium Proceedings, pp. 426-32. Golden,
Colorado: Colorado School of Mines Press, 1984.

Gratt LB, Perry BW, Marine WM, Savitz DA. High risk groups in an oil shale workforce. In JH Gary
(ed), Seventeenth Oil Shale Symposium Proceedings, pp. 403-13. Golden, Colorado: Colorado School of
Mines Press, 1984.

Marine WM, Savitz DA, Gratt LB, Perry BW. Risk of dust-induced lung disease in oil shale workers. In
JH Gary (ed), Seventeenth Oil Shale Symposium Proceedings, pp. 414-25. Golden, Colorado: Colorado
School of Mines Press, 1984.

Savitz DA. The role of medical records in evaluating hazardous chemical exposures. In J Saxena (ed),
Hazard Assessment of Chemicals--Current Developments, Volume 3, pp. 111-39. New York: Academic
Press, 1984.

Savitz DA. Basic concepts of epidemiology. In WR Hendee (ed), The Health Effects of Low-Level
Radiation Exposure, pp. 47-56. Norwalk, Connecticut: Appleton-Century-Crofts, 1984.

Savitz DA. Review of epidemiologic studies of Hanford workers: Cancer risk and low-level radiation. In
WR Hendee (ed), The Health Effects of Low-Level Radiation Exposure, pp. 57-76. Norwalk,
Connecticut: Appleton-Century-Crofts, 1984.

Savitz DA. Childhood cancer. In ZA Stein, MC Hatch (eds), Reproductive Problems in the Workplace,
pp. 415-29. Philadelphia:Hanley and Belfis, 1986.

Savitz DA. Human health effects of extremely low frequency electromagnetic fields: critical review of
clinical and epidemiological studies. IEEE Publication, 1986.

Savitz DA, Pearce NE. Occupational leukemias and lymphomas. In PW Brandt-Rauf (ed),
Occupational Cancers. Seminars in Occupational Medicine 1987;2:283-9.

Savitz DA, Arbuckle TE, Harlow SD. Epidemiologic considerations in conducting studies of
reproductive effects and environmental exposures: study design and analysis. EPA Reproductive
Epidemiology Planning Workshop, U.S. EPA, Cincinnati, Ohio, 1988.

Savitz DA (Contributor). U.S. Department of Health and Human Services. The Health Benefits of
Smoking Cessation. U.S. DHHS, PHS, CDC, Office on Smoking and Health. DHHS Publication No.
(CDC) 90-8416, 1990.

Savitz DA. The use of epidemiology for establishing hazards and risk. IEEE Transactions on Education
1991;34:211-5.

Savitz DA, Harris RP, Brownson RC. Methods in chronic disease epidemiology. In: Brownson RC,
Remington PL, Davis JR (eds), Chronic disease epidemiology and control. Washington, DC: American
Public Health Association 1993;19-36.

Savitz DA, Ahlbom A. Epidemiologic evidence on cancer in relation to residential and occupational
exposures. In Carpenter DO, Ayrapetyan S (eds), Biological Effects of Electric and Magnetic Fields,
Volume 2. San Diego, CA: Academic Press, 1994:233-61.

                                                  47
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 75 of 93
Arbuckle T, Savitz DA. The Ontario Farm Family Health Study: development of survey instruments. In
McDuffie HH, Dosman JA, Semchuk KM, Olenchock SA, Senthilselvan A (eds), Supplement to
agricultural health and safety: workplace, environment, sustainability. Chelsea, Michigan: Lewis
Publishers 1995;149-155.

Savitz DA. Overview of evidence and research needs concerning electromagnetic fields and health. In
Bertollini R, Lebowitz MD, Saracci R, Savitz DA (eds), Environmental Epidemiology. Exposure and
Disease. Boca Raton, Florida: Lewis Publishers, 1995:99-112.

Savitz DA. Residential magnetic fields and cancer: issues in exposure assessment. In Steenland K,
Savitz DA (eds), Topics in Environmental Epidemiology. New York, NY. Oxford University Press,
1997;295-313.

Savitz DA, Moe C. Drinking water. In Steenland K, Savitz DA (eds), Topics in Environmental
Epidemiology. New York, NY. Oxford University Press, 1997;89-118.

Savitz DA, Pastore LM. Causes of prematurity. In McCormick MC, Siegel JE (eds.), Prenatal Care.
Effectiveness and implementation. Cambridge, University Press, UK 1999; 63-104.

Savitz DA, Trichopoulos D. Brain cancer. In Adami H-O, Hunter D, Trichopoulos D (eds.),
Textbook of Cancer Epidemiology. New York, NY. Oxford University Press 2002; 486-503.

Savitz DA, Ahlbom A. Electromagnetic fields and radiofrequency radiation. In Schottenfeld D, Fraumeni
Jr JF (Eds.), Cancer Epidemiology and Prevention, Third Edition. New York, NY: Oxford University
Press 2006; 3066-321.




LETTERS

Savitz DA. Methodological error cited in SIDS study. American Journal of Public Health 1979;69:
178-9.

Savitz DA. Comment on principal component analysis of health indicators. American Journal of
Epidemiology 1980;112:574-5.

Savitz DA. Criteria for evaluating epidemiologic research. Journal of Occupational Medicine
1983;25:787-8.

Calle EG, Savitz DA. Leukemia in occupational groups with the potential for electric and magnetic field
exposure. New England Journal of Medicine 1985;313:1476-7.

Savitz DA, Moure R. Authors Response to H. Checkoway "Identifying Unexposed Workers from
Occupational Cohorts." Journal of Occupational Medicine 1985;27:240.

Savitz DA. Comments received on statistical testing and confidence intervals. American Journal of
Public Health 1987;77:237-8.



                                                   48
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 76 of 93
Savitz DA, Moure R. Treatment of subjects lost to follow-up: Effect on cancer risks. Journal of
Occupational Medicine 1988; 30:89-91.

Savitz DA, Kelsey JL. Response to Feinstein. Epidemiology 1991;2:61-3.

Savitz DA. Comment on "Associations are not effects." American Journal of Epidemiology
1991;134:442-3.

Whelan EA, Savitz DA. Parental occupation and risk of prematurity. Lancet 1991;2:1082.

Stevens R, Savitz D. Electromagnetic fields and cancer: is it an issue worthy of study? Cancer
1992;69:603-6.

Savitz DA. Response to Mundt letter re: "Exposure to residential electric and magnetic fields and risk of
childhood leukemia" and "Case-control study of childhood cancer and exposure to 60-Hz magnetic
fields." American Journal of Epidemiology 1992;135:1071-3.

Savitz DA, Kaune WT. Response: potential bias in Denver childhood cancer study. Environmental
Health Perspectives 1993;101:369-70.

Savitz DA. Re: Validation studies using an alloyed gold standard. American Journal of Epidemiology
1994;139:853-4.

Savitz DA, Swenson IE. Response to Smith and Zaidi letter re: The possible effect of emigration on
infant and child mortality from the Vietnam War." American Journal of Public Health, 1994;84:499-500.

Savitz DA, Ahlbom A. Power lines, viruses, and childhood leukemia. Cancer Causes and Control
1994;5:589-80.

Savitz DA. Re: "Breast cancer and serum organochlorines: a prospective study among white, black, and
Asian women." Journal of the National Cancer Institute 1994;86:1255-6.

Loomis DP, Savitz DA, Ananth CV (Letter). Re: Breast cancer mortality among female electrical
workers in ther United States. Journal of the National Cancer Institute 1994;86:1801-1802.

Savitz DA, Sonnenfeld NL, Olshan AF. Reply to Dr. Magos. American Journal of Industrial Medicine
1995;27:609-10.

Savitz DA, Sonnenfeld NL, Olshan AF. Reply to Olsen, Ramlow, and Hearn. American Journal of
Industrial Medicine 1995;27:615-6.

Savitz DA, Olshan AF. Re: "Male and female factors in infertility." American Journal of Epidemiology
1995;141:1107-8.

Poole C, Savitz DA. Response to Witte, Thomas, and Langholz letter re: Statistical significance testing in
the American Journal of Epidemiology, 1970-1990." American Journal of Epidemiology 1995;142:102.

Savitz DA. Response to Chiu and Bayliss letter re: "Black Box Epidemiology." Epidemiology
1995;6:464-5.

Olshan AF, Savitz DA. Paternal smoking and low birthweight: the routes of exposure. American Journal
of Public Health 1995;85:1169.

Leiss JK, Savitz DA. Response to Bukowski and Meyer letter re: "Reevaluating the evidence on pesticide
safety." American Journal of Public Health, 1995;85:1587.
                                                    49
     Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 77 of 93


Pearce N, de Sanjose S, Boffetta P, Saracci R, Kogevinas M, Savitz D. Response to Schulte, Rothman,
Perera and Talaska letter re: "Biomarkers of exposure in cancer epidemiology." Epidemiology
1995;6:638.

Savitz DA, Andrews KW. Re: “Risk of myelogenous leukemia and multiple myeloma in workers
exposed to benzene.” Occupational and Environmental Medicine 1996;53:357.

Savitz DA, Olshan AF. Re: "Multiple comparisons and related issues in the interpretation of
epidemiologic data." American Journal of Epidemiology 1997;145:84-5.

Savitz DA, Curtis KM, Kaczor D. Re: “Male pesticide exposure and pregnancy outcome.” American
Journal of Epidemiology 1999;149:291.

Savitz DA, Poole C, Miller WC. Reassessing the role of epidemiology in public health. American
Journal of Public Health 1999;89:1158-61.

Savitz DA. Can children’s health be predicted by perinatal health? International Journal of
Epidemiology 2000;29:189.

Savitz DA. Reply: Comment by S Milham. Bioelectromagnetics 2000;21:412.

Cohen JT, Bellinger DC, Connor WE, Kris-Etherton PM, Lawrence RS, Savitz DA, Shaywitz BA,
Teutsch SM, Gray GM. Fish Consumption. Author’s Response. American Journal of Prevevntive
Medicine 2006; 30:441-3.

Savitz DA. Re: Moderate alcohol intake during pregnancy and risk of fetal death. International   Journal
of Epidemiology 2012 Oct; [Epub ahead of print]. PMID: 23064503

McKenzie LM, Guo R, Witter RZ, Savitz DA, Newman LS, Adgate JL. Birth outcomes and natural gas
development: McKenzie et al. respond. Environ Health Perspect. 2014 Sep;122(9):A232-3. doi:
10.1289/ehp.1408647R. No abstract available. PMID: 25180489


BOOK REVIEWS

Savitz DA. Electric current and health. Review of "Currents of Death: Power Lines, Computer
Terminals, and the Attempt to Cover Up their Threat to Health" by Paul Brodeur. Journal of the
American Medical Association 1990;264:636-7.

Savitz DA, McMahon MJ, Olshan AF. Review of "Occupational and Environmental Reproductive
Hazards: A Guide for Clinicians" edited by Maureen Paul. New England Journal of Medicine
1993;329:1588-9.

Savitz DA. Review of "Basic Epidemiology" by Beaglehole, Bonita, and Kjellstrom. Epidemiology
1994;5:634-5.

Savitz DA. Finding the Silver Lining: Review of ‘False Premises False Promises: Selected Writings of
Petr Skrabanek. International Journal of Epidemiology 2001;30:403-05.

Savitz DA. Hyping Health Risks: Environmental Hazards in Daily Life and the Science of
Epidemiology: By Goeffrey C. Kabat. American Journal of Epidemiology 2009;169:1039-41.



                                                   50
    Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 78 of 93

INVITED LECTURES/PRESENTATIONS (Selected, 1985-Present)

              Invited Presentations in the United States

              Universities

              Baylor College of Medicine
              Boston University
              Brown University
              Dartmouth University
              Drexel University
              Eastern Virginia Medical School
              Emory University
              Harvard University
              Johns Hopkins University
              Memorial Sloan Kettering Cancer Center
              Mount Sinai School of Medicine
              Michigan State University
              New York State Department of Health
              Ohio State University
              Oregon State University
              Robert Wood Johnson Medical School
              State University of New York School of Public Health
              University of Alabama at Birmingham
              University of California, San Francisco
              University of Buffalo
              University of Chicago
              University of Cincinnati
              University of Connecticut
              University of Michigan
              University of Minnesota
              University of Pittsburgh
              University of Texas
              Vanderbilt University


Other Organizations/Research Meetings

              American College of Epidemiology
              American Conference of Governmental and Industrial Hygienists
              Center for Urban Epidemiologic Studies
              Health Effects Institute Annual Conference
              International Society for Environmental Epidemiology
              National Academy of Sciences
              National Cancer Center
              National Institute of Child Health and Human Development
              National Institute of Occupational Safety and Health
              Norwegian Epidemiological Society
              Population Association of America
              Society for Epidemiologic Research SERTalks
              Teratology Society


              Invited International Presentations

                                               51
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 79 of 93
       Electromagnetic Fields and Childhood Cancer. Department of Environmental
       Epidemiology Seminar, Karolinska Institute, Stockholm, 1987

       Epidemiologic Studies of Electromagnetic Fields and Cancer. Plenary Presentation,
       International Society for Environmental Epidemiology, Stockholm, Sweden 1993

       Epidemiology of Childhood Cancer, Central Pediatric Hospital, Mexico City, Mexico,
       1995

       Epidemiologic Research on Health Effects of Electric and Magnetic Fields. Benelux
       Conference on Electromagnetic Fields, Brussels, Belgium, January 1997.

       Methodologic Issues in Reproductive Epidemiology. Department of Community Health,
       University of Newcastle School of Medicine, Newcastle-Upon-Tyne, England,
       September 1997

       Epidemiologic Research on Health Effects of Electric and Magnetic Fields. Workshop
       on Power Lines and Cancer, London, England, 1999

       Health Effects of Electromagnetic Fields. World Health Organization Conference,
       Florence, Italy, August 1999.

       Paternal Exposure to Known Mutagens and Health of the Offspring: Ionizing Radiation
       and Tobacco Smoke. Second International Conference on Male Mediated
       Developmental Toxicity, Montreal, Quebec, Canada, June 2001

       Strengths and Limitations in Ecological Exposure Measures in Environmental
       Epidemiology. International Conference on Spatial Epidemiology, London, England,
       May 2006

       Air Pollution and Preterm Birth, Seminar, Statens Serum Institut, Copenhagen, Denmark,
       December 2010

       Does Influenza Vaccination Prevent Preterm Birth? Methodological Issues and Research
       Needs. World Health Organization, March 2015

       Influenza Vaccine: Observational Studies Assessing Birth Outcome. Montreal, Canada,
       September 2015

       Interpreting Epidemiologic Evidence: The Art of Using Research Wisely. Norwegian
       Epidemiology Society Annual Meeting, Bergen, Norway, September 2016

       When Is Epidemiologic Research a Helpful Response to Environmental Pollution and
       When Is It Not? First International Training School on Environmental health in
       industrially contaminated sites COST Action IS1408 Industrially Contaminated Sites and
       Health Network, February, 2017




                                         52
Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 80 of 93




                EXHIBIT B
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 81 of 93




                                 SAVITZ EXHIBIT B

                                     Bibliography

1. Alexander BH, Olsen GW. Bladder cancer in perfluorooctanesulfonyl fluoride
   manufacturing workers. Ann Epidemiol 2007;17: 471–478.

2. Alexander BH, Olsen GW, Burris JM, Mandel JH, Mandel JS. Mortality of employees of
   a perfluorooctanesulphonyl fluoride manufacturing facility. Occup Environ Med
   2003;60:722–729.

3. Andersen CS, Fei C, Gamborg M, et al. Prenatal exposures to perfluorinated chemicals
   and anthropometric measures in infancy. Am J Epidemiol 2010; 172:1230-7.

4. Apelberg BJ, Witter FR, Herbstman JB, et al. Cord serum concentrations of
   perfluorooctane sulfonate (PFOS) and perfluorooctanoate (PFOA) in relation to weight
   and size at birth. Environ Health Perspect 2007;115:1670-6.

5. Barry V, Darrow LA, Klein M, Winquist A, Steenland K. Early life perfluorooctanoic
   acid (PFOA) exposure and overweight and obesity risk in adulthood in a community with
   elevated exposure. Environ Res. 2014 Jul;132:62-9. doi: 10.1016/j.envres.2014.03.025.
   PubMed PMID: 24742729.

6. Barry V, Winquist A, Steenland K. Perfluorooctanoic acid (PFOA) exposures and
   incident cancers among adults living near a chemical plant. Environ Health Perspect.
   2013 Nov-Dec;121(11-12):1313-8. doi: 10.1289/ehp.1306615. PubMed PMID:
   24007715; PubMed Central PMCID: PMC3855514.

7. Bonefeld-Jorgensen EC, Long M, Bossi R, et al. Perfluorinated compounds are related to
   breast cancer risk in Greenland Inuit: a case control study. Environ Health 2011;10: 88.

8. Buck-Louis GM, Sapra KJ, Barr DB, Lu Z. Preconception perfluoroalkyl and
   polyfluoroalkyl substances and incident pregnancy loss, LIFE study. Repro Toxicol
   2016;65:11-7.

9. Buser MC, Scinicariello F. Perfluoroalkyl substances and food allergies in adolescents.
   Environ International 2016;88:74-79.

10. Campbell S, Raza M, Pollack AZ. Perfluoroalkyl substances and endometriosis in US
    women in NHANES 2003-2006. Reprod Toxicol. 2016 Oct;65:230-235. doi:
    10.1016/j.reprotox.2016.08.009. Epub 2016 Aug 17.

11. Chan E, Burstyn I, Cherry N, et al. Perfluorinated acids and hypothyroxinema in
    pregnant women. Environ Res 2011 May;111(4):559-64.

12. Coperchini F, Awwad O, Rotondi M, Santini F, Imbriani M, Chiovato L. Thyroid
    disruption by perfluorooctane sulfonate (PFOS) and perfluorooctanoate (PFOA). J

                                           1
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 82 of 93




   Endocrinol Invest 2016 Nov 11. [Epub ahead of print] Review. PubMed PMID:
   27837466.

13. Costa G, Sartori S, Consonni D. Thirty years of medical surveillance in perfluooctanoic
    acid production workers. J Occup Environ Med. 2009 Mar;51(3):364-72.

14. Dalsager L, Christensen N, Husby S, Kyhl H, Nielsen F, Høst A, Grandjean P, Jensen
    TK. Association between prenatal exposure to perfluorinated compounds and symptoms
    of infections at age 1-4years among 359 children in the Odense Child Cohort. Environ
    Int. 2016 Nov;96:58-64. doi: 10.1016/j.envint.2016.08.026. PubMed PMID: 27608427.

15. Darrow LA, Howards PP, Winquist A, Steenland K. PFOA and PFOS serum levels and
    miscarriage risk. Epidemiology. 2014 Jul;25(4):505-12.
    doi:10.1097/EDE.0000000000000103. PubMed PMID: 24807698.

16. Darrow LA, Stein CR, Steenland K. Serum perfluorooctanoic acid and perfluorooctane
    sulfonate concentrations in relation to birth outcomes in the Mid-Ohio Valley, 2005-
    2010. Environ Health Perspect. 2013 Oct;121(10):1207-13. doi: 10.1289/ehp.1206372.
    PubMed PMID: 23838280; PubMed Central PMCID: PMC3801459.

17. Darrow LA, Groth AC, Winquist A, Shin HM, Bartell SM, Steenland K. Modeled
    Perfluorooctanoic Acid (PFOA) exposure and liver function in a Mid-Ohio Valley
    community. Environ Health Perspect. 2016 Aug;124(8):1227-33. doi:
    10.1289/ehp.1510391. Epub 2016 Mar 15.

18. DeCock M, de Boer MR, Lamoree M, Legler J, van de Bor M. Prenatal exposure to
    endocrine disrupting chemicals in relation to thyroid hormone levels in infants – a Dutch
    prospective cohort study. Environ Health 2015;13:106.

19. Dhingra R, Lally C, Darrow LA, et al. Perfluorooctanoic acid and chronic kidney
    disease: longitudinal analysis of a mid-Ohio Valley community. Environ Res
    2016;145:85-92.

20. Dhingra R, Darrow LA, Klein M, Winquist A, Steenland K. Perfluorooctanoic acid
    exposure and natural menopause: A longitudinal study in a community cohort.
    Environ Res. 2016 Apr;146:323-30. doi: 10.1016/j.envres.2015.12.037. PubMed PMID:
    26802619.

21. Dhingra R, Lally C, Darrow LA, et al. Perfluorooctanoic acid and chronic kidney
    disease: longitudinal analysis of a mid-Ohio Valley community. Environ Res
    2016;145:85-92.

22. Ducatman A, Zhang J, Fan H. Prostate-specific antigen and perfluoroalkyl acids in the
    C8 Health Study Population. J Occup Environ Med 2015;57:111-5.




                                            2
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 83 of 93




23. Eriksen KT, Sørensen M, McLaughlin JK, et al. Perfluorooctanoate and
    perfluorooctanesulfonate plasma levels and risk of cancer in the general Danish
    population. J Natl Cancer Inst 2009;101: 605–609.

24. Fei C, McLaughlin JK, Tarone RE, Olsen J. Fetal growth indicators and perfluorinated
    chemicals: a study in the Danish National Birth Cohort. Am J Epidemiol 2008;168:66-
    72.

25. Fei C, McLaughlin JK, Tarone RE, Olsen J. Perfluorinated chemicals and fetal growth: a
    study within the Danish National Birth Cohort. Environ Health Perspect.2007
    Nov;115(11):1677-82. PubMed PMID: 18008003; PubMed Central
    PMCID:PMC2072850.

26. Fei C, McLaughlin JK, Lipworth L, Olsen J. Maternal concentrations of
    perfluorooctanesulfonatae (PFOS) and perfluorooctanoate (PFOA) and duration of
    breastfeeding. Scand J Work Environ Health 2010;36:413-21.

27. Fei C, McLaughlin JK, Lipworth L, Olsen J. Maternal levels of perfluorinated chemicals
    and subfecundity. Hum Repro 2009;1:1-6.

28. Fei C, McLaughlin JK, Lipworth L, Olsen J. Prenatal exposure to perfluorooctanoate
    (PFOA) and perfluorooctanesulfonate (PFOS) and maternally reported developmental
    milestones in infancy. Environ Health Perspect 2008;116:1391-5.

29. Fei C, McLaughlin JK, Lipworth L, Olsen J. Prenatal exposure to PFOA and PFOS and
    risk of hospitalization for infectious diseases in early childhood. Environ Res
    2010;110:773-7.
30. Fei C, Olsen J. Prenatal exposure to perfluorinated chemicals and behavioral or
    coordination problems at age 7 years. Environ Health Perspect 2011;119:573-8.

31. Fisher M, Arbuckle TE, Wade M, Haines DA. Do perfluoroalkyl substances affect
    metabolic function and plasma lipids?--Analysis of the 2007-2009, Canadian Health
    Measures Survey (CHMS) Cycle 1. Environ Res. 2013 Feb;121:95-103. doi:
    10.1016/j.envres.2012.11.006. Epub 2012 Dec 22.

32. Fitz-Simon N, Fletcher T, Luster MI, Steenland K, Calafat AM, Kato K,Armstrong B.
    Reductions in serum lipids with a 4-year decline in serum perfluorooctanoic acid and
    perfluorooctanesulfonic acid. Epidemiology. 2013 Jul;24(4):569-76. doi:
    10.1097/EDE.0b013e31829443ee. Erratum in: Epidemiology. 2013 Nov;24(6):941.
    PubMed PMID: 23685825; PubMed Central PMCID: PMC4724201.

33. Fleisch AF, Rifas-Shiman SL, Mora AM, Calafat AM, Ye X, Luttmann-Gibson H,
    Gillman MW, Oken E, Sagiv SK. Early Life Exposure to Perfluoroalkyl Substances
    and Childhood Metabolic Function. Environ Health Perspect. 2016 Sep 2. [Epub
    ahead of print] PubMed PMID: 27586368.


                                            3
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 84 of 93




34. Frisbee SJ, Shankar A, Knox SS, Steenland K, Savitz DA, Fletcher T, Ducatman AM.
    Perfluorooctanoic acid, perfluorooctanesulfonate, and serum lipids in children and
    adolescents: results from the C8 Health Project. Arch Pediatr Adolesc Med. 2010
    Sep;164(9):860-9. doi: 10.1001/archpediatrics.2010.163. PubMed PMID: 20819969;
    PubMed Central PMCID: PMC3116641.

35. Fu Y, Wang T, Fu Q, Wang P, Lu Y. Associations between serum concentrations of
    perfluoroalkyl acids and serum lipid levels in a Chinese population. Ecotoxicol Environ
    Saf. 2014 Aug;106:246-52. doi: 10.1016/j.ecoenv.2014.04.039. PubMed PMID:
    24863755.

36. Gallo V, Leonardi G, Genser B, Lopez-Espinosa MJ, Frisbee SJ, Karlsson L, Ducatman
    AM, Fletcher T.Serum perfluorooctanoate (PFOA) and perfluorooctane sulfonate (PFOS)
    concentrations and liver function biomarkers in a population with elevated PFOA
    exposure. Environ Health Perspect. 2012 May;120(5):655-60. doi:
    10.1289/ehp.1104436. Epub 2012 Jan 30.

37. Gallo V, Leonardi G, Brayne C, Armstrong B, Fletcher T. Serum perfluoroalkyl acids
    concentrations and memory impairment in a large cross-sectional study. BMJ Open. 2013
    Jun 20;3(6). pii: e002414. doi: 10.1136/bmjopen-2012-002414. PubMed PMID:
    23794579; PubMed Central PMCID: PMC3686223.

38. Geiger SD, Xiao J, Shankar A. Positive association between perfluoroalkyl chemicals and
    hyperuricemia in children. Am J Epidemiol. 2013 Jun 1;177(11):1255-62.

39. Geiger SD, Xiao J, Ducatman A, Frisbee S, Innes K, Shankar A. The association
    between PFOA, PFOS and serum lipid levels in adolescents. Chemosphere. 2014
    Mar;98:78-83. doi: 10.1016/j.chemosphere.2013.10.005. Epub 2013 Nov 13.

40. Gilliland FD, Mandel JS. Mortality among employees of a perfluorooctanoic acid
    production plant. J Occup Med 1993;35: 950–954.

41. Gilliland FD, Mandel JS. Serum perfluorooctanoic acid and hepatic enzymes,
    lipoproteins, and cholesterol: a study of occupationally exposed men. Am J Industr Hyg
    1996;29:560-8.

42. Gleason JA, Post GB, Fagliano JA. Associations of perfluorinated chemical serum
    concentrations and biomarkers of liver function and uric acid in the US population
    (NHANES), 2007-2010. Environ Res. 2015 Jan;136:8-14.

43. Grandjean P, Andersen EW, Budtz-Joregensen E, et al. Serum vaccine antibody
    concentrations in children exposed to perfluorinated compounds. JAMA 2012;307:391-
    7.

44. Grandjean P, Jorgensen EB. Immunotoxicity of perfluorinated alkylates: calculation of
    benchmark doses based on serum concentrations in children. Environ Res 2013;12:35.


                                           4
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 85 of 93




45. Grandjean P, Heilmann C, Weihe P, Nielsen F, Mogensen UB, Budtz-Jørgensen E.
    Serum Vaccine Antibody Concentrations in Adolescents Exposed to Perfluorinated
    Compounds. Environ Health Perspect. 2017 Jul 26;125(7):077018. doi: 10.1289/EHP275.
46. Granum B, Haug LS, Namork E, Stølevik SB, Thomsen C, Aaberge IS, van Loveren H,
    Løvik M, Nygaard UC. Pre-natal exposure to perfluoroalkyl substances may be
    associated with altered vaccine antibody levels and immune-related health outcomes in
    early childhood. J Immunotoxicol. 2013 Oct-Dec;10(4):373-9. doi:
    10.3109/1547691X.2012.755580. PubMed PMID: 23350954.

47. Grice MM, Alexander BH, Hoffbeck R, Kampa DM. Self-reported medical conditions in
    perfluorooctanesulfonyl fluoride manufacturing workesr. J Occup Environ Med
    2007;49:722-9.

48. Gump BB, Wu Q, Dumas AK, Kannan K. Perfluorochemical (PFC) exposure in
    children: associations with impaired response inhibition. Environ Sci Technol
    2011;45:8151-9.

49. Halldorsson TI, Rytter D, Haug LS, et al. Prenatal exposure to perfluorooctonoate and
    risk of overweight at 20 years of age: a prospective cohort study. Environ Health
    Perspect 2012;xxx
50. Hamm MP, Cherry NM, Chan E, Martin JW, Burstyn I. Maternal exposure to
    perfluorinated acids and fetal growth. J Expo Sci Environ Epidemiol. 2010
    Nov;20(7):589-97. doi: 10.1038/jes.2009.57. PubMed PMID: 19865074.

51. Hardell E, Karrman A, van Bavel B, et al. Case-control study of perfluorinatead alkyl
    acids (PFAAs) and the risk of prostate cancer. Environ International 2014;63:35-9.

52. Hoffman K, Webster TF, Weisskopf MG, et al. Exposure to polyfluoroalkyl chemicals
    and attention deficit/hyperactivity disorder in U.S. children 12-15 years of age. Environ
    Health Perspect 2010;118:1762-7.

53. Høyer BB, Ramlau-Hansen CH, Obel C, Pedersen HS, Hernik A, Ogniev V, Jönsson
    BA, Lindh CH, Rylander L, Rignell-Hydbom A, Bonde JP, Toft G. Pregnancy serum
    concentrations of perfluorinated alkyl substances and offspring behaviour and
    motor development at age 5-9 years--a prospective study. Environ Health. 2015 Jan
    7;14:2. doi: 10.1186/1476-069X-14-2. PubMed PMID: 25567242; PubMed Central
    PMCID:PMC4298045.

54. Innes KE, Ducatman AM, Luster MI, Shankar A. Association of osteoarthritis with
    serum levels of the environmental contaminants perfluorooctanoate and perfluorooctane
    sulfonate in a large Appalachian population. Am J Epidemiol 2011; 174:440-50.

55. Jain RB. Association between thyroid profile and perfluoroalkyl acids: data from
    NHNAES 2007-2008. Environ Res. 2013 Oct;126:51-9. doi:
    10.1016/j.envres.2013.08.006. PubMed PMID: 24053974.


                                            5
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 86 of 93




56. Jensen TK, Andersen LB, Kyhl HB, Nielsen F, Christesen HT, Grandjean P. Association
    between perfluorinated compound exposure and miscarriage in Danish pregnant women.
    PLoS One. 2015 Apr 7;10(4):e0123496. doi:10.1371/journal.pone.0123496. Erratum in:
    PLoS One. 2016;11(2):e0149366. PubMed PMID: 25848775; PubMed Central PMCID:
    PMC4388566.

57. Joensen UN, Bossi R, Leffers H, et al. Do perfluoroalkyl compounds impair human
    semen quality? Environ Health Perspect 2009;117:923-7.

58. Kang DH, Chen W. Uric acid and chronic kidney disease: new understanding of an old
    problem. Semin Nephrol. 2011 Sep;31(5):447-52.

59. Karnes C, Winquist A, Steenland K. Incidence of type II diabetes in a cohort with
    substantial exposure to perfluorooctanoic acid. Environ Res. 2014 Jan;128:78-83. doi:
    0.1016/j.envres.2013.11.003. PubMed PMID: 24299613.

60. Kataria A, Trachtman H, Malaga-Dieguez L, Trasande L. Association between
    perfluoroalkyl acids and kidney function in a cross-sectional study of adolescents.
    Environ Health. 2015 Nov 21;14:89.

61. Kielsen K, Shamim Z, Ryder LP, Nielsen F, Grandjean P, Budtz-Jørgensen E, Heilmann
    C. Antibody response to booster vaccination with tetanus and diphtheria in adults
    exposed to perfluorinated alkylates. J Immunotoxicol. 2016;13(2):270-3. doi:
    0.3109/1547691X.2015.1067259. Epub 2015 Jul 16.

62. Knox SS, Jackson T, Javins B, et al. Implications of early menopause in women exposed
    to perfluorocarbons. J Clin Endocrinol Metab 2011;96:xxxx.
63. Lam J, Koustas E, Sutton P, Johnson PI, Atchley DS, Sen S, Robinson KA, Axelrad DA,
    Woodruff TJ. The Navigation Guide - evidence-based medicine meets environmental
    health: integration of animal and human evidence for PFOA effects on fetal growth.
    Environ Health Perspect. 2014 Oct;122(10):1040-51. doi: 10.1289/ehp.1307923. Epub
    2014 Jun 25.

64. La Rocca C, Tait S, Guerranti C, et al. Exposure to endocrine disrupters and nuclear
    receptor gene expression in infertile and fertile women from different Italian areas. Int J
    Environ Res Public Health 2014;11:10146-10164.

65. Lee YJ, Kim M-K, Bae J, Yang J-H. Concentrations of perfluoroalkyl compounds in
    maternal and umbilical cord sera and birth outcomes in Korea. Chemosphere 2013
    Feb;90(5):1603-9.

66. Leonard RC, Kreckman KH, Sakr CJ, et al. Retrospective cohort mortality study of
    workers in a polymer plans including a reference population of regional workers. Ann
    Epidemiol 2008;18:15-22.



                                             6
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 87 of 93




67. Lien GW, Huang CC, Shiu JS, Chen MH, Hsieh WS, Guo YL, Chen PC. Perfluoroalkyl
    substances in cord blood and attention deficit/hyperactivity disorder symptoms in seven-
    year-old children. Chemosphere. 2016 Aug;156:118-27. doi:
    10.1016/j.chemosphere.2016.04.102. PubMed PMID: 27174824.

68. Lin CY, Lin LY, Chiang CK, Wang WJ, Su YN, Hung KY, Chen PC. Investigation of
    the associations between low-dose serum perfluorinated chemicals and liver enzymes in
    US adults. Am J Gastroenterol. 2010 Jun;105(6):1354-63. doi: 10.1038/ajg.2009.707.
    Epub 2009 Dec 15.

69. Lin LY, Wen LL, Su TC, Chen PC, Lin CY. Negative association between serum
    perfluorooctane sulfate concentration and bone mineral density in US premenopausal
    women: NHANES, 2005-2008. J Clin Endocrinol Metab. 2014 Jun;99(6):2173-80. doi:
    10.1210/jc.2013-3409. PubMed PMID: 24606077.

70. Louis GM, Peterson CM, Chen Z, Hediger ML, Croughan MS, Sundaram R, Stanford JB,
    Fujimoto VY, Varner MW, Giudice LC, Kennedy A, Sun L, Wu Q, Kannan K.
    Perfluorochemicals and endometriosis: the ENDO study. Epidemiology. 2012
    Nov;23(6):799-805. doi: 10.1097/EDE.0b013e31826cc0cf.

71. Looker C, Luster MI, Calafat AM, Johnson VJ, Burleson GR, Burleson FG, Fletcher T.
    Influenza vaccine response in adults exposed to perfluorooctanoate and
    perfluorooctanesulfonate. Toxicol Sci. 2014 Mar;138(1):76-88. doi:
    10.1093/toxsci/kft269. Epub 2013 Nov 27.

72. Lundin JI, Alexander BH, Olsen GW, Church TR. Ammonium perfluorooctanoate
    production and occupational mortality. Epidemiology. 2009;20:921–928.

73. MacNeil J, Steenland NK, Shankar A, Ducatman A. A cross-sectional analysis of type II
    diabetes in a community with exposure to perfluorooctanoic acid (PFOA). Environ Res.
    2009 Nov;109(8):997-1003. doi: 10.1016/j.envres.2009.08.002. PubMed PMID:
    19740462.

74. Melzer D, Rice N, Depledge MH, Henley WE, Galloway TS. Association between
    serum perfluoroctonoic acid (PFOA) and thyroid disease in the U.S. National Health and
    Nutrition Examination Survey. Environ Health Perspect 2010; 118: 686-92.
75. Min J-Y, Lee K-J, Park J-B. Perfluorooctanoic acid exposure is associated with elevated
    homocysteine and hypertension in US adults. Occup Environ Med 2012; 69:658-62.

76. Mora AM, Oken E, Rifas-Shiman SL, Webster TF, Gillman MW, Calafat AM, Ye X,
    Sagiv SK. Prenatal Exposure to Perfluoroalkyl Substances and Adiposity in Early and
    Mid-Childhood. Environ Health Perspect. 2016 Jun 28. [Epub ahead of print] PubMed
    PMID: 27352404.

77. Nelson JW, Hatch EE, Webster TF. Exposure to polyfluoroalkyl chemicals and
    cholesterol, body weight, and insulin resistance in the general U.S. population. Environ

                                            7
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 88 of 93




   Health Perspect. 2010 Feb;118(2):197-202. doi: 10.1289/ehp.0901165. PubMed PMID:
   20123614; PubMed Central PMCID: PMC2831917.

78. Nolan LA, Nolan JM, Shofer FS, et al. Congenital anomalies, labor/delivery
    complications, maternal risk factors and their relationship with perfluorooctanoic acid
    (PFOA)-contaminateaad public drinking water. Repro Toxicol 2010;29:147-55.

79. Nolan LA, Nolan JM, Shofer FS, et al. The relationship between birth weight,
    gestational age and perfluorooctanoic acide (PFOA)-contaminated public drinking water.
    Repro Toxicol 2009;27:231-8.

80. Okada E, Sasaki S, Saijo Y, et al. Prenatal exposure to perfluorinated chemicals and
    relationship with allergies and infectious diseases in infants. Environ Res 2012;112:118-
    25.

81. Olsen GW, Burris JM, Burlew MM, Mandel JH. Plasma cholecystokinin and hepatic
    enzymes, cholesterol and lipoproteins in ammonium perfluorooctanoate production
    workers. Drug Chem Toxicol. 2000 Nov;23(4):603-20.

82. Olsen GW, Zobel LR. Assessment of lipid, hepatic, and thyroid parameters with serum
    perfluorooctonate (PFOA) concentrations in fluorochemical production workers. Int
    Arch Occup Environ Health 2007;81:231-46.

83. Pirali B, Negri S, Chytiris S, et al. Perfluorooctane sulfonate and perfluorooctanoic acid
    in surgical thyroid specimens of patients with thyroid disease. Thyroid 2009;19:1407-12.

84. Qin XD, Qian Z, Vaughn MG, Huang J, Ward P, Zeng XW, Zhou Y, Zhu Y, Yuan P, Li
    M, Bai Z, Paul G, Hao YT, Chen W, Chen PC, Dong GH, Lee YL. Positive associations
    of serum perfluoroalkyl substances with uric acid and hyperuricemia in children from
    Taiwan. Environ Pollut. 2016 May;212:519-24. doi: 10.1016/j.envpol.2016.02.050.
    PubMed PMID: 26970855.

85. Raleigh KK, Alexander BH, Olsen GW, et al. Mortality and cancer incidence in
    ammonium perfluorooctanoate production workers. Occup Environ Med. 2014;71:500–
    506.

86. Sakr CJ, Kreckmann KH, Green JW, Gillies PJ, Reynolds JL, Leonard RC. Cross-
    sectional study of lipids and liver enzymes related to a serum biomarker of exposure
    (ammonium perfluorooctanoate or APFO) as part of a general health survey in a cohort of
    occupationally exposed workers. J Occup Environ Med. 2007 Oct;49(10):1086-96.

87. Sakr CJ, Symons JM, Kreckmann KH, Leonard RC. Ischaemic heart disease mortality
    study among workers with occupational exposure to ammonium perfluorooctonoate.
    Occup Environ Med 2009;66:699-703.

88. Savitz DA, Stein CR, Bartell SM, Elston B, Gong J, Shin HM, Wellenius GA.
    Perfluorooctanoic acid exposure and pregnancy outcome in a highly exposed community.

                                             8
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 89 of 93




   Epidemiology 2012 May;23(3):386-92. doi: 10.1097/EDE.0b013e31824cb93b. PMID:
   22370857.

89. Savitz DA, Stein CR, Elston B, Wellenius GA, Bartell SM, Shin HM, Vieira VM,
    Fletcher T. Relationship of perfluorooctanoic acid exposure to pregnancy outcome based
    on birth records in the mid-Ohio Valley. Environ Health Perspect. 2012
    Aug;120(8):1201-7.doi:10.1289/ehp.1104752. PubMed PMID: 22450153; PubMed
    Central PMCID: PMC3440089.

90. Shankar A, Xiao J, Ducatman A. Perfluoroalkyl chemicals and elevated serum uric acid
    in US adults. Clin Epidemiol. 2011;3:251-8.

91. Shrestha S, Bloom MS, Yucel R, Seegal RF, Wu Q, Kannan K, Rej R, Fitzgerald EF.
    Perfluoroalkyl substances and thyroid function in older adults. Environ Int 2015
    Feb;75:206-14. doi: 10.1016/j.envint.2014.11.018. PubMed PMID: 25483837; PubMed
    Central PMCID: PMC4272864.

92. Simpson C, Winquist A, Lally C, Steenland K. Relation between perfluorooctanoic acid
    exposure and strokes in a large cohort living near a chemical plant. Environ Res. 2013
    Nov;127:22-8. doi: 10.1016/j.envres.2013.10.002. PubMed PMID: 24199934.

93. So MK, Yamashita N, Taniyasu S, et al. Health risks in infants associated with exposure
    to perfluorinated compounds in human breast milk from Zhoushan, China. Environ Sci
    Technol 2006;40:2924-9.

94. Soltani Z, Rasheed K, Kapusta DR, Reisin E. Potential role of uric acid in metabolic
    syndrome, hypertension, kidney injury, and cardiovascular diseases: is it time for
    reappraisal? Curr Hypertens Rep. 2013 Jun;15(3):175-81.

95. Starling AP, Engel SM, Whitworth KW, Richardson DB, Stuebe AM, Daniels JL, Haug
    LS, Eggesbø M, Becher G, Sabaredzovic A, Thomsen C, Wilson RE, Travlos GS,
    Hoppin JA, Baird DD, Longnecker MP. Perfluoroalkyl substances and lipid
    concentrations in plasma during pregnancy among women in the Norwegian Mother and
    Child Cohort Study. Environ Int. 2014 Jan;62:104-12. doi: 10.1016/j.envint.2013.10.004.
    Epub 2013 Nov 2.
96. Steenland K, Tinker S, Frisbee S, Ducatman A, Vaccarino V. Association of
    perfluorooctanoic acid and perfluorooctane sulfonate with serum lipids among
    adults living near a chemical plant. Am J Epidemiol. 2009 Nov 15;170(10):1268-78.
    doi: 10.1093/aje/kwp279. PubMed PMID: 19846564.

97. Steenland K, Tinker S, Shankar A, Ducatman A. Association of perfluorooctanoic acid
    (PFOA) and perfluorooctane sulfonate (PFOS) with uric acid among adults with elevated
    community exposure to PFOA. Environ Health Perspect. 2010 Feb;118(2):229-33. doi:
    10.1289/ehp.0900940. PubMed PMID: 20123605; PubMed Central PMCID:
    PMC2831922.


                                            9
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 90 of 93




98. Steenland K, Woskie S. Cohort mortality study of workers exposed to perfluorooctanoic
    acid. Am J Epidemiol. 2012 Nov 15;176(10):909-17. doi:10.1093/aje/kws171. PubMed
    PMID: 23079607.

99. Steenland K, Zhao L, Winquist A, Parks C. Ulcerative colitis and perfluorooctanoic acid
    (PFOA) in a highly exposed population of community residents and workers in the mid-
    Ohio valley. Environ Health Perspect. 2013 Aug;121(8):900-5. doi:
    10.1289/ehp.1206449. PubMed PMID: 23735465; PubMed Central PMCID:
    PMC3734500.

100. Steenland K, Zhao L, Winquist A. A cohort incidence study of workers exposed
   to perfluorooctanoic acid (PFOA). Occup Environ Med. 2015 May;72(5):373-80. doi:
   10.1136/oemed-2014-102364. PubMed PMID: 25601914.

101. Stein CR, Savitz DA. Serum perfluorinated compound concentration and attention
   deficit/hyperactivity disorder in children 5-18 years of age. Environ Health Perspect
   2011;119:1466-71.

102. Stein CR, Savitz DA, Bellinger DC. Perfluorooctanoate and neuropsychological
   outcomes in children. Epidemiology 2013 Jul;24(4):590-9. doi:
   10.1097/EDE.0b013e3182944432. PMID: 23680941.

103. Stein CR, Savitz DA, Bellinger DC. Perfluorooctanoate exposure in a highly exposed
   community and parent and teacher reports of behaviour in 6-12-year-old children.
   Paediatr Perinat Epidemiol. 2014 Mar;28(2):146-56. doi: 10.1111/ppe.12097. PubMed
   PMID: 24320613.

104. Stein CR, McGovern KJ et al. Perfluoroalkyl and polyfluoroalkyl substances and
   indicators of immune function in children aged 12-19 y: National Health and Nutrition
   Examination Survey. Pediatr Res 2016a;79:348-57.

105. Stein CR, Ge Y, Wolff MS, et al. . Perfluoroalkyl substance serum concentrations and
   immune response to FluMist vaccination among healthy adults. 2016b Environ Res
   149:171-178. 10.1016/j.envres.2016.05.020.

106. Strøm M, Hansen S, Olsen SF, Haug LS, Rantakokko P, Kiviranta H, Halldorsson TI.
   Persistent organic pollutants measured in maternal serum and offspring
   neurodevelopmental outcomes--a prospective study with long-term follow-up. Environ
   Int. 2014 Jul;68:41-8. doi: 10.1016/j.envint.2014.03.002. PubMed PMID:24704638.

107. Su TC, Kuo CC, Hwang JJ, Lien GW, Chen MF, Chen PC. Serum perfluorinated
   chemicals, glucose homeostasis and the risk of diabetes in working-aged Taiwanese
   adults. Environ Int. 2016 Mar;88:15-22. doi: 10.1016/j.envint.2015.11.016. PubMed
   PMID: 26700417.

108. Uhl SA, James-Todd T, Bell ML. Association of Osteoarthritis with Perfluorooctanoate
   and Perfluorooctane Sulfonate in NHANES 2003-2008. Environ Health Perspect. 2013

                                           10
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 91 of 93




   Apr;121(4):447-52. doi: 10.1289/ehp.1205673. PubMed PMID: 23410534; PubMed
   Central PMCID: PMC3620767.

109. Vélez MP, Arbuckle TE, Fraser WD. Maternal exposure to perfluorinated chemicals
   and reduced fecundity: the MIREC study. Hum Reprod. 2015 Mar;30(3):701-9. doi:
   10.1093/humrep/deu350. PubMed PMID: 25567616; PubMed Central PMCID:
   PMC4325673.

110. Vested A, Ramlau-Hansen CH, Olsen SF, et al. Associations of in utero exposure to
   perfluorinated alkyl acides with human semen quality and reproductive hormones in adult
   men. Environ Health Perspect 2013; 121:453-8.

111. Vieira VM, Hoffman K, Shin HM, Weinberg JM, Webster TF, Fletcher T.
   Perfluorooctanoic acid exposure and cancer outcomes in a contaminated community: a
   geographic analysis. Environ Health Perspect. 2013;121:318–323.

112. Wang I-J, Hsieh W-S, Chen C-Y, et al. the effect of prenatal perfluorinated chemicals
   exposures on pediatric atopy. Environ International 2011;111:783-91.

113. Watkins DJ, Josson J, Elston B, Bartell SM, Shin HM, Vieira VM, Savitz DA, Fletcher
   T, Wellenius GA. Exposure to perfluoroalkyl acids and markers of kidney function
   among children and adolescents living near a chemical plant. Environ Health Perspect.
   2013 May;121(5):625-30.

114. Whitworth KW, Haug LS, Baird DD, et al. Perfluorinated compounds in relation to
   birth weight in the Norwegian Mother and Child Cohort Study. Am J Epidemiol
   2012;175:1209-16.

115. Winquist A, Steenland K. Modeled PFOA exposure and coronary artery disease,
   hypertension, and high cholesterol in community and worker cohorts. Environ Health
   Perspect. 2014 Dec;122(12):1299-305. doi: 10.1289/ehp.1307943. PubMed PMID:
   25260175; PubMed Central PMCID: PMC4256699.

116. Winquist A, Steenland K. Perfluorooctanoic acid exposure and thyroid disease in
   community and worker cohorts. Epidemiology. 2014 Mar;25(2):255-64.

117. Wu K, Xu X, Peng L, Liu J, Guo Y, Huo X. Association between maternal exposure to
   perfluorooctanoic acid (PFOA) from electronic waste recycling and neonatal health
   outcomes. Environ Int. 2012 Nov 1;48:1-8. doi: 10.1016/j.envint.2012.06.018. PubMed
   PMID: 22820015.

118. Zeng XW, Qian Z, Emo B, Vaughn M, Bao J, Qin XD, Zhu Y, Li J, Lee YL, Dong
   GH. Association of polyfluoroalkyl chemical exposure with serum lipids in children. Sci
   Total Environ. 2015 Apr 15;512-513:364-70. doi: 10.1016/j.scitotenv.2015.01.042.
   PubMed PMID: 25638651.



                                          11
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 92 of 93




119. Ballesteros V, Costa O, Iñiguez C, Fletcher T, Ballester F, Lopez-Espinosa M-J. 2017.
   Exposure to perfluoroalkyl substances and thyroid function in pregnant women and
   children: A systematic review of epidemiologic studies. Environ Int 2017 Feb;99:15-28.

120. Lopez-Espinosa M-J, Mondal D, Armstrong B, Bloom MS, Fletcher T. Thyroid
   function and perfluoroalkyl acids in children living near a chemical plant. Environ Health
   Perspect 2012;20(7):1036-41.

121. Andersson EM, Scott K, Xu YY, Li Y, Olsson DS, Fletcher T, Jakobsson K. High
   exposure to perfluorinated compounds in drinking water and thyroid disease. A cohort
   study from Ronneby, Sweden. Environ Res 2019;176:108540.

122. Xu Y, Li Y, Scott K, Lindh C, Jakobsson K, Tony Fletcher T, Ohlsson B, Andersson
   E, Inflammatory bowel disease and biomarkers of gut inflammation and permeability in a
   community with high exposure to perfluoroalkyl substances through drinking water, in
   press, 2019.

123. Raleigh KK, Alexander BH, Olsen GW, Ramachandran G, Morey SZ, Church TR,
   Logan PW, Scott LL, Allen EM. Mortality and cancer incidence in ammonium
   perfluorooctanoate production workers. Occup Environ Med. 2014;71(7):500-6.

124. Knutsen HK, Alexander J, Barregård L, Bignami M, Brüschweiler B, Ceccatelli S, et
   al.. Risk to human health related to the presence of perfluorooctane sulfonic acid and
   perfluorooctanoic acid in food. EFSA 2018 ;16(12):e05194.

125. Fitz-Simon N, Fletcher T, Luster MI, Steenland K, Calafat AM, Kato K, Armstrong B.
   Reductions in serum lipids with a 4-year decline in serum perfluorooctanoic acid and
   perfluorooctanesulfonic acid. Epidemiology. 2013 Jul;24(4):569-76.

126. Huang R, Chen Q, Zhang L, Luo K, Chen L, Zhao S, Feng L, Zhang J. Prenatal
   exposure to perfluoroalkyl and polyfluoroalkyl substances and the risk of hypertensive
   disorders of pregnancy. Environ Health. 2019;18(1):5.

127. Wikström S, Lindh CH, Shu H, Bornehag CG. Early pregnancy serum levels of
   perfluoroalkyl substances and risk of preeclampsia in Swedish women. Sci Rep. 2019 Jun
   24;9(1):9179.

128. Rappazzo KM, Coffman E,Hines EP. Exposure to Perfluorinated Alkyl Substances and
   Health Outcomes in Children: A Systematic Review of the Epidemiologic Literature. Int
   J Environ Res Public Health 2017;201; 14(7).

129. Liew, Z, Goudarzi H, Oulhote Y. Developmental Exposures to Perfluoroalkyl
   Substances (PFASs): An Update of Associated Health Outcomes. Curr Environ Health
   Rep 2018;5(1): 1-19.




                                           12
 Case 1:16-cv-00917-LEK-DJS Document 165 Filed 04/06/20 Page 93 of 93




130. Impinen A., Longnecker MP, Nygaard UC, London SJ, Ferguson KK, LHaug LS,
   Granum B. Maternal levels of perfluoroalkyl substances (PFASs) during pregnancy and
   childhood allergy and asthma related outcomes and infections in the Norwegian Mother
   and Child (MoBa) cohort. Environ Int 2019; 124: 462-472.

131. Impinen A, Nygaard UC, Lodrup Carlsen KC, Mowinckel P, Carlsen KH, Haug LS,
   Granum B. Prenatal exposure to perfluoralkyl substances (PFASs) associated with
   respiratory tract infections but not allergy- and asthma-related health outcomes in
   childhood. Environ Res 2018;160: 518-523.

132. Steenland K, Zhao L, Winquist A. A cohort incidence study of workers exposed to
   perfluorooctanoic acid (PFOA). Occup Environ Med. 2015;72(5):373-80.


133. Shin HM, Vieira VM, Ryan PB, Steenland K, Bartell SM. Retrospective exposure
   estimation and predicted versus observed serum perfluorooctanoic acid concentrations for
   participants in the C8 Health Project. Environ Health Perpect. 2011 Dec; 119(12):1760-5.


134. Frisbee SJ, Brooks AP Jr, Maher A, Flensborg P, Arnold S, Flecther T, Steenland K,
   Shankar A, Knox SS, Pollard C, Halverson JA, Vieira VM, Jin C, Leyden KM,
   Ducatman AM. The C8 health project: design, methods, and participants. Environ Health
   Perspect. 2009 Dec; 117(12):1873-82.




                                          13
